

Exhibit 10.1

--------------------------------------------------------------------------------

AMENDED & RESTATED SENIOR UNSECURED CREDIT AGREEMENT
Dated as of January 8, 2014
among
LASALLE HOTEL OPERATING PARTNERSHIP, L.P.,
as the Borrower,
LASALLE HOTEL PROPERTIES,
as the Parent,
THE GUARANTORS NAMED HEREIN,
as the Guarantors,
CITIBANK, N.A.,
as Administrative Agent,
The Banks Party Hereto,
as the Banks,
CITIBANK, N.A.,
BANK OF MONTREAL,
and
THE ROYAL BANK OF SCOTLAND PLC,
as Issuing Banks,
BANK OF MONTREAL,
and
THE ROYAL BANK OF SCOTLAND PLC,
as Co-Syndication Agents,
COMPASS BANK,
PNC BANK, NATIONAL ASSOCIATION,
REGIONS BANK,
U.S. BANK NATIONAL ASSOCIATION,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
BRANCH BANKING AND TRUST COMPANY,
CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
RAYMOND JAMES BANK, N.A.,
ROYAL BANK OF CANADA,
and
SUMITOMO MITSUI BANKING CORPORATION,
as Co-Documentation Agents
and
CITIGROUP GLOBAL MARKETS INC.,
BMO CAPITAL MARKETS,
and
RBS SECURITIES INC.,
as Joint Lead Arrangers and Joint Book Running Managers

--------------------------------------------------------------------------------









--------------------------------------------------------------------------------



TABLE OF CONTENTS


 
 
 
PAGE


ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
 
1


Section 1.01
Certain Defined Terms
 
1


Section 1.02
Computation of Time Periods
 
28


Section 1.03
Accounting Terms; Changes in GAAP
 
28


Section 1.04
Types of Advances
 
29


Section 1.05
Miscellaneous
 
29


Section 1.06
Commitment Increases
 
29


Section 1.07
Maturity Date Extension
 
30


ARTICLE II
ADVANCES AND THE LETTERS OF CREDIT
 
30


Section 2.01
The Advances
 
30


Section 2.02
Method of Borrowing
 
30


Section 2.03
Fees
 
33


Section 2.04
Reduction of the Commitments
 
34


Section 2.05
Repayment of Advances
 
35


Section 2.06
Interest
 
35


Section 2.07
Prepayments
 
36


Section 2.08
Breakage Costs
 
36


Section 2.09
Increased Costs
 
36


Section 2.10
Payments and Computations
 
38


Section 2.11
Taxes
 
39


Section 2.12
Illegality
 
42


Section 2.13
Letters of Credit
 
43


Section 2.14
Bank Replacement
 
46


Section 2.15
Sharing of Payments, Etc.
 
47


Section 2.16
Defaulting Lenders
 
47


Section 2.17
Reallocation of Bank Pro Rata Shares
 
50


ARTICLE III
CONDITIONS OF LENDING
 
50


Section 3.01
Conditions Precedent to Initial Advance
 
51


Section 3.02
Conditions Precedent for each Borrowing or Letter of Credit
 
53


ARTICLE IV
REPRESENTATIONS AND WARRANTIES
 
54


Section 4.01
Existence; Qualification; Partners; Subsidiaries
 
55


Section 4.02
Partnership and Corporate Power
 
55


Section 4.03
Authorization and Approvals
 
56


Section 4.04
Enforceable Obligations
 
56


Section 4.05
Parent Stock
 
56


Section 4.06
Financial Statements
 
56


Section 4.07
True and Complete Disclosure
 
56


Section 4.08
Litigation
 
57


Section 4.09
Use of Proceeds
 
57




i



--------------------------------------------------------------------------------



Section 4.10
Investment Company Act
 
57


Section 4.11
Taxes
 
57


Section 4.12
Pension Plans
 
58


Section 4.13
Condition of Hotel Property; Casualties; Condemnation
 
58


Section 4.14
Insurance
 
58


Section 4.15
No Burdensome Restrictions; No Defaults
 
58


Section 4.16
Environmental Condition
 
59


Section 4.17
Legal Requirements, Zoning, Utilities, Access
 
59


Section 4.18
Existing Indebtedness
 
59


Section 4.19
Title; Encumbrances
 
59


Section 4.20
Leasing Arrangements
 
60


Section 4.21
Unencumbered Properties
 
60


Section 4.22
OFAC
 
60


ARTICLE V
AFFIRMATIVE COVENANTS
 
60


Section 5.01
Compliance with Laws, Etc.
 
61


Section 5.02
Preservation of Existence, Separateness, Etc.
 
61


Section 5.03
Payment of Taxes, Etc.
 
62


Section 5.04
Visitation Rights; Bank Meeting
 
62


Section 5.05
Reporting Requirements
 
63


Section 5.06
Maintenance of Property
 
65


Section 5.07
Insurance
 
65


Section 5.08
Use of Proceeds
 
66


Section 5.09
New Guarantors
 
66


ARTICLE VI
NEGATIVE COVENANTS
 
66


Section 6.01
Liens, Etc.
 
66


Section 6.02
Indebtedness
 
67


Section 6.03
Agreements Restricting Distributions From Subsidiaries
 
68


Section 6.04
Restricted Payments
 
68


Section 6.05
Fundamental Changes; Asset Dispositions
 
69


Section 6.06
Participating Lessee Ownership
 
69


Section 6.07
Investments, Loans, Future Properties
 
69


Section 6.08
Affiliate Transactions
 
71


Section 6.09
Sale and Leaseback
 
71


Section 6.10
Sale or Discount of Receivables
 
71


Section 6.11
Restriction on Negative Pledges
 
71


Section 6.12
Material Documents
 
72


Section 6.13
Limitations on Development, Construction, Renovation and Purchase of Hotel
Properties
 
72


ARTICLE VII
FINANCIAL COVENANTS
 
72


Section 7.01
Fixed Charge Coverage Ratio
 
72


Section 7.02
Maintenance of Net Worth
 
72


Section 7.03
Limitations on Total Liabilities
 
72




-ii-

--------------------------------------------------------------------------------



Section 7.04
Limitations on Unsecured Indebtedness
 
72


Section 7.05
Limitations on Secured Indebtedness
 
72


ARTICLE VIII
EVENTS OF DEFAULT; REMEDIES
 
72


Section 8.01
Events of Default
 
72


Section 8.02
Optional Acceleration of Maturity
 
75


Section 8.03
Automatic Acceleration of Maturity
 
76


Section 8.04
Cash Collateral Account
 
76


Section 8.05
Non-exclusivity of Remedies
 
76


Section 8.06
Right of Set-off
 
77


ARTICLE IX
NEW YORK PROPERTIES
 
77


Section 9.01
New York Term Notes
 
77


ARTICLE X
AGENCY AND ISSUING BANK PROVISIONS
 
81


Section 10.01
Authorization and Action
 
81


Section 10.02
Administrative Agent's Reliance, Etc.
 
82


Section 10.03
Administrative Agent and Its Affiliates
 
82


Section 10.04
Bank Credit Decision
 
82


Section 10.05
Indemnification
 
82


Section 10.06
Successor Administrative Agent and Issuing Banks
 
83


Section 10.07
Co-Syndication Agents, Joint Lead Arrangers and Joint Book Running Managers,
Co-Documentation Agents
 
84


Section 10.08
Designation of Additional Agents
 
84


ARTICLE XI
MISCELLANEOUS
 
84


Section 11.01
Amendments, Etc.
 
84


Section 11.02
Notices, Etc.
 
86


Section 11.03
No Waiver; Remedies
 
87


Section 11.04
Costs and Expenses
 
88


Section 11.05
Binding Effect
 
88


Section 11.06
Bank Assignments and Participations
 
88


Section 11.07
Indemnification
 
91


Section 11.08
Execution in Counterparts
 
91


Section 11.09
Survival of Representations, Indemnifications, etc.
 
92


Section 11.10
Severability
 
92


Section 11.11
Entire Agreement
 
92


Section 11.12
Usury Not Intended
 
92


Section 11.13
Governing Law
 
92


Section 11.14
Consent to Jurisdiction; Service of Process; Jury Trial
 
93


Section 11.15
Knowledge of Borrower
 
94


Section 11.16
Banks Not in Control
 
94


Section 11.17
Headings Descriptive
 
94


Section 11.18
Time is of the Essence
 
94


Section 11.19
Scope of Indemnities
 
94


Section 11.20
Confidentiality
 
94




-iii-

--------------------------------------------------------------------------------



Section 11.21
USA Patriot Act Notice
 
95


Section 11.22
No Fiduciary Duties
 
95


Section 11.23
Release of Guarantors
 
96





EXHIBITS:
EXHIBIT A    —    FORM OF NOTE
EXHIBIT B    —    FORM OF ASSIGNMENT AND ACCEPTANCE
EXHIBIT C    —    FORM OF COMPLIANCE CERTIFICATE
EXHIBIT D    —    FORM OF ENVIRONMENTAL INDEMNITY
EXHIBIT E    —    FORM OF GUARANTY
EXHIBIT F    —    FORM OF NOTICE OF BORROWING
EXHIBIT G    —    FORM OF NOTICE OF CONVERSION OR CONTINUATION
EXHIBIT H    —    FORM OF NEW YORK MORTGAGE
EXHIBIT I    —    FORM OF NEW YORK TERM NOTE
SCHEDULES:
SCHEDULE 1.01(A)    —    COMMITMENTS
SCHEDULE 1.01(B)    —    EXISTING PROPERTIES
SCHEDULE 1.01(C)    —    GUARANTORS
SCHEDULE 1.01(D)    —    QUALIFIED GROUND LEASES
SCHEDULE 1.01(E)    —    EXISTING LETTERS OF CREDIT
SCHEDULE 4.01    —    SUBSIDIARIES
SCHEDULE 4.08    —    LITIGATION
SCHEDULE 4.17    —    LEGAL REQUIREMENTS; ZONING; UTILITIES; ACCESS
SCHEDULE 4.18    —    EXISTING INDEBTEDNESS
SCHEDULE 5.07    —    INSURANCE







-iv-

--------------------------------------------------------------------------------




AMENDED & RESTATED SENIOR UNSECURED CREDIT AGREEMENT
This SENIOR UNSECURED CREDIT AGREEMENT, dated as of January 8, 2014, is among
LASALLE HOTEL OPERATING PARTNERSHIP, L.P., a Delaware limited partnership, as
the Borrower, LASALLE HOTEL PROPERTIES, a Maryland trust, as the Parent, the
Guarantors from time to time party hereto, the Banks from time to time party
hereto, CITIBANK, N.A., as Administrative Agent, CITIBANK, N.A., BANK OF
MONTREAL and THE ROYAL BANK OF SCOTLAND PLC, as Issuing Banks, BANK OF MONTREAL
and THE ROYAL BANK OF SCOTLAND PLC, as Co‑Syndication Agents, COMPASS BANK, PNC
BANK, NATIONAL ASSOCIATION, REGIONS BANK, U.S. BANK NATIONAL ASSOCIATION, WELLS
FARGO BANK, NATIONAL ASSOCIATION, BRANCH BANKING AND TRUST COMPANY, CRÉDIT
AGRICOLE CORPORATE AND INVESTMENT BANK, RAYMOND JAMES BANK, N.A., ROYAL BANK OF
CANADA, and SUMITOMO MITSUI BANKING CORPORATION as Co-Documentation Agents, and
CITIGROUP GLOBAL MARKETS INC., BMO CAPITAL MARKETS and RBS SECURITIES INC., as
joint lead arrangers and joint book running managers.
The Borrower has requested, and the Banks have agreed to extend, certain credit
facilities on the terms and conditions of this Agreement (the “Facility”). In
consideration of the mutual agreements contained in this Agreement, the parties
hereto do hereby agree as follows:
WITNESSETH THAT:
(1)    Pursuant to that certain Senior Unsecured Credit Agreement dated as of
December 14, 2011, as amended by that certain First Letter Amendment dated as of
May 11, 2012 (as so amended, the “Existing Agreement”), among the Borrower, the
Parent, the guarantors party thereto, the banks described therein, Citibank,
N.A., as administrative agent, the other parties from time to time party
thereto, such banks extended certain commitments to make certain credit
facilities available to the Borrower.
(2)    The Borrower, the Guarantors, the Administrative Agent, and the banks
party to the Existing Agreement desire to amend and restate the Existing
Agreement to make certain amendments to the Existing Agreement.
NOW, THEREFORE, in consideration of the recitals set forth above, which by this
reference are incorporated into this Agreement set forth below, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged and subject to the terms and conditions hereof and on the basis of
the representations and warranties herein set forth, the parties hereto hereby
agree to amend and restate the Existing Agreement to read in its entirety as
follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
Section 1.01    Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (unless otherwise indicated, such
meanings to be equally applicable to both the singular and plural forms of the
terms defined):
“Accession Agreement” means an Accession Agreement in the form attached
respectively to the Guaranty and Environmental Indemnity as Annex 1 thereto,
which agreement causes the Person executing and delivering the same to the
Administrative Agent to become a party to the Guaranty and the Environmental
Indemnity.




--------------------------------------------------------------------------------




“Adjusted Base Rate” means a fluctuating interest rate per annum in effect from
time to time, which rate per annum shall at all times be equal to the greatest
of (a) the rate of interest announced publicly by Citibank in New York,
New York, from time to time, as Citibank’s base rate, (b) 2% per annum above the
Federal Funds Rate and (c) one-month LIBOR as published on the applicable date
of determination (or on the previous Business Day if such date of determination
is not a Business Day), as the same may fluctuate from time to time, plus 1% per
annum.
“Adjusted Corporate EBITDA” means, for the Rolling Period of the Parent most
recently ended for which financial statements have been, or are required to be,
delivered to the Banks hereunder, the Corporate EBITDA for such period adjusted
for (i) any Investments made or disposed of during such period to include or
exclude, as appropriate, the Corporate EBITDA attributable to such Investments
for such period, and (ii) any Hotel Property acquired or disposed of during such
period to include or exclude, as appropriate, the Adjusted NOI of such Hotel
Property for such period, plus the aggregate FF&E Reserves for such period for
such Hotel Property; provided in each case that the addition or deduction of the
Corporate EBITDA attributable to such Investments or such Hotel Property’s
Adjusted NOI, as applicable, for such period is subject to verification by
either an accounting firm reasonably acceptable to the Administrative Agent or
written certification reasonably acceptable to the Administrative Agent from an
officer of the Borrower that such Corporate EBITDA or Adjusted NOI, as the case
may be, is true and accurate.


“Adjusted Net Worth” means, for the Parent as of any date, the sum of (a) the
Parent’s Net Worth on such date plus (b) the minority interest reflected in the
Parent’s balance sheet on such date determined in accordance with GAAP.
“Adjusted NOI” means, for any Hotel Property for the Rolling Period of the
Parent most recently ended for which financial statements have been, or are
required to be, delivered to the Banks hereunder, an amount (if positive) equal
to (a) the net income of such Hotel Property for such period after taxes, as
determined in accordance with GAAP, excluding, however, those items that the
Administrative Agent determines are extraordinary items, including but not
limited to (i) any net gain or loss during such period arising from the sale,
exchange, or other disposition of capital assets (such term to include all fixed
assets) other than in the ordinary course of business, (ii) any write‑up or
write-down of assets, and (iii) expenses incurred in connection with hotel
conversions prior to the opening of any such converted hotels; provided that to
the extent that the net income for any Hotel Property does not include a
reasonable allocation of administrative, accounting or other overhead of the
Person or Persons who directly or indirectly own or lease such Hotel Property
which directly pertains to the operation of Hotel Properties, then such
allocation amount shall be deemed subtracted from such net income for purposes
of the financial tests and other definitions contained in this Agreement which
utilize Adjusted NOI, plus (b) to the extent deducted in determining Adjusted
NOI, Interest Expense, income taxes, depreciation, amortization, and other
non‑cash items for such period, as determined in accordance with GAAP, minus
(c) the aggregate FF&E Reserves for such period for such Hotel Property;
provided further that in no event shall the Adjusted NOI for any Hotel Property
be less than zero.
“Administrative Agent” means Citibank, in its capacity as Administrative Agent
for the Banks pursuant to Article X and any successor Administrative Agent
appointed pursuant to Section 10.06.
“Advance” means an Advance by a Bank to the Borrower, any such Advance being
either a Base Rate Advance or a LIBOR Advance.
“Affected Bank” has the meaning set forth in Section 2.14(a).

-2-

--------------------------------------------------------------------------------




“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person or any Subsidiary of such Person. The
term “control” (including the terms “controlled by” or “under common control
with”) means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of a Control Percentage, by contract or otherwise.
“Agreement” means this Senior Unsecured Credit Agreement, as the same may be
amended, modified, restated or supplemented from time to time.
“Allocation Percentage” means, for any Person, with respect to a Person’s Joint
Venture Subsidiary, the percentage ownership interest of such Person in such
Joint Venture Subsidiary.
“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to the Borrower, the Parent or their Subsidiaries from
time to time concerning or relating to bribery, corruption or money laundering.
“Applicable Lending Office” means, with respect to each Bank, such Bank’s
Domestic Lending Office in the case of a Base Rate Advance and such Bank’s LIBOR
Lending Office in the case of a LIBOR Advance.
“Applicable Margin” means, (a) with respect to each Type of Advance at any date,
the applicable percentage per annum set forth below based upon the Status then
in effect under the column for such Type of Advance, and (b) with respect to the
letter of credit fee payable under Section 2.03(b) at any date, the applicable
percentage per annum set forth below under the column “Letters of Credit & LIBOR
Advances,” based upon the Status then in effect.
 
Leverage Ratio
Base Rate
Advances
Letters of Credit & LIBOR Advances
Level I Status
< 4.00:1.00
0.70%
1.70%
Level II Status
> 4.00:1.00 but < 5.00:1.00
0.85%
1.85%
Level III Status
> 5.00:1.00 but < 5.50:1.00
1.05%
2.05%
Level IV Status
> 5.50:1.00 but < 6.00:1.00
1.15%
2.15%
Level V Status
> 6.00:1.00
1.45%
2.45%



; provided, however, that in the event that the Parent achieves an Investment
Grade Rating, the Parent may, upon written notice to the Administrative Agent,
elect to convert to the ratings-based pricing grid set forth below (a “Ratings
Grid Election”), in which case, commencing upon the effectiveness of such
notice, the interest rate will be LIBOR plus the applicable margin determined by
the Debt Rating of the Parent, as set forth below. Any Ratings Grid Election
shall be irrevocable (subject to the provisions of the paragraph following the
grid below).


Debt Rating
Base Rate Advances
LIBOR Advances
Facility Fee
A-/A3
0.00%
0.90%
0.15%
BBB+/Baa1
0.00%
1.00%
0.15%
BBB/Baa2
0.10%
1.10%
0.20%
BBB-/Baa3
0.30%
1.30%
0.30%




-3-

--------------------------------------------------------------------------------




If Parent has made the Ratings Grid Election as provided above but thereafter
fails to maintain an Investment Grade Rating by at least one of S&P or Moody’s,
then the applicable interest rate margin shall be determined pursuant to
clause (a) and (b) above, as applicable, during the period commencing on the
date Parent no longer has an Investment Grade Rating by at least one of S&P or
Moody’s and ending on the date Parent makes another Ratings Grid Election.


“Approved Electronic Communications” means each Communication that the Borrower
or any Guarantor is obligated to, or otherwise chooses to, provide to the
Administrative Agent pursuant to any Credit Document or the transactions
contemplated therein, including any financial statement, financial and other
report, notice, request, certificate and other information materials required to
be delivered pursuant to Sections 5.05(a) through (d), (h), and (k); provided,
however, that solely with respect to delivery of any such Communication by the
Borrower or any Guarantor to the Administrative Agent and without limiting or
otherwise affecting either the Administrative Agent’s right to effect delivery
of such Communication by posting such Communication to the Approved Electronic
Platform or the protections afforded hereby to the Administrative Agent in
connection with any such posting, “Approved Electronic Communication” shall
exclude (i) any notice of borrowing, letter of credit request, swing loan
request, notice of conversion or continuation, and any other notice, demand,
communication, information, document and other material relating to a request
for a new, or a conversion of an existing, Borrowing, (ii) any notice pursuant
to Section 2.07(b) and any other notice relating to the payment of any principal
or other amount due under any Credit Document prior to the scheduled date
therefor, (iii) all notices of any Default or Event of Default and (iv) any
notice, demand, communication, information, document and other material required
to be delivered to satisfy any of the conditions set forth in Article III or any
other condition to any Borrowing or other extension of credit hereunder or any
condition precedent to the effectiveness of this Agreement.
“Approved Electronic Platform” has the meaning specified in Section 11.02(c).
“Approved Other Country” means each of the following countries: Canada, Mexico,
United Kingdom, France, Germany, Spain, Belgium, The Netherlands, Luxembourg,
Italy, Portugal, Austria, Switzerland, Norway, Sweden, Denmark, U.S. Virgin
Islands, Bahamas, and Puerto Rico.
“Approved Third Party Operating Leases” means all operating leases for which
either the Borrower or a Material Subsidiary is the lessor thereunder, except
any operating lease for which LaSalle Leasing or a Subsidiary of LaSalle Leasing
is a lessee.
“Asset Disposition” means any sale, lease of substantially all of a Hotel
Property (in which the Borrower or a Material Subsidiary is lessor), conveyance,
exchange, transfer, or assignment of any Property by the Borrower or a Material
Subsidiary to a Person other than the Borrower or a Material Subsidiary.
“Asset Value” means, with respect to any Hotel Property, as of any date, (a) the
Calculated Value of such asset; provided, however, that the value of each Hotel
Property during the first twelve (12) months following acquisition shall be
equal to the greater of (i) the acquisition price or (ii) the Calculated Value,
(b) in the case of any Development Property, the undepreciated book value of
such Hotel Property as determined in accordance with GAAP, or (c) in the case of
any Hotel Property held by a Joint Venture Subsidiary, the pro rata share of
such Hotel Property as determined in accordance with clause (a) or (b), as
applicable.
“Assigned Rights and Obligations” has the meaning specified in Section 2.17(a).

-4-

--------------------------------------------------------------------------------




“Assignment and Acceptance” means an assignment and acceptance entered into by a
Bank and an Eligible Assignee, and accepted by the Administrative Agent, in
substantially the form of the attached Exhibit B.
“Banks” means the lenders listed on the signature pages of this Agreement and
each Eligible Assignee that shall become a party to this Agreement pursuant to
Section 11.06.
“Base Rate Advance” means an Advance which bears interest as provided in
Section 2.06(a).
“Borrower” means LaSalle Hotel Operating Partnership, L.P., a Delaware limited
partnership.
“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type made by each Bank pursuant to Section 2.01 or Converted by each Bank to
Advances of a different Type pursuant to Section 2.02(b).
“Business Day” means a day of the year on which banks are not required or
authorized to close in New York City and, if the applicable Business Day relates
to any LIBOR Advances, on which dealings are carried on in the London interbank
market.
“Calculated Value” means for any Hotel Property (a) if such Hotel Property is
leased to a Subsidiary of the Borrower, the Adjusted NOI for such Hotel Property
for the preceding Rolling Period and, if such Hotel Property is not leased to a
Subsidiary of the Borrower, the lesser of (i) the Adjusted NOI for such Hotel
Property for the preceding Rolling Period or (ii) the actual rental payments
received by the Parent or its Subsidiary under the participating lease for such
Hotel Property during such Rolling Period divided by (b) the Capitalization
Rate.
“Capital Expenditure” means any payment made directly or indirectly for the
purpose of acquiring or constructing fixed assets, Real Property or equipment
which in accordance with GAAP would be capitalized in the fixed asset accounts
of such Person making such expenditure, including, without limitation, amounts
paid or payable for such purpose under any conditional sale or other title
retention agreement or under any Capital Lease, but excluding repairs of
Property in the normal and ordinary course of business.
“Capitalization Event” means any sale or issuance by the Parent or any of its
Subsidiaries of equity securities except for the issuance of the Borrower’s
operating partnership units in exchange for a direct or indirect ownership
interest in a Hotel Property or a Person that owns a Hotel Property.
“Capitalization Rate” means 8.25%, provided that with respect to any Hotel
Property located in the central business district of New York City, New York;
Washington, D.C.; Chicago, Illinois; San Francisco, California; or Boston,
Massachusetts, the Capitalization Rate shall mean 7.75%.
“Capital Lease” means, for any Person, any lease of any Property (whether real,
personal or mixed) by that Person as lessee which, in accordance with GAAP, is
or should be accounted for as a capital lease on the balance sheet of that
Person.
“Capitalized Lease Obligations” means, as to any Person, the capitalized amount
of all obligations of such Person or any of its Subsidiaries under Capitalized
Leases, as determined on a Consolidated basis in conformity with GAAP.
“Cash Collateral Account” means a special cash collateral account containing
cash deposited pursuant to the terms of this Agreement to be maintained at
Citibank in accordance with Section 8.04.

-5-

--------------------------------------------------------------------------------




“Cash Collateralize” means, in respect of an Obligation, to provide and pledge
(as a first priority perfected security interest) cash collateral in U.S.
Dollars, at a location and pursuant to documentation in form and substance
satisfactory to the Administrative Agent and the applicable Issuing Bank (and
“Cash Collateralization” has a corresponding meaning).
“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, state and local analogs, and all rules and
regulations and requirements thereunder in each case as now or hereafter in
effect.
“Citibank” means Citibank, N.A.
“Closing Date” means the date of this Agreement or such other date as may be
agreed upon by the Borrower and the Administrative Agent.
“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute.
“Commitment” means, with respect to any Bank, the amount set opposite such
Bank’s name on Schedule 1.01(a) as its Commitment, or if such Bank has entered
into any Assignment and Acceptance, the amount set forth for such Bank as its
Commitment in the Register maintained by the Administrative Agent pursuant to
Section 11.06(c), as such amount may be reduced pursuant to Section 2.04(a).
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Compliance Certificate” means a certificate of the Borrower in substantially
the form of the attached Exhibit C.
“Communications” means each notice, demand, communication, information, document
and other material provided for hereunder or under any other Credit Document or
otherwise transmitted between the parties hereto relating to this Agreement, the
other Credit Documents, the Borrower or any Guarantor or any of their respective
Affiliates, or the transactions contemplated by this Agreement or the other
Credit Documents including, without limitation, all Approved Electronic
Communications.
“Consolidated” refers to the consolidation of the accounts of the Borrower with
the Borrower’s Subsidiaries and the Parent with the Parent’s Subsidiaries, as
applicable, in accordance with GAAP.
“Consolidated Total Book Value” means, at any time the same is to be determined,
the aggregate book value of all assets that would appear on the balance sheet of
the Parent and the Parent’s Subsidiaries determined on a Consolidated basis in
accordance with GAAP, plus the aggregate book value of the accumulated
depreciation of such assets determined on a Consolidated basis in accordance
with GAAP.
“Control Percentage” means, with respect to any Person, the percentage of the
outstanding capital stock of such Person having ordinary voting power which
gives the direct or indirect holder of such stock the power to elect a majority
of the Board of Directors of such Person.
“Controlled Group” means all members of a controlled group of corporations and
all trades (whether or not incorporated) under common control which, together
with the Parent and the Borrower, are treated as a single employer under
Section 414 of the Code.

-6-

--------------------------------------------------------------------------------




“Convert”, “Conversion”, and “Converted” each refers to a conversion of Advances
of one Type into Advances of another Type pursuant to Section 2.02(b).
“Corporate EBITDA” means, for the Rolling Period of the Parent most recently
ended for which financial statements have been, or are required to be, delivered
to the Banks hereunder, an amount equal to (a) the net income of the Parent (on
a Consolidated basis) for such period after taxes, as determined in accordance
with GAAP, excluding, however, those items that the Administrative Agent
determines are extraordinary items, including but not limited to (i) any net
gain or loss during such period arising from the sale, exchange, or other
disposition of capital assets (such term to include all fixed assets and all
securities) other than in the ordinary course of business, (ii) any write‑up or
write-down of assets, and (iii) expenses incurred in connection with hotel
conversions prior to the opening of any such converted hotels, plus (b) to the
extent deducted in determining Corporate EBITDA, Interest Expense, income taxes,
depreciation, amortization, and other non‑cash items for such period, as
determined in accordance with GAAP.
“Credit Documents” means this Agreement, the Notes, the Guaranties, the
Environmental Indemnities, the Fee Letter and, to the extent delivered, any New
York Mortgage, any New York Term Note, and each other agreement, instrument or
document executed by the Borrower, any of its Subsidiaries or the Parent at any
time in connection with this Agreement.
“Debt Rating” means, as of any date of determination, the higher of the credit
ratings then assigned to the Parent’s long-term senior unsecured debt by either
of S&P or Moody’s. For purposes of the foregoing, a credit rating of BBB- from
S&P is equivalent to a credit rating of Baa3 from Moody’s and vice versa. A
credit rating of BBB from S&P is equivalent to a credit rating of Baa2 from
Moody’s and vice versa. It is the intention of the parties that if the Parent
shall only obtain a Debt Rating from one of S&P or Moody’s without seeking a
credit rating from the other, the Borrower shall be entitled to the benefit of
the pricing level for such credit rating. If the Parent obtains a Debt Rating
from both of S&P and Moody’s, the higher of the two ratings shall control,
provided that the lower rating is only one level below that of the higher
rating. If, however, the lower rating is more than one level below that of the
higher Debt Rating, the pricing level that is one level higher than the lower
Debt Rating shall apply. If the Parent has only one Investment Grade Rating,
then that Debt Rating shall apply. If the Parent obtains a Debt Rating from both
of S&P and Moody’s and thereafter loses such rating from one of them, the Parent
shall be deemed to not have a Debt Rating from such rating agency. At any time,
if either of S&P or Moody’s shall no longer perform the functions of a
securities rating agency, then the Borrower and the Administrative Agent shall
promptly negotiate in good faith to agree upon a substitute rating agency or
agencies (and to correlate the system of ratings of each substitute rating
agency with that of the rating agency being replaced), and pending such
amendment, the Debt Rating of the other of S&P and Moody’s, if one has been
provided, shall continue to apply.
“Default” means (a) an Event of Default or (b) any event or condition which with
notice or lapse of time or both would, unless cured or waived, become an Event
of Default.
“Defaulting Lender” means at any time, subject to Section 2.16(f), (i) any Bank
that has failed for two or more Business Days to comply with its obligations
under this Agreement to make an Advance, make a payment to any Issuing Bank in
respect of a Letter of Credit or make any other payment due hereunder (each, a
“funding obligation”), unless such Bank has notified the Administrative Agent
and the Borrower in writing that such failure is the result of such Bank’s
determination that one or more conditions precedent to funding has not been
satisfied (which conditions precedent, together with the applicable default, if
any, will be specifically identified in such writing), (ii) any Bank that has
notified the Administrative Agent, the Borrower or any Issuing Bank in writing,
or has stated publicly, that it does not intend to comply with its

-7-

--------------------------------------------------------------------------------




funding obligations hereunder, unless such writing or statement states that such
position is based on such Bank’s determination that one or more conditions
precedent to funding cannot be satisfied (which conditions precedent, together
with the applicable default, if any, will be specifically identified in such
writing or public statement), (iii) any Bank that has, for three or more
Business Days after written request of the Administrative Agent or the Borrower,
failed to confirm in writing to the Administrative Agent and the Borrower that
it will comply with its prospective funding obligations hereunder (provided that
such Bank will cease to be a Defaulting Lender pursuant to this clause
(iii) upon the Administrative Agent’s and the Borrower’s receipt of such written
confirmation), or (iv) any Bank with respect to which a Lender Insolvency Event
has occurred and is continuing with respect to such Bank or its Parent Company,
provided that a Bank shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Bank or any direct or
indirect Parent Company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Bank with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Bank (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Bank (provided that in each case, neither the
reallocation of funding obligations provided for in Section 2.16(b) as a result
of a Bank’s being a Defaulting Lender nor the performance by Non‑Defaulting
Lenders of such reallocated funding obligations will by themselves cause the
relevant Defaulting Lender to become a Non‑Defaulting Lender). Any determination
by the Administrative Agent that a Bank is a Defaulting Lender under any of
clauses (i) through (iv) above will be conclusive and binding absent manifest
error, and such Bank will be deemed to be a Defaulting Lender (subject to
Section 2.16(f)) upon notification of such determination by the Administrative
Agent to the Borrower, each Issuing Bank and the Banks.
“Development Property” means either (a) a new Hotel Property under construction
including the conversion of a non‑Hotel Property into a Hotel Property or (b) an
existing Hotel Property which is undergoing an expansion pursuant to which the
total guest rooms for such Hotel Property will be increased by 50% or more. Each
Development Property shall continue to be classified as a Development Property
hereunder until the achievement of Substantial Completion with respect to such
Development Property, following which such Development Property shall be
classified as a Hotel Property hereunder.
“Dollars” and “$” means lawful money of the United States of America.
“Domestic Lending Office” means, with respect to any Bank, the office of such
Bank specified as its “Operations Contact” in the questionnaire such Bank
provided to the Administrative Agent, or such other office of such Bank as such
Bank may from time to time specify to the Borrower and the Administrative Agent.
“ECP” means an eligible contract participant as defined in the Commodity
Exchange Act.
“Effective Date” means the first date on which the conditions set forth in
Article III shall be satisfied.
“Eligible Assignee” means (a) a commercial bank (or other financial institution
acceptable to the Administrative Agent and, unless a Default has occurred and is
continuing at the time any assignment is effected pursuant to Section 11.06, the
Borrower, which approval shall not be unreasonably withheld or
delayed) organized under the laws of the United States, or any State thereof,
and having primary capital of not less than $250,000,000 and approved by the
Administrative Agent, which approval will not be unreasonably withheld or
delayed, (b) a commercial bank (or other financial institution acceptable to the
Administrative Agent and, unless a Default has occurred and is continuing at the
time any assignment is effected pursuant to Section 11.06, the Borrower, which
approval shall not be unreasonably withheld or delayed) organized under the laws
of any other country which is a member of the Organization for Economic

-8-

--------------------------------------------------------------------------------




Cooperation and Development and having primary capital (or its equivalent) of
not less than $250,000,000 and approved by the Administrative Agent, which
approval will not be unreasonably withheld or delayed, (c) a finance company,
insurance company or other financial institution or fund (whether a corporation,
partnership, trust or other entity) acceptable to the Administrative Agent and,
unless a Default has occurred and is continuing at the time any assignment is
effected pursuant to Section 11.06, the Borrower, which approval shall not be
unreasonably withheld or delayed, that is engaged in making, purchasing or
otherwise investing in commercial loans in the ordinary course of its business
and having total assets in excess of $250,000,000, (d) a Bank (without approval
of the Administrative Agent or the Borrower), and (e) an Affiliate of the
respective assigning Bank, without approval of any Person but otherwise meeting
the eligibility requirements of (a) or (b) above; provided, however, that
neither the Borrower nor any Affiliate of the Borrower shall qualify as an
Eligible Assignee under this definition. For avoidance of doubt, the Borrower
shall have no approval or consent rights with respect to an Eligible Assignee so
long as a Default has occurred and is continuing at the time any assignment is
effected pursuant to Section 11.06.
“Environment” or “Environmental” shall have the meanings set forth in 42 U.S.C.
§ 9601(8), as amended.
“Environmental Claim” means any third party (including governmental agencies and
employees) action, lawsuit, claim, demand, regulatory action or proceeding,
order, decree, consent agreement or notice of potential or actual responsibility
or violation (including claims or proceedings under the Occupational Safety and
Health Acts or similar laws or requirements relating to health or safety of
employees) which seeks to impose liability under any Environmental Law.
“Environmental Indemnity” means that certain Environmental Indemnification
Agreement effective the date hereof executed by the Borrower, the Parent and the
Guarantors, any additional Environmental Indemnity Agreements in substantially
the form of the attached Exhibit D and any future environmental indemnities
executed in connection with any Hotel Property, as any of such environmental
indemnities may be amended hereafter in accordance with the terms of such
agreements.
“Environmental Law” means all Legal Requirements arising from, relating to, or
in connection with the Environment, health, or safety, including without
limitation CERCLA, relating to (a) pollution, contamination, injury,
destruction, loss, protection, cleanup, reclamation or restoration of the air,
surface water, groundwater, land surface or subsurface strata, or other natural
resources; (b) solid, gaseous or liquid waste generation, treatment, processing,
recycling, reclamation, cleanup, storage, disposal or transportation;
(c) exposure to pollutants, contaminants, hazardous, medical, infectious, or
toxic substances, materials or wastes; (d) the safety or health of employees; or
(e) the manufacture, processing, handling, transportation, distribution in
commerce, use, storage or disposal of hazardous, medical, infectious, or toxic
substances, materials or wastes.
“Environmental Permit” means any permit, license, order, approval or other
authorization under Environmental Law.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Federal Reserve Board (or any successor), as in effect from time to time.
“Event of Default” has the meaning set forth in Section 8.01.

-9-

--------------------------------------------------------------------------------




“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason not to constitute
an “eligible contract participant” as defined in the Commodity Exchange Act at
the time the Guaranty of such Guarantor or the grant of such security interest
becomes effective with respect to such related Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guaranty or security interest is or becomes
illegal.
“Excluded Taxes” has the meaning set forth in Section 2.11(a).
“Existing Issuing Bank” means Citibank, N.A.
“Existing Letters of Credit” means the letters of credit listed on Schedule
1.01(e) hereto.
“Existing New York Mortgage” means a mortgage creating a Lien on a New York
Property.
“Existing New York Note” means the promissory note or notes evidencing the
Indebtedness secured by an Existing New York Mortgage.
“Existing Park Central Mortgage” means those certain mortgages consolidated
under that certain Consolidation, Extension and Modification Agreement made by
and between Park Central Hotel (DE) LLC and U.S. Bank National Association, as
Trustee for the Credit Suisse First Boston Mortgage Securities Corp. Commercial
Mortgage Pass-Through Certificates, Series 2007-TFLl (successor-in-interest to
Column Financial, Inc.), dated November 9, 2006, and recorded in the Office of
the City Register of the City of New York on December 1, 2006 as CRFN
2006000663702, as assigned to Citibank, N.A., as administrative agent, by that
certain Assignment of Note and Mortgage dated December 29, 2011 and recorded in
the Office of the City Register of the City of New York on January 27, 2011 as
CRFN 2012000038148.
“Existing Park Central Note” means the promissory note or notes evidencing the
Indebtedness secured by the Existing Park Central Mortgage.
“Existing Properties” means collectively the Hotel Properties listed on
Schedule 1.01(b), and “Existing Property” means any of such Hotel Properties.
“Extension Date” has the meaning set forth in Section 1.07.
“Extension Fee” has the meaning set forth in Section 1.07.
“Expiration Date” means, with respect to any Letter of Credit, the date on which
such Letter of Credit will expire or terminate in accordance with its terms.
“Facility” has the meaning set forth in the Preamble.
“FATCA” has the meaning set forth in Section 2.11(a).

-10-

--------------------------------------------------------------------------------




“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for any such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any of its successors.
“Fee Letter” has the meaning set forth in Section 2.03(c).
“FF&E” means, with respect to any Hotel Property, all fixtures, furnishings,
equipment, furniture, and other items of tangible personal property now or
hereafter located on such Hotel Property or used in connection with the use,
occupancy, operation and maintenance of all or any part of such Hotel Property,
other than stocks of food and other supplies held for consumption in normal
operation but including, without limitation, appliances, machinery, equipment,
signs, artwork, office furnishings and equipment, guest room furnishings, and
specialized equipment for kitchens, laundries, bars, restaurants, public rooms,
health and recreational facilities, dishware, all partitions, screens, awnings,
shades, blinds, floor coverings, hall and lobby equipment, heating, lighting,
plumbing, ventilating, refrigerating, incinerating, elevators, escalators, air
conditioning and communication plants or systems with appurtenant fixtures,
vacuum cleaning systems, call or beeper systems, security systems, sprinkler
systems and other fire prevention and extinguishing apparatus and materials;
reservation system computer and related equipment.
“FF&E Reserve” means, for any Person or any Hotel Property at any time, a
reserve equal to four percent (4%) of gross revenues from any Hotel Property
owned by such Person or from such Hotel Property, as applicable, for the Rolling
Period of the Parent most recently ended for which financial statements have
been, or are required to be, delivered to the Banks hereunder.
“First Extension Maturity Date” means July 8, 2018.
“Fiscal Quarter” means each of the three-month periods ending on March 31, June
30, September 30 and December 31.
“Fiscal Year” means the twelve-month period ending on December 31.
“Fixed Charge Coverage Ratio” means, as of the end of any Rolling Period, a
ratio of (a) the Corporate EBITDA for such Rolling Period less the aggregate
FF&E Reserves for such period in respect of each Hotel Property owned by the
Parent or its Subsidiaries (whether located on land owned by or land leased to
such owner of the Hotel Property) to (b) the Fixed Charges for such Rolling
Period.
“Fixed Charges” means, for the Rolling Period of the Parent most recently ended
for which financial statements are required to be delivered to the Banks
hereunder, the sum of the following amounts for the Parent and the Parent’s
Subsidiaries on a Consolidated basis: (a) the amount (without duplication) of
all mandatory principal payments scheduled to be made (excluding optional
prepayments and scheduled principal payments in respect of any such Indebtedness
which is payable in a single installment at final maturity), (b) Parent’s
Interest Expense, (c) all payments scheduled to be made in respect of Capital
Leases, and (d) all preferred stock dividends.

-11-

--------------------------------------------------------------------------------




“Flood Hazard Property” has the meaning set forth in Section 3.01(a)(xi).
“Funding Date” has the meaning set forth in Section 1.06(b).
“Future Property” means any Hotel Property except for the Existing Properties
which the Borrower or any Subsidiary of the Borrower acquires.
“GAAP” means United States generally accepted accounting principles as in effect
from time to time, applied on a basis consistent with the requirements of
Section 1.03.
“Governmental Authority” means any foreign governmental authority, the United
States of America, any state of the United States of America and any subdivision
of any of the foregoing, and any agency, department, commission, board,
authority or instrumentality, bureau or court having jurisdiction over any Bank,
the Parent, the Borrower, any Subsidiaries of the Borrower or the Parent, any
participating lessee, a manager or any of their respective Properties.
“Governmental Proceedings” means any action or proceedings by or before any
Governmental Authority, including, without limitation, the promulgation,
enactment or entry of any Legal Requirement.
“Guarantor” means (a) the Parent, (b) each Subsidiary which owns an Unencumbered
Property, (c) each Operating Lessee, and (d) each Material Subsidiary, in each
case excluding Permitted Other Subsidiaries and any Joint Venture Subsidiary
which is contractually prohibited from acting as a Guarantor by the terms of
(i) any document evidencing or securing Indebtedness of the Borrower or its
Subsidiaries permitted by the terms of this Agreement or (ii) the organizational
documents of such Person. The Guarantors on the Closing Date are identified on
Schedule 1.01(c).
“Guaranty” means that certain Guaranty and Contribution Agreement effective the
date hereof executed by the Parent, the Borrower and the Guarantors, evidencing
the joint and several guaranty by the signatories thereto of the Obligations of
Borrower in respect of the Credit Documents, any additional Guaranty and
Contribution Agreements in substantially the form of the attached Exhibit E
executed to secure Advances and any future guaranty and contribution agreement
executed to secure Advances, as any of such agreements may be amended hereafter
in accordance with the terms of such agreements.
“Hazardous Substance” means the substances identified as such pursuant to CERCLA
and those regulated under any other Environmental Law, including without
limitation pollutants, contaminants, petroleum, petroleum products, radio
nuclides, radioactive materials, and medical and infectious waste.
“Hazardous Waste” means the substances regulated as such pursuant to any
Environmental Law.
“Hotel Property” for any hotel means the Real Property and the Personal Property
for such hotel.
“ICC” has the meaning set forth in Section 2.13(g).
“ICC Rule” has the meaning set forth in Section 2.13(g).
“Improvements” for any hotel means all buildings, structures, fixtures, tenant
improvements and other improvements of every kind and description now or
hereafter located in or on or attached to the Land for such hotel; and all
additions and betterments thereto and all renewals, substitutions and
replacements thereof.

-12-

--------------------------------------------------------------------------------




“Indebtedness” means (without duplication), at any time and with respect to any
Person, (a) indebtedness of such Person for borrowed money (whether by loan or
the issuance and sale of debt securities) or for the deferred purchase price of
property or services purchased (other than amounts constituting trade payables,
accruals or bank drafts arising in the ordinary course of business);
(b) indebtedness of others in the amount which such Person has directly or
indirectly assumed or guaranteed or otherwise provided credit support therefor
or for which such Person is liable as a partner of such Person; (c) indebtedness
of others in the amount secured by a Lien on assets of such Person, whether or
not such Person shall have assumed such indebtedness; (d) obligations of such
Person in respect of letters of credit, acceptance facilities, or drafts or
similar instruments issued or accepted by banks and other financial institutions
for the account of such Person (other than trade payables or bank drafts arising
in the ordinary course); (e) obligations of such Person under Capital Leases;
(f) obligations under interest rate swap agreements, interest rate cap
agreements, interest rate collar agreements or other similar agreements or
arrangements designed to protect against fluctuations in interest rates; and
(g) all preferred stock that is issued by such Person that is redeemable by the
holder thereof in cash, a cash equivalent or some type of Indebtedness or
convertible to some type of Indebtedness.
“Indemnified Taxes” has the meaning set forth in Section 2.11(a).
“Interest Expense” means, for any Person for any period for which such amount is
being determined, the total interest expense (including that properly
attributable to Capital Leases in accordance with GAAP) and all charges incurred
with respect to letters of credit determined on a Consolidated basis in
conformity with GAAP, plus capitalized interest of such Person and its
Subsidiaries.
“Interest Period” means, for each LIBOR Advance comprising part of the same
Borrowing, the period commencing on the date of such Advance or the date of the
Conversion of any Base Rate Advance into such an Advance and ending on the last
day of the period selected by the Borrower pursuant to the provisions below and
Section 2.02 and, thereafter, each subsequent period commencing on the last day
of the immediately preceding Interest Period and ending on the last day of the
period selected by the Borrower pursuant to the provisions below and
Section 2.02. The duration of each such Interest Period shall be one, two, three
or six months, or, if approved by all Banks, twelve months, in each case as the
Borrower may select, upon notice received by the Administrative Agent not later
than 1:00 P.M. (New York City time) on the third Business Day prior to the first
day of such Interest Period, provided, however, that:
(a)    Interest Periods for Advances of the same Borrowing shall be of the same
duration;
(b)    whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided that if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day;
(c)    any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month in which it would have ended if there were a
numerically corresponding day in such calendar month;
(d)    each successive Interest Period shall commence on the day on which the
next preceding Interest Period expires; and

-13-

--------------------------------------------------------------------------------




(e)    no Interest Period with respect to any portion of any Advance shall
extend beyond the Maturity Date.
“Interest Rate Agreements” means (i) any Swap Contract between the Borrower and
any Swap Bank, or (ii) any other interest rate swap agreement, interest rate cap
agreement, interest rate collar agreement or other similar agreement or
arrangement designed to protect the Borrower, the Parent or any of their
respective Subsidiaries against fluctuations in interest rates.
“Investment” means, with respect to any Person, (a) any loan or advance to any
other Person, (b) the ownership, purchase or other acquisition of, any Stock,
Stock Equivalents, other equity interest, obligations or other securities of,
(i) any other Person, or (ii) all or substantially all of the assets of any
other Person, or (iii) all or substantially all of the assets constituting the
business of a division, branch or other unit operation of any other Person, or
(c) any joint venture or partnership with, or any capital contribution to, or
other investment in, any other Person or any real property. Except as expressly
provided otherwise, for purposes of determining compliance with any covenant
contained in a Credit Document, the amount of any Investment shall be the amount
actually invested, without adjustment for subsequent increases or decreases in
the value of such Investment.
“Investment Amount” means (a) for any Hotel Property the sum of (i) for any
Existing Property, the amount set forth for such Existing Property on
Schedule 1.01(b) attached hereto, and for any other Hotel Property, the
aggregate purchase price paid by the Borrower or its Subsidiary for such other
Hotel Property (giving effect to any securities used to purchase a Hotel
Property at the fair market value of the securities at the time of purchase
based upon the price at which such securities could be exchanged into the
Parent’s common stock assuming such exchange occurred on the date of acquiring
the Hotel Property), and (ii) 95% of (A) the actual cost of any Capital
Expenditures or FF&E expenditures for such Hotel Property made by the Borrower
or its Subsidiaries during any period minus (B) the FF&E Reserve for such Hotel
Property, and (b) for any other Investment the aggregate purchase price paid by
the Borrower or its Subsidiary for such other Investment (giving effect to any
securities used to purchase such Investment at the fair market value of the
securities at the time of purchase based upon the price at which such securities
could be exchanged into the Parent’s common stock assuming such exchange
occurred on the date of acquiring such Investment).
“Investment Grade Rating” means a Debt Rating of BBB- or better from S&P or a
Debt Rating of Baa3 or better from Moody’s.
“Investment Grade Release Event” has the meaning set forth in Section 11.23.
“Issuing Bank” means (a) the Existing Issuing Bank, (b) Citibank, N.A., (c) Bank
of Montreal, (d) The Royal Bank of Scotland plc, (e) any Bank approved by the
Administrative Agent and the Borrower as an “Issuing Bank” or (f) any Bank
acting as a successor issuing bank pursuant to Section 10.06, and “Issuing
Banks” means, collectively, all of such Banks.
“Joint Venture Guarantor” means a direct or indirect Wholly‑Owned Subsidiary of
the Borrower that (a) has no assets other than its equity interests in Joint
Venture Subsidiaries whose sole assets are Unencumbered Properties, (b) is not
liable for any Indebtedness other than the Obligations, (c) complies in all
material respects with all of the covenants and requirements of the Guarantors
under the Credit Documents and (d) has delivered to the Administrative Agent
either (A) an original Guaranty and Environmental Indemnity Agreement executed
by it or (B) an Accession Agreement executed by it.
“Joint Venture Subsidiary” means any Subsidiary in which the Parent or any of
its Subsidiaries (a) holds a majority of equity interests and (b) after giving
effect to all buy/sell provisions contained in the

-14-

--------------------------------------------------------------------------------




applicable constituent documents of such Subsidiary, controls all material
decisions of such Subsidiary, including without limitation the financing,
refinancing and disposition of the assets of such Subsidiary.
“Land” for any hotel means the real property upon which the hotel is located,
together with all rights, title and interests appurtenant to such real property,
including without limitation all rights, title and interests to (a) all strips
and gores within or adjoining such property, (b) the streets, roads, sidewalks,
alleys, and ways adjacent thereto, (c) all of the tenements, hereditaments,
easements, reciprocal easement agreements, rights-of-way and other rights,
privileges and appurtenances thereunto belonging or in any way pertaining
thereto, (d) all reversions and remainders, (e) all air space rights, and all
water, sewer and wastewater rights, (f) all mineral, oil, gas, hydrocarbon
substances and other rights to produce or share in the production of anything
related to such property, and (g) all other appurtenances appurtenant to such
property, including without limitation, any now or hereafter belonging or in
anywise appertaining thereto.
“LaSalle Leasing” means LaSalle Hotel Lessee, Inc.
“Legal Requirement” means any law, statute, ordinance, decree, requirement,
order, judgment, rule, regulation (or official interpretation of any of the
foregoing) of, and the terms of any license or permit issued by, any
Governmental Authority.
“Lender Insolvency Event” means that (i) the Bank or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (ii) such Bank or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been appointed for such Bank or its Parent Company,
or such Bank or its Parent Company has taken any action in furtherance of or
indicating its consent to or acquiescence in any such proceeding or appointment.
“Letter of Credit” means, individually, (a) any Existing Letter of Credit and
(b) any letter of credit issued by an Issuing Bank in accordance with the
provisions of Section 2.13 of this Agreement, and “Letters of Credit” means all
such letters of credit collectively.
“Letter of Credit Commitment” means, with respect to any Issuing Bank, the
amount set opposite such Issuing Bank’s name on Schedule 1.01(a) as its Letter
of Credit Commitment, or if such Issuing Bank has entered into any Assignment
and Acceptance, the amount set forth for such Bank as its Letter of Credit
Commitment in the Register maintained by the Administrative Agent pursuant to
Section 11.06(c), as such amount may be reduced pursuant to Section 2.04(b).
“Letter of Credit Documents” means, with respect to any Letter of Credit, such
Letter of Credit and any reimbursement or other agreements, documents, and
instruments entered into in connection with or relating to such Letter of
Credit.
“Letter of Credit Exposure” means, at any time, the sum of (a) the aggregate
undrawn maximum face amount of each Letter of Credit and (b) the aggregate
unpaid amount of all Letter of Credit Obligations at such time.
“Letter of Credit Obligations” means all obligations of the Borrower arising in
respect of the Letter of Credit Documents, including without limitation the
aggregate drawn amounts of Letters of Credit which have not been reimbursed by
the Borrower or converted into a Base Rate Advance pursuant to the provisions of
Section 2.13(c).

-15-

--------------------------------------------------------------------------------




“Leverage Ratio” means the percentage obtained by dividing (a) the Parent’s
Total Liabilities by (b) the Adjusted Corporate EBITDA.
“LHL Facility” means that certain unsecured credit facility entered into by
LaSalle Hotel Lessee, Inc., as borrower, and U.S. Bank National Association, as
lender, pursuant to that certain Second Amended and Restated Revolving Credit
Note, dated as of December 14, 2011, from LaSalle Hotel Lessee, Inc. to U.S.
Bank National Association, in the maximum principal amount of $25,000,000, as
amended simultaneously herewith, as the same may be extended or further amended
to the extent permitted by Section 6.02.
“LIBOR” means, for the Interest Period for each LIBOR Advance comprising part of
the same Borrowing, an interest rate per annum equal to (A) the rate per annum
(rounded upwards, if necessary, to the nearest 1/100 of 1%) determined by the
Administrative Agent to be the offered rate that appears on the Reuters Screen
LIBOR01 Page (or any successor thereto) as the London interbank offered rate for
deposits in Dollars (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period, determined as of approximately 11:00
A.M. (London time) two (2) Business Days prior to the first day of such Interest
Period, provided that, if such rate is not available for any reason at such
time, the rate above shall be the rate per annum determined by the
Administrative Agent to be the rate at which deposits in Dollars for delivery on
the first day of such Interest Period in same day funds in the approximate
amount of the LIBOR Advance being made, continued or converted by Citibank and
with a term equivalent to such Interest Period would be offered by Citibank’s
London branch (or other Citibank branch or Affiliate) to major banks in the
London interbank market for Dollars at their request at approximately 11:00 A.M.
(London time) two Business Days prior to the commencement of such Interest
Period divided by (B) one minus the LIBOR Reserve Requirement. It is agreed that
for purposes of this definition, LIBOR Advances made hereunder shall be deemed
to constitute Eurocurrency Liabilities as defined in Regulation D and to be
subject to the reserve requirements of Regulation D.
“LIBOR Advance” means any Advance which bears interest as provided in
Section 2.06(b).
“LIBOR Lending Office” means, with respect to any Bank, the office of such Bank
specified as its “Operations Contact” in the questionnaire such Bank provided to
the Administrative Agent, or such other office of such Bank as such Bank may
from time to time specify to the Borrower and the Administrative Agent.
“LIBOR Reserve Requirement” shall mean, on any day, that percentage (expressed
as a decimal fraction) which is in effect on such date, as provided by the Board
of Governors of the Federal Reserve System (or any successor) for determining
the maximum reserve requirement (including, without limitation, any emergency,
supplemental or other marginal reserve requirement) for a member bank of the
Federal Reserve System in New York City with respect to liabilities or assets
consisting of or including “Eurocurrency liabilities” as currently defined as
Regulation D (or with respect to any other category of liabilities that includes
deposits by reference to which the interest rate LIBOR Rate Advances is
determined) having a term equal to such Interest Period. Each determination by
the Administrative Agent of the LIBOR Reserve Requirement, shall, in the absence
of manifest error, be conclusive and binding upon the Borrower.
“Lien” means any mortgage, lien, pledge, charge, deed of trust, security
interest, encumbrance or other type of preferential arrangement to secure or
provide for the payment of any obligation of any Person, whether arising by
contract, operation of law or otherwise (including, without limitation, the
interest of a vendor or lessor under any conditional sale agreement, Capital
Lease or other title retention agreement).

-16-

--------------------------------------------------------------------------------




“Liquid Investments” means cash and the following:
(a)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States;
(b)    (i) negotiable or nonnegotiable certificates of deposit, time deposits,
or other similar banking arrangements maturing within 180 days from the date of
acquisition thereof (“bank debt securities”), issued by (A) any Bank or (B) any
other bank or trust company which has a combined capital surplus and undivided
profit of not less than $250,000,000, if at the time of deposit or purchase,
such bank debt securities are rated not less than “A” (or the then equivalent)
by the rating service of S&P or of Moody’s, and (ii) commercial paper issued by
(A) any Bank or (B) any other Person if at the time of purchase such commercial
paper is rated not less than “A-2” (or the then equivalent) by the rating
service of S&P or not less than “P-2” (or the then equivalent) by the rating
service of Moody’s, or upon the discontinuance of both of such services, such
other nationally recognized rating service or services, as the case may be, as
shall be selected by the Borrower with the consent of the Administrative Agent;
(c)    repurchase agreements relating to investments described in clauses
(a) and (b) above with a market value at least equal to the consideration paid
in connection therewith, with any Person who regularly engages in the business
of entering into repurchase agreements and has a combined capital surplus and
undivided profit of not less than $250,000,000, if at the time of entering into
such agreement the debt securities of such Person are rated not less than “A”
(or the then equivalent) by the rating service of S&P or of Moody’s; and
(d)    such other instruments (within the meaning of New York’s Uniform
Commercial Code) as the Borrower may request and the Administrative Agent may
approve in writing, which approval will not be unreasonably withheld.
“Material Adverse Change” shall mean (a) a material adverse change in the
business, financial condition, or results of operations of the Borrower, the
Parent or the Borrower, the Parent and the Material Subsidiaries taken as a
whole, in each case since the date of the most recent financial statements of
the Parent delivered to the Banks pursuant to Section 5.05(b), (b) a material
adverse change affecting the validity or enforceability of this Agreement or any
Credit Document as against the Borrower or any Guarantor or (c) a material
adverse change affecting the ability of the Borrower, the Parent or the
Guarantors taken as a whole to perform their obligations under this Agreement or
any other Credit Document.
“Material Subsidiary” means any Subsidiary of the Borrower which owns (a) a
direct fee or leasehold interest in an Unencumbered Property (including pursuant
to an Operating Lease) or (b) assets that have an aggregate undepreciated book
value greater than $10,000,000.
“Maturity Date” means January 8, 2018; as such date may be extended pursuant to
the provisions of Section 1.07.
“Maximum Rate” means the maximum nonusurious interest rate under applicable law.
“Minimum Tangible Net Worth” means, with respect to the Parent, at any time, the
sum of (a) $1,418,939,250 plus (b) 75% of the aggregate net proceeds received by
the Parent or any of its Subsidiaries after September 30, 2013 in connection
with any offering of Stock or Stock Equivalents of the Parent or its
Subsidiaries; provided however, that any such net proceeds used solely for the
purpose of redeeming the Parent’s preferred stock shall not be included in such
sum.

-17-

--------------------------------------------------------------------------------




“Moody’s” means Moody’s Investor Service Inc., and any successor thereto.
“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which the Parent, the Borrower or any member of a
Controlled Group is making or accruing an obligation to make contributions.
“Net Income” means, for any period for which such amount is being determined,
the net income of the Parent (on a consolidated basis) after taxes, as
determined in accordance with GAAP, excluding, however, those items that the
Administrative Agent determines are extraordinary items, including but not
limited to (i) any net gain or loss during such period arising from the sale,
exchange, or other disposition of capital assets (such term to include all fixed
assets and all securities) other than in the ordinary course of business,
(ii) any write‑up or write-down of assets and (iii) expenses incurred in
connection with hotel conversions prior to the opening of any such converted
hotels.
“Net Worth” means, for any Person, stockholders equity of such Person determined
in accordance with GAAP.
“New Property” means, as at any date, any Hotel Property that has been owned for
less than four (4) Fiscal Quarters, by the Parent or by a Person that has been a
Subsidiary of the Parent during such entire period.
“New York Mortgage” means any consolidated, amended and restated mortgage by and
from a Subsidiary that owns a New York Property to the Administrative Agent, in
substantially the form of Exhibit H hereto.
“New York Property” has the meaning set forth in Section 9.01.
“New York Term Note” means any consolidated, amended and restated promissory
note made by a Subsidiary of the Borrower that owns a New York Property and
payable to the order of the Administrative Agent for the ratable benefit of the
Banks and with respect to which the Borrower shall be deemed to be a co-obligor
with such Subsidiary, in substantially the form of Exhibit I hereto.
“Non-Core Hotel Property” means a Hotel Property which is either (a) a full
service hotel located in a secondary market or (b) a limited service hotel
located in a non-urban market.
“Non‑Defaulting Lender” means, at any time, a Bank that is not a Defaulting
Lender or a Potential Defaulting Lender.
“Note” means a promissory note of the Borrower payable to the order of any Bank,
in substantially the form of the attached Exhibit A, evidencing indebtedness of
the Borrower to such Bank resulting from Advances owing to such Bank, and
“Notes” means all of such promissory notes.
“Notice of Borrowing” means a notice of borrowing in the form of the attached
Exhibit F signed by a Responsible Officer of the Borrower.
“Notice of Conversion or Continuation” means a notice of conversion or
continuation in the form of the attached Exhibit G signed by a Responsible
Officer of the Borrower.
“Obligations” means all Advances, Letter of Credit Obligations, and other
amounts payable by the Borrower to the Administrative Agent or the Banks under
the Credit Documents. The foregoing shall also

-18-

--------------------------------------------------------------------------------




include all obligations under any Swap Contract between Borrower or Parent and
any Swap Bank that is permitted to be incurred pursuant to Section 6.02(c),
provided that in no event shall the Obligations of the Borrower and the
Guarantors under the Credit Documents include the Excluded Swap Obligations.
“OFAC” means the Office of Foreign Asset Control of the Department of the
Treasury of the United States.
“Operating Lease” means any operating lease of an Unencumbered Property between
the applicable Subsidiary that owns such Unencumbered Property (whether in fee
simple or subject to a Qualifying Ground Lease) and the applicable Operating
Lessee that leases such Unencumbered Property, as each may be amended, restated,
supplemented or otherwise modified from time to time.
“Operating Lessee” means a lessee of an Unencumbered Property pursuant to an
Operating Lease.
“Parent” means LaSalle Hotel Properties, a Maryland trust.
“Parent Common Stock” means the common shares of beneficial interest of Parent,
par value $.01 per share.
“Parent Company” means, with respect to a Bank, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Bank, and/or any
Person owning, beneficially or of record, directly or indirectly, a majority of
the shares of such Bank.
“Parent Hotel Properties” means all Hotel Properties owned or leased by the
Parent or one of the Parent’s Subsidiaries, including without limitation
Unencumbered Properties.
“Parent’s Interest Expense” means, for the period for which such amount is being
determined, the Interest Expense for the Parent and the Parent’s Subsidiaries on
a Consolidated basis.
“Park Central Asset” means the Hotel Property located at 870 Seventh Avenue, New
York, New York and commonly known as the Park Central Hotel.
“Participant Register” has the meaning set forth in Section 11.06(e).
“Patriot Act” has the meaning set forth in Section 3.01(a)(ix).
“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.
“Permitted Encumbrances” means the Liens permitted to exist pursuant to
Section 6.01.
“Permitted Hazardous Substances” means (a) Hazardous Substances, petroleum and
petroleum products which are (i) used in the ordinary course of business and in
typical quantities for a hotel and (ii) generated, used and disposed of in
accordance with all Legal Requirements and good hotel industry practice and
(b) non‑friable asbestos to the extent (i) that no applicable Legal Requirements
require removal of such asbestos from the Hotel Property and (ii) such asbestos
is encapsulated in accordance with all applicable Legal Requirements and such
reasonable operations and maintenance program as may be required by the
Administrative Agent.

-19-

--------------------------------------------------------------------------------




“Permitted Hotel Sale” means the Asset Disposition of all or a portion of (a) a
Hotel Property or (b) the ownership interest in a Subsidiary of the Borrower
which owns a Hotel Property, in either case with respect to which no Default has
occurred and is continuing or would occur upon the consummation of such Asset
Disposition.
“Permitted Non‑Unencumbered Property” means any Hotel Property or other Property
(a) which is not an Unencumbered Property; (b) which is owned by a Permitted
Other Subsidiary; and (c) which neither is subject to any Environmental Claim,
nor contains any Hazardous Substance which could reasonably be expected to cause
a Material Adverse Change.
“Permitted Other Subsidiary” means a Wholly-Owned Subsidiary or a Joint Venture
Subsidiary of the Borrower which (a) does not own any Unencumbered Property, and
(b) is a bankruptcy remote, single purpose Person.
“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, limited
liability company, joint venture or other entity, or a government or any
political subdivision or agency thereof or any trustee, receiver, custodian or
similar official.
“Personal Property” for any Hotel Property means all FF&E, inventory and other
personal property of every kind, whether now existing or hereafter acquired,
tangible and intangible, now or hereafter located on or about the Land, and used
or to be used in the future in connection with the operation of such Hotel
Property.
“Plan” means an employee benefit plan (other than a Multiemployer Plan)
maintained for employees of the Parent, the Borrower or any member of a
Controlled Group and covered by Title IV of ERISA or subject to the minimum
funding standards under Section 412 of the Code.
“Potential Defaulting Lender” means, at any time, (i) any Bank with respect to
which an event of the kind referred to in the definition of “Lender Insolvency
Event” has occurred and is continuing in respect of any Subsidiary of such Bank,
or (ii) any Bank that has notified, or whose Parent Company or a Subsidiary
thereof has notified, the Administrative Agent, the Borrower or the Issuing
Banks in writing, or has stated publicly, that it does not intend to comply with
its funding obligations under any other loan agreement or credit agreement or
other similar agreement, unless such writing or statement states that such
position is based on such Bank’s determination that one or more conditions
precedent to funding cannot be satisfied (which conditions precedent, together
with the applicable default, if any, will be specifically identified in such
writing or public statement). Any determination by the Administrative Agent that
a Bank is a Potential Defaulting Lender under either of clauses (i) or
(ii) above will be conclusive and binding absent manifest error, and such Bank
will be deemed a Potential Defaulting Lender (subject to Section 2.16(f)) upon
notification of such determination by the Administrative Agent to the Borrower,
the Issuing Banks and the Banks.
“Prescribed Forms” means such duly executed form(s) or statement(s), and in such
number of copies, which may, from time to time, be prescribed by law and which,
pursuant to applicable provisions of (a) an income tax treaty between the United
States and the country of residence of the Bank providing the form(s) or
statement(s), (b) the Code, or (c) any applicable rule or regulation under the
Code, permit the Borrower to make payments hereunder for the account of such
Bank free of deduction or withholding of income or similar taxes (except for any
deduction or withholding of income or similar taxes as a result of any change in
or in the interpretation of any such treaty, the Code or any such rule or
regulation).

-20-

--------------------------------------------------------------------------------




“Property” of any Person means any property or assets (whether real, personal,
or mixed, tangible or intangible) of such Person.
“Property Owner” for any Existing Property or Future Property, means the Person
who owns fee or leasehold title interest (as applicable) in and to such
Property.
“Pro Rata Share” means, at any time with respect to any Bank, either (a) the
ratio (expressed as a percentage) of such Bank’s Commitment at such time to the
aggregate Commitments at such time or (b) if the Commitments have been
terminated, the ratio (expressed as a percentage) of such Bank’s aggregate
outstanding Advances and participation interest in the Letter of Credit Exposure
at such time to the aggregate outstanding Advances and Letter of Credit Exposure
of all the Banks at such time.
“Purchasing Bank” has the meaning specified in Section 2.17(a).
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that has total assets exceeding $10,000,000 at the time such Swap
Obligation is incurred or such other Person as constitutes an ECP under the
Commodity Exchange Act or any regulations promulgated thereunder.
“Qualified Ground Lease” means each of the ground leases or ground subleases set
forth on Schedule 1.01(d) hereto and for a Future Property means any ground
lease (a) which is a direct ground lease or ground sublease granted by the fee
owner of real property or a master ground lessee from such fee owner, (b) which
may be transferred and/or assigned without the consent of the lessor (or as to
which the lease expressly provides that (i) such lease may be transferred and/or
assigned with the consent of the lessor and (ii) such consent shall not be
unreasonably withheld or delayed) or subject to certain reasonable pre‑defined
requirements, (c) which has a remaining term (including any renewal terms
exercisable at the sole option of the lessee) of at least twenty (20) years,
(d) under which no material default has occurred and is continuing, (e) with
respect to which a Lien may be granted without the consent of the lessor (but
subject to customary requirements regarding the nature of the holder of such
Lien and prior notice to the lessor), (f) which contains customary and
reasonable lender protection provisions, including, without limitation,
provisions to the effect that (i) the lessor shall notify any holder of a Lien
in such lease of the occurrence of any default by the lessee under such lease
and shall afford such holder the option to cure such default, and (ii) in the
event that such lease is terminated, such holder shall have the option to enter
into a new lease having terms substantially identical to those contained in the
terminated lease and (g) which otherwise contains no non-customary terms that
are material and adverse to the lessee.
“Qualified Intermediary” shall have the meaning set forth in the definition of
the term Unencumbered Property.
“Qualified Unsecured Debt” has the meaning specified in the definition of
Qualified Unsecured Lender.
“Qualified Unsecured Lender” means (a) a trustee in respect of an issuance of
Indebtedness by the Borrower or the Parent pursuant to Rule 144A of the
Securities Act of 1933, as amended, or (b) an administrative agent or similar
lead representative of a lender group (or, if no such administrative agent or
similar lead representative exists, each lender thereunder) in respect of a term
loan made (or to be made) to the Borrower or the Parent, in each case where such
Indebtedness is not secured by any Lien and does not otherwise constitute
Secured Indebtedness hereunder (“Qualified Unsecured Debt”), provided that to
constitute Qualified Unsecured Debt hereunder (i) the Borrower shall have
provided notice to the Administrative Agent of the aggregate maximum principal
amount of such Indebtedness, the name of the Qualified Unsecured Lender
thereunder, the address to which any notices to such Qualified Unsecured Lender

-21-

--------------------------------------------------------------------------------




should be sent and such other information regarding the terms of such
Indebtedness as the Administrative Agent may reasonably request, (ii) the
Borrower shall have delivered a certificate signed by a Responsible Officer of
the Parent, dated the date of the incurrence of such Indebtedness, certifying
that (x) no Default or Event of Default has occurred and is continuing or would
result from the incurrence of such Indebtedness, and (y) the Parent, the
Borrower and each Guarantor is in compliance with the covenants contained in
Article VII immediately before and, on a pro forma basis, immediately after such
date, together with a Compliance Certificate or other reasonable supporting
information demonstrating such compliance, and (iii) such Qualified Unsecured
Lender shall have provided to the Administrative Agent a written acknowledgement
that such Person has reviewed and approved the provisions of Article IX of this
Agreement and, if requested by such Person (provided that at the time of such
request such Person shall satisfy the foregoing provisions of this definition),
the Administrative Agent shall have provided to such Person a written
acknowledgement that such Person is a “Qualified Unsecured Lender” and is
entitled to the rights, benefits and protections accorded to a Qualified
Unsecured Lender under Section 9.01(f) (it being understood that no such
acknowledgment from the Administrative Agent shall be required in order for any
such Qualified Unsecured Lender to obtain the rights, benefits or protections
under Section 9.01(f)).


“Real Property” for any hotel means the Land and the Improvements for such
hotel, including without limitation, any retail or office space incorporated in
the Improvements or located on the Land, parking rights and any and all real
property rights to other ancillary functions necessary or desirable for the
operation of such hotel.
“Refinancing Debt” has the meaning set forth in Section 6.02(e).
“Register” has the meaning set forth in paragraph (c) of Section 11.06.
“REIT” means a real estate investment trust under Sections 856-860 of the Code.
“Release” shall have the meaning set forth in CERCLA or under any other
Environmental Law.
“Reportable Event” means any of the events set forth in Section 4043(b) of
ERISA.
“Required Lenders” means, at any time, Banks holding at least 51% of the then
aggregate unpaid principal amount of the Notes and the Letter of Credit Exposure
of the Banks at such time, or, if no such principal amount of the Notes and
Letter of Credit Exposure is then outstanding, Banks having at least 51% of the
aggregate amount of the Commitments at such time.
“Response” shall have the meaning set forth in CERCLA or under any other
Environmental Law.
“Responsible Officer” means the Chief Executive Officer, President, Executive
Vice President, Chief Operating Officer, Chief Financial Officer, or Treasurer
of any Person.
“Restricted Payment” means (a) any direct or indirect payment, prepayment,
redemption, purchase, or deposit of funds or Property for the payment (including
any sinking fund or defeasance), prepayment, redemption or purchase of
Indebtedness not permitted by this Agreement, and (b) the making by any Person
of any dividends or other distributions (in cash, property, or otherwise) on, or
payment for the purchase, redemption or other acquisition of, any shares of any
capital stock, any limited liability company interests or any partnership
interests of such Person, other than dividends or distributions payable in such
Person’s stock, limited liability company interests or any partnership
interests.

-22-

--------------------------------------------------------------------------------




“Rolling Period” means, as of any date, the four Fiscal Quarters ending on or
immediately preceding such date.
“Sanctions” has the meaning set forth in Section 4.22.
“S&P” means Standard & Poor’s Financial Services LLC, a division of McGraw-Hill
Financial, Inc., and any successor thereto.
“Secured Indebtedness” means all Secured Recourse Indebtedness plus all Secured
Non‑Recourse Indebtedness of the Parent and the Parent’s subsidiaries determined
on a Consolidated basis in accordance with GAAP; provided, however, that Secured
Indebtedness shall exclude, to the extent provided in Section 9.01(b), the
Indebtedness evidenced by any New York Term Note.
“Secured Non‑Recourse Indebtedness” of any Person means all Indebtedness of such
Person with respect to which recourse for payment is limited to specific assets
encumbered by a Lien securing such Indebtedness; provided, however, that
personal recourse of a holder of Indebtedness against any obligor with respect
thereto for fraud, misrepresentation, misapplication of cash, non‑payment of
real estate taxes or ground lease rent, waste, non-permitted transfers or liens,
bankruptcy, violation of special purpose covenants and other circumstances
customarily excluded from non‑recourse provisions in non‑recourse financing of
real estate shall not, by itself, prevent any Indebtedness from being
characterized as Secured Non‑Recourse Indebtedness, provided further that if a
personal recourse claim is made in connection therewith, such claim shall not
constitute Secured Non‑Recourse Indebtedness for the purposes of this Agreement.
“Secured Recourse Indebtedness” of any Person means any Total Liabilities
(excluding any Secured Non‑Recourse Indebtedness) of such Person for which the
obligations thereunder are secured by a Lien on any assets of such Person or its
Subsidiaries; provided, however, that the Indebtedness evidenced by a New York
Mortgage shall not comprise Secured Recourse Indebtedness and shall be treated
for all purposes under this Credit Agreement as Unsecured Indebtedness.
“Selling Bank” has the meaning specified in Section 2.17(a).
“Senior Financing Transaction” means the incurrence of senior Unsecured
Indebtedness by the Parent.
“Status” means the existence of Level I Status, Level II Status, Level III
Status, or Level IV Status as the case may be. As used in this definition:
“Level I Status” exists at any date if, at such date, the Leverage Ratio is less
than 4.00 to 1.00;
“Level II Status” exists at any date if, at such date, the Leverage Ratio is
greater than or equal to 4.00 to 1.00 but less than 5.00 to 1.00;
“Level III Status” exists at any date if, at such date, the Leverage Ratio is
greater than or equal to 5.00 to 1.00 but less than 5.50 to 1.00;
“Level IV Status” exists at any date if, at such date, the Leverage Ratio is
greater than or equal to 5.50 to 1.00 but less than 6.00 to 1.00; and

-23-

--------------------------------------------------------------------------------




“Level V Status” exists at any date if, at such date, the Leverage Ratio is
greater than or equal to 6.00 to 1.00.
Status shall be determined and changed as of the 45th day following any Fiscal
Quarter; provided, that until the 45th day following the Fiscal Quarter first
ending after the Closing Date, the Status shall be determined with reference to
the Compliance Certificate delivered in connection with the initial Borrowing
hereunder. The Leverage Ratio shall be based upon the components of the
calculation of the Leverage Ratio for the Rolling Period just ended or as of the
end of such Rolling Period, as applicable.
“Stock” means shares of capital stock, beneficial or partnership interests,
participations or other equivalents (regardless of how designated) of or in a
corporation or equivalent entity, whether voting or non‑voting, and includes,
without limitation, common stock and preferred stock.
“Stock Equivalents” means all securities (other than Stock) convertible into or
exchangeable for Stock and all warrants, options or other rights to purchase or
subscribe for any stock, whether or not presently convertible, exchangeable or
exercisable.
“Subsidiary” of a Person means any corporation, association, partnership or
other business entity of which more than 50% of the outstanding shares of
capital stock (or other equivalent interests) having by the terms thereof
ordinary voting power under ordinary circumstances to elect a majority of the
board of directors or Persons performing similar functions (or, if there are no
such directors or Persons, having general voting power) of such entity
(irrespective of whether at the time capital stock (or other equivalent
interests) of any other class or classes of such entity shall or might have
voting power upon the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person, by such Person and one or more
Subsidiaries of such Person or by one or more Subsidiaries of such Person.
“Substantial Completion” means, with respect to any Development Property and as
of any relevant date of determination, the substantial completion of all
material construction, renovation and rehabilitation work then planned with
respect to such Property.
“Swap Bank” means (a) any Person that is a Bank or an Affiliate of a Bank at the
time that it becomes a party to a Swap Contract with the Borrower and (b) any
Bank on the Closing Date or Affiliate of such Bank that is party to a Swap
Contract with the Borrower in existence on the Closing Date, in each case to the
extent permitted by Section 6.02(c).
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

-24-

--------------------------------------------------------------------------------




“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
“Termination Event” means (a) the occurrence of a Reportable Event with respect
to a Plan, as described in Section 4043 of ERISA and the regulations issued
thereunder (other than a Reportable Event not subject to the provision for
30‑day notice to the PBGC under such regulations), (b) the withdrawal of the
Parent, the Borrower or any of a Controlled Group from a Plan during a plan year
in which it was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA, (c) the giving of a notice of intent to terminate a Plan under
Section 4041(c) of ERISA, (d) the institution of proceedings to terminate a Plan
by the PBGC, or (e) any other event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan.
“Total Commitments” means the aggregate amount of the Banks’ Commitments which
shall initially be Seven Hundred Fifty Million Dollars ($750,000,000); as such
amount may be increased pursuant to the provisions of Section 1.06 or decreased
pursuant to the provisions of Section 2.04 or other applicable provisions of
this Agreement.
“Total Liabilities” of any Person means the sum of the following (without
duplication): (a) all Indebtedness of such Person and its Subsidiaries
determined on a Consolidated basis in conformity with GAAP, plus (b) such
Person’s Unconsolidated Entity Percentage of Indebtedness (including Secured
Non‑Recourse Indebtedness) of such Person’s Unconsolidated Entities, plus (c) to
the extent not already included in the calculation of either of the preceding
clauses (a) or (b), the aggregate amount of letters of credit for which such
Person or any of its Subsidiaries would have a direct or contingent obligation
to reimburse the issuers of such letters of credit upon a drawing under such
letters of credit, minus (d) to the extent included in the calculation of any of
the preceding clauses (a), (b) or (c), (i) trade payables and accruals incurred
in the ordinary course of business, (ii) the amount of any minority interests
and (iii) Capital Lease Obligations for a ground lease for any Hotel Property,
minus (e), with respect to the Parent, the sum of (i) the Parent’s cash proceeds
from (x) any sale or issuance of equity securities of the Parent or Indebtedness
of the Parent, provided that such sale or issuance occurred within the 60 days
preceding the date such Total Liabilities are determined and (y) any “like-kind
exchange” under Section 1031 of the Code, provided that such “like-kind
exchange” proceeds shall be held in escrow in accordance with the requirements
of such Section 1031, (ii) Indebtedness that has been defeased in accordance
with the loan documents for such Indebtedness and for which the Borrower
certifies as to such defeasance in a manner reasonably satisfactory to the
Administrative Agent and (iii) cash on hand of the Parent and its Subsidiaries
in an amount not to exceed 0.50% of Consolidated Total Book Value, provided that
such cash is not subject to any Lien or other encumbrance or restriction of any
kind.
“Total Unencumbered Asset Value” means, at any date of determination, an amount
equal to the sum of (i) the Asset Values of all Unencumbered Properties (which
shall include, to the extent provided in Section 9.01(a), any New York Property
subject to a New York Mortgage) on such date plus (ii) Liquid Investments of the
Parent on a Consolidated basis on such date that are not subject to any Liens of
any kind (including any such Lien or restriction imposed by (A) any agreement
governing Indebtedness and (B) the organizational documents of the Parent or any
of its Subsidiaries) and, in each case, that (a) are not subject to any
agreement (including (x) any agreement governing Indebtedness and (y) if
applicable, the organizational documents of the Parent or any of its
Subsidiaries) which prohibits or limits the ability of the Parent or any of its
Subsidiaries to create, incur, assume or suffer to exist any Lien upon such
assets (excluding any agreement or organizational document which limits
generally the amount of Indebtedness which may be incurred by the Parent or its
Subsidiaries), and (b) are not subject to any agreement (including any

-25-

--------------------------------------------------------------------------------




agreement governing Indebtedness) which entitles any Person to the benefit of
any Lien on such assets, or would entitle any Person to the benefit of any such
Lien upon the occurrence of any contingency (including, without limitation,
pursuant to an “equal and ratable” clause), but excluding any agreement that
conditions the ability of the Parent or its Subsidiaries to encumber their
assets upon the maintenance of one or more specified ratios that limit the
ability of such Persons to encumber their assets but that do not generally
prohibit the encumbrance of assets, or the encumbrance of specific assets);
provided that, for purposes of calculating this amount, (1) Unencumbered
Properties owned or leased by Joint Venture Subsidiaries may not exceed 25% of
the Total Unencumbered Asset Value, and (2) Non-Core Hotel Properties may not
comprise more than 10% of Total Unencumbered Asset Value.
“Type” has the meaning set forth in Section 1.04.
“UCP” has the meaning set forth in Section 2.13(g).
“UCP 600” has the meaning set forth in Section 2.13(g).
“Unconsolidated Entity” means, with respect to any Person, at any date, any
other Person in whom such Person holds an Investment, which Investment is
accounted for in the financial statements of such Person on an equity basis of
accounting or as a loan or advance to the other Person, and whose financial
results would not be consolidated under GAAP with the financial results of such
Person on the consolidated financial statements of such Person, if such
statements were prepared as of such date. Any Person that is an Unconsolidated
Entity with respect to another Person shall not be deemed to be a Subsidiary of
such Person.
“Unconsolidated Entity Percentage” means, for any Person, with respect to a
Person’s Unconsolidated Entity, the percentage ownership interest of such Person
in such Unconsolidated Entity; provided that, in the event that such Person is
the general partner of such Unconsolidated Entity, such Person’s Unconsolidated
Entity Percentage with respect to such Unconsolidated Entity shall be 100% with
respect to any Indebtedness for which recourse may be made against any general
partner of such Unconsolidated Entity (provided that such Indebtedness shall not
be deemed to be recourse to such general partner solely because of customary
carveouts to non‑recourse Indebtedness as described in the definition of
“Secured Non-Recourse Indebtedness”); provided further that when the Investment
in an Unconsolidated Entity is in the form of preferred stock or a loan or
advance, the Unconsolidated Entity Percentage shall be a percentage equal to
(a) the amount of such Investment divided by (b) the aggregate amount of the
Investments by all Persons in the Unconsolidated Entity.
“Unencumbered” means, with respect to any Hotel Property, at any date of
determination, the circumstance that such Hotel Property on such date:
(a)    is not subject to any Liens (including restrictions on transferability or
assignability) of any kind (including any such Lien or restriction imposed by
(i) any agreement governing Indebtedness, and (ii) the organizational documents
of the Borrower or any of its Subsidiaries, but excluding Permitted Encumbrances
and, in the case of any Qualified Ground Lease (to the extent permitted by the
definition thereof), restrictions on transferability or assignability in respect
of such Qualified Ground Lease);
(b)    is not subject to any agreement (including (i) any agreement governing
Indebtedness, and (ii) if applicable, the organizational documents of the
Borrower or any of its Subsidiaries) which prohibits or limits the ability of
the Borrower or any of its Subsidiaries to create, incur, assume or suffer to
exist any Lien upon such Hotel Property, other than Permitted

-26-

--------------------------------------------------------------------------------




Encumbrances (excluding any agreement or organizational document which limits
generally the amount of Indebtedness which may be incurred by the Borrower or
its Subsidiaries); and
(c)    is not subject to any agreement (including any agreement governing
Indebtedness) which entitles any Person to the benefit of any Lien (other than
Permitted Encumbrances) on such Hotel Property, or would entitle any Person to
the benefit of any such Lien upon the occurrence of any contingency (including,
without limitation, pursuant to an “equal and ratable” clause).
For the purposes of this Agreement, any Hotel Property owned by a Subsidiary of
the Borrower shall not be deemed to be Unencumbered unless both (i) such Hotel
Property and (ii) all Stock owned directly or indirectly by Borrower in such
Subsidiary is Unencumbered.
“Unencumbered Property” means, as of any date it is to be determined, each Hotel
Property that is owned or leased by the Borrower or any Material Subsidiary, and
that satisfies each of the following conditions:
(a)    such Hotel Property (i) is Unencumbered, (ii) free of all material title
defects, and (iii) either (A) owned (together with the land on which it is
located) in fee simple by the Borrower or its direct or indirect Wholly-Owned
Subsidiary or Joint Venture Subsidiary, (B) owned by the Borrower or its direct
or indirect Wholly-Owned Subsidiary or Joint Venture Subsidiary and located on
land leased to the Borrower or such Subsidiary pursuant to a Qualified Ground
Lease, or (C) owned (together with the land on which it is located ) in fee
simple by a qualified intermediary within the meaning of Internal Revenue
Service Regulation 1.1031(k)-1(g)(4) that is acting for the benefit of the
Borrower or its direct or indirect Wholly‑Owned Subsidiary or Joint Venture
Subsidiary (each such entity, a “Qualified Intermediary”), all as evidenced by a
copy of the most recent ALTA Owner’s Policy of Title Insurance (or commitment to
issue such a policy to the Borrower or its Subsidiary owning or to own such
Hotel Property) relating to such Hotel Property showing the identity of the fee
titleholder thereto and all matters of record as of its date and, if such Hotel
Property is owned by a Qualified Intermediary, documents establishing that the
Qualified Intermediary acts at the direction of the Borrower or its direct or
indirect Wholly‑Owned Subsidiary or Joint Venture Subsidiary;
(b)    If the Property Owner for such Hotel Property is not the Borrower, the
Property Owner shall be (i) either a Wholly-Owned Subsidiary or a Joint Venture
Subsidiary of the Borrower whose sole assets are Unencumbered Properties, who is
not liable for any Indebtedness other than the Obligations, who complies in all
material respects with all of the covenants and requirements of Material
Subsidiaries under the Credit Documents and who has delivered to the
Administrative Agent an Accession Agreement executed by such Subsidiary
(provided, however, that no Accession Agreement shall be required at any time
after an Investment Grade Release Event has occurred), (ii) a Qualified
Intermediary, as defined in clause (a) above, whose sole assets are Unencumbered
Properties, who is not liable for any Indebtedness, and whose sole beneficiary
is either the Borrower or a Wholly‑Owned Subsidiary or Joint Venture Subsidiary
of the Borrower that complies in all material respects with all of the covenants
and requirements of Material Subsidiaries under the Credit Documents and has
delivered to the Administrative Agent an Accession Agreement executed by such
Subsidiary (provided, however, that no Accession Agreement shall be required at
any time after an Investment Grade Release Event has occurred), or (iii) a Joint
Venture Subsidiary that has more than 50% of its outstanding equity interests
owned by a Joint Venture Guarantor or the Borrower.

-27-

--------------------------------------------------------------------------------




(c)    if such Hotel Property is subject to a Qualified Ground Lease, no default
by the lessee under the Qualified Ground Lease exists and the Qualified Ground
Lease remains in full force and effect;
(d)    such Hotel Property is free of all material structural defects;
(e)    such Hotel Property is (i) in compliance, in all material respects, with
all applicable Environmental Laws, and (ii) not subject to any material
Environmental Claim;
(f)    neither all nor any material portion of such Hotel Property shall be the
subject of any proceeding by a governmental authority for the condemnation,
seizure or appropriation thereof, nor the subject of any negotiations for sale
in lieu of condemnation, seizure or appropriation;
(g)    such Hotel Property is (i) located in either the United States of America
or in an Approved Other Country and (ii) either (A) a full service hotel located
in a resort, convention or urban market, (B) a limited service hotel located in
an urban market, or (C) a Non-Core Hotel Property; and
(h)    the Borrower shall have executed and acknowledged (or caused to be
executed and acknowledged) and delivered to the Administrative Agent, on behalf
of the Banks, all documents, and taken all actions reasonably required by the
Administrative Agent from time to time to confirm the rights created or now or
hereafter intended to be created under the Credit Documents, or otherwise to
carry out the purposes of the Credit Documents, and the transactions
contemplated thereunder, the Administrative Agent shall have received all other
evidence and information that it may reasonably require.
“Unsecured Indebtedness” of any Person means the Total Liabilities of such
Person, plus, with respect to the Parent, to the extent deducted in determining
Total Liabilities, those items included in clause (e) of the definition of Total
Liabilities, minus all Secured Indebtedness of such Person. For the avoidance of
doubt and notwithstanding anything to the contrary herein, all Obligations in
respect of the Facility shall be deemed to be Unsecured Indebtedness.
“Unused Commitment” means, with respect to any Bank at any time, such Bank’s
Commitment at such time minus such Bank’s Pro Rata Share of the total Letter of
Credit Exposure minus the aggregate principal amount of all Advances made by
such Bank and outstanding at such time.
“Unused Fee” has the meaning specified in Section 2.03(a).
“Wholly-Owned Subsidiary” of a Person means any Subsidiary for which such
Person’s ownership interest is 99% or more.
Section 1.02    Computation of Time Periods. In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
means “to but excluding”.
Section 1.03    Accounting Terms; Changes in GAAP. (a) All accounting terms not
specifically defined in this Agreement shall be construed in accordance with
GAAP applied on a consistent basis.
(b)    Unless otherwise indicated, all financial statements of the Borrower and
the Parent, all calculations for compliance with covenants in this Agreement,
and all calculations of any amounts to be

-28-

--------------------------------------------------------------------------------




calculated under the definitions in Section 1.01 shall be based upon the
Consolidated accounts of the Borrower, the Parent and their respective
Subsidiaries (as applicable) in accordance with GAAP.
(c)    If any changes in accounting principles after the Closing Date required
by GAAP or the Financial Accounting Standards Board of the American Institute of
Certified Public Accountants or similar agencies results in a change in the
method of calculation of, or affects the results of such calculation of, any of
the financial covenants, standards or terms found in this Agreement, then the
parties shall enter into and diligently pursue negotiations in order to amend
such financial covenants, standards or terms so as to equitably reflect such
change, with the desired result that the criteria for evaluating the financial
condition of Borrower and its Subsidiaries (determined on a Consolidated basis)
shall be the same after such change as if such change had not been made. Until
covenants, standards, or terms of this Agreement are amended in accordance with
this Section 1.3(c), such covenants, standards and terms shall be computed and
determined in accordance with accounting principles in effect prior to such
change in accounting principles.
(d)    Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein, and (ii) without giving effect to any treatment of Indebtedness in
respect of convertible debt instruments under Accounting Standards Codification
470-20 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof.
Section 1.04    Types of Advances. Advances are distinguished by “Type”. The
“Type” of an Advance refers to the determination whether such Advance is a LIBOR
Advance or Base Rate Advance, each of which constitutes a Type.
Section 1.05    Miscellaneous. Article, Section, Schedule and Exhibit references
are to Articles and Sections of and Schedules and Exhibits to this Agreement,
unless otherwise specified.
Section 1.06    Commitment Increases. (a) The Borrower shall be entitled to
request that the Total Commitments be increased to an amount not exceeding One
Billion Fifty Million Dollars ($1,050,000,000); provided that (i) no Default
then exists, (ii) the Borrower gives the Banks thirty (30) days’ prior written
notice of such election, (iii) no Bank shall be obligated to increase such
Bank’s Commitment without such Bank’s written consent which may be withheld in
such Bank’s sole discretion, (iv) the Borrower, not the Banks or the
Administrative Agent, shall be responsible for arranging for Persons to provide
the additional Commitment amounts; and (v) any Person providing any additional
Commitment amount must qualify as an Eligible Assignee and be reasonably
acceptable to the Administrative Agent if such Person is not already a Bank. In
connection with any such increase in the Total Commitments the parties shall
execute any documents reasonably requested in connection with or to evidence
such increase, including without limitation an amendment to this Agreement.
(b)    On the date (“Funding Date”) of any future increase in the Total
Commitments permitted by this Agreement, such date designated by the
Administrative Agent, the Banks whose Commitments have increased in connection
with such future increase in the Total Commitments shall fund to the
Administrative Agent such amounts as may be required to cause each of them to
hold its Pro Rata Share of Advances based upon the Commitments as of such
Funding Date, and the Administrative Agent

-29-

--------------------------------------------------------------------------------




shall distribute the funds so received to the other Banks in such amounts as may
be required to cause each of them to hold its Pro Rata Share of Advances as of
such Funding Date. The Banks receiving such amounts to be applied to LIBOR
Advances may demand payment of the breakage costs under Section 2.08 as though
the Borrower had elected to prepay such LIBOR Advances on such date and the
Borrower shall pay the amount so demanded as provided in Section 2.08. The first
payment of interest and letter of credit fees received by the Administrative
Agent after such Funding Date shall be paid to the Banks in amounts adjusted to
reflect the adjustments of their respective Pro Rata Shares of the Advances as
of the Funding Date. On the Funding Date each Bank shall be deemed to have
either sold or purchased, as applicable, participations in the Letter of Credit
Exposure sold to the Banks pursuant to Section 2.13(b) so that upon consummation
of all such sales and purchases each Bank holds participations in the Letter of
Credit Exposure equal to such Bank’s Pro Rata Share of the total Letter of
Credit Exposure as of such Funding Date.
Section 1.07    Maturity Date Extension. The Borrower shall be entitled to
extend the Maturity Date for up to two (2) six-month extensions; provided that
(i) no Default then exists, (ii) the Borrower gives the Administrative Agent, at
least ninety (90) days but no more than one hundred twenty (120) days prior to
the initial Maturity Date or the First Extension Maturity Date, as the case may
be, written notice of such extension, (iii) on or prior to the initial Maturity
Date or the First Extension Maturity Date, as the case may be, the Borrower pays
to the Administrative Agent for the ratable benefit of the Banks an extension
fee equal to 0.075% of the Total Commitments that will exist as of the first day
of the first or second six-month extension, as the case may be (the “Extension
Fee”), and (iv) the Administrative Agent shall have received on or prior to the
initial Maturity Date or the First Extension Maturity Date, as the case may be,
for the account of each Bank a certificate signed by a Responsible Officer of
the Parent, dated as of the initial Maturity Date or the First Extension
Maturity Date, as the case may be (the “Extension Date”), stating that: (a) the
representations and warranties contained in Article IV are true and correct on
and as of the applicable Extension Date as such representations and warranties
may have changed based upon events or activities not prohibited by this
Agreement, (b) no Default or Event of Default has occurred and is continuing or
would result from such extension, and (c) the Borrower, Parent and each Material
Subsidiary is in compliance with the covenants contained in Article VII
immediately before and, on a pro forma basis, immediately after the extension,
together with a Compliance Certificate or other reasonable supporting
information demonstrating such compliance. The Borrower’s delivery of written
notice to extend shall be irrevocable, and the Administrative Agent shall
promptly notify each Bank of any such notice. In connection with any such
extension, the parties hereto shall execute any documents reasonably requested
in connection with or to evidence such extension.

ARTICLE II
THE ADVANCES AND THE LETTERS OF CREDIT
Section 2.01    The Advances. Each Bank severally agrees, on the terms and
conditions set forth in this Agreement, to make Advances in U.S. Dollars to the
Borrower from time to time on any Business Day up to 30 days prior to the
Maturity Date in an aggregate amount not to exceed at any time outstanding an
amount equal to such Bank’s Commitment less such Bank’s Pro Rata Share of the
Letter of Credit Exposure at such time. The aggregate amount of all outstanding
Advances and Letter of Credit Exposure at any time may not exceed the Total
Commitments at such time. Within the limits of each Bank’s Commitment, the
Borrower may from time to time prepay pursuant to Section 2.07 and reborrow
under this Section 2.01.
Section 2.02    Method of Borrowing. (a) Notice. Each Borrowing shall be made by
telephone (promptly confirmed in writing on the same day) pursuant to a Notice
of Borrowing, given not later than

-30-

--------------------------------------------------------------------------------




1:00 P.M. (New York City time) (i) on the third Business Day before the date of
the proposed Borrowing, in the case of a Borrowing consisting of LIBOR Advances,
or (ii) on the Business Day before the date of the proposed Borrowing, in the
case of a Borrowing consisting of Base Rate Advances, by the Borrower to the
Administrative Agent, which shall give each Bank prompt notice on the day of
receipt of such timely telephone call or Notice of Borrowing of such proposed
Borrowing by telecopier. Each Notice of Borrowing shall be in writing or by
telecopier specifying the requested (i) date of such Borrowing, (ii) Type of
Advances comprising such Borrowing, (iii) aggregate amount of such Borrowing,
and (iv) if such Borrowing is to be comprised of LIBOR Advances, the Interest
Period for each such Advance. In the case of a proposed Borrowing comprised of
LIBOR Advances, the Administrative Agent shall promptly notify each Bank of the
applicable interest rate under Section 2.06(b). Each Bank shall, before
1:00 P.M. (New York City time) on the date of such Borrowing, make available for
the account of its Applicable Lending Office to the Administrative Agent at its
address referred to in Section 11.02, or such other location as the
Administrative Agent may specify by written notice to the Banks, in same day
funds, such Bank’s Pro Rata Share of such Borrowing. Upon fulfillment of the
applicable conditions set forth in Article III, the Administrative Agent will
make such funds available to the Borrower at its account with the Administrative
Agent or to such other account as the Borrower shall specify to the
Administrative Agent in writing.
(b)    Conversions and Continuations. In order to elect to Convert or continue
Advances comprising part of the same Borrowing under this Section, the Borrower
shall deliver an irrevocable Notice of Conversion or Continuation to the
Administrative Agent at the Administrative Agent’s office no later than
1:00 P.M. (New York City time) (i) on the date which is at least three Business
Days in advance of the proposed Conversion or continuation date in the case of a
Conversion to or a continuation of a Borrowing comprised of LIBOR Advances and
(ii) on the Business Day prior to the proposed conversion date in the case of a
Conversion to a Borrowing comprised of Base Rate Advances. Each such Notice of
Conversion or Continuation shall be in writing or by telecopier, specifying
(i) the requested Conversion or continuation date (which shall be a Business
Day), (ii) the Borrowing amount and Type of the Advances to be Converted or
continued, (iii) whether a Conversion or continuation is requested, and if a
Conversion, into what Type of Advances, and (iv) in the case of a Conversion to,
or a continuation of, LIBOR Advances, the requested Interest Period. Promptly
after receipt of a Notice of Conversion or Continuation under this paragraph,
the Administrative Agent shall provide each Bank with a copy thereof and, in the
case of a Conversion to or a continuation of LIBOR Advances, notify each Bank of
the applicable interest rate under Section 2.06(b). For purposes other than the
conditions set forth in Section 3.02, the portion of Advances comprising part of
the same Borrowing that are Converted to Advances of another Type shall
constitute a new Borrowing. If the Borrower shall fail to specify an Interest
Period for a LIBOR Advance including the continuation of a LIBOR Advance, the
Borrower shall be deemed to have selected a Base Rate Advance.
(c)    Certain Limitations. Notwithstanding anything in paragraphs (a) and
(b) above:
(i)    in the case of LIBOR Advances each Borrowing shall be in an aggregate
amount of not less than $1,000,000 or such greater amount that is an integral
multiple of $100,000;
(ii)    except for Borrowings for the acquisition by the Borrower or its
Subsidiary of Investments permitted under Sections 6.07 (c) and (d), the
Borrower may not request Borrowings more than three times in any calendar month;
(iii)    at no time shall there be more than eight (8) Interest Periods
applicable to outstanding LIBOR Advances;

-31-

--------------------------------------------------------------------------------




(iv)    the Borrower may not select LIBOR Advances for any Borrowing to be made,
Converted or continued if a Default has occurred and is continuing;
(v)    if any Bank shall, at any time prior to the making of any requested
Borrowing comprised of LIBOR Advances, notify the Administrative Agent that the
introduction of or any change in or in the interpretation of any law or
regulation after the date hereof makes it unlawful, or that any central bank or
other governmental authority asserts that it is unlawful, for such Bank or its
LIBOR Lending Office to perform its obligations under this Agreement to make
LIBOR Advances or to fund or maintain LIBOR Advances, then such Bank’s Pro Rata
Share of such Borrowing shall be made as a Base Rate Advance, provided that such
Base Rate Advance shall be considered part of the same Borrowing and interest on
such Base Rate Advance shall be due and payable at the same time that interest
on the LIBOR Advances comprising the remainder of such Borrowing shall be due
and payable; and such Bank agrees to use commercially reasonable efforts
(consistent with its internal policies and legal and regulatory restrictions) to
designate a different Applicable Lending Office if the making of such
designation would avoid the effect of this paragraph and would not, in the
reasonable judgment of such Bank, be otherwise materially disadvantageous to
such Bank;
(vi)    if the Administrative Agent is unable to determine the LIBOR for LIBOR
Advances comprising any requested Borrowing, the right of the Borrower to select
LIBOR Advances for such Borrowing or for any subsequent Borrowing shall be
suspended until the Administrative Agent shall notify the Borrower and the Banks
that the circumstances causing such suspension no longer exist, and each Advance
comprising such Borrowing shall be a Base Rate Advance;
(vii)    if the Required Lenders shall, at least one Business Day before the
date of any requested Borrowing, notify the Administrative Agent that the LIBOR
for LIBOR Advances comprising such Borrowing will not adequately reflect the
cost to such Banks of making or funding their respective LIBOR Advances, as the
case may be, for such Borrowing, the right of the Borrower to select LIBOR
Advances for such Borrowing or for any subsequent Borrowing shall be suspended
until the Administrative Agent shall notify the Borrower and the Banks that the
circumstances causing such suspension no longer exist, and each Advance
comprising such Borrowing shall be a Base Rate Advance; and
(viii)    if the Borrower shall fail to select the duration or continuation of
any Interest Period for any LIBOR Advances in accordance with the provisions
contained in the definition of “Interest Period” in Section 1.01 and paragraph
(a) or (b) above, the Administrative Agent will forthwith so notify the Borrower
and the Banks and such Advances will be made available to the Borrower on the
date of such Borrowing as Base Rate Advances or, if an existing Advance,
Converted into Base Rate Advances.
(d)    Notices Irrevocable. Each Notice of Borrowing and Notice of Conversion or
Continuation shall be irrevocable and binding on the Borrower. In the case of
any Borrowing which the related Notice of Borrowing specifies is to be comprised
of LIBOR Advances, the Borrower shall indemnify each Bank against any loss,
out-of-pocket cost or expense incurred by such Bank as a result of any condition
precedent for Borrowing set forth in Article III not being satisfied for any
reason, including, without limitation, any loss, cost or expense actually
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by such Bank to fund the Advance to be made by such Bank as part of
such Borrowing when such Advance, as a result of such failure, is not made on
such date.

-32-

--------------------------------------------------------------------------------




(e)    Administrative Agent Reliance. Unless the Administrative Agent shall have
received notice from a Bank before the date of any Borrowing that such Bank will
not make available to the Administrative Agent such Bank’s Pro Rata Share of the
Borrowing, the Administrative Agent may assume that such Bank has made its Pro
Rata Share of such Borrowing available to the Administrative Agent on the date
of such Borrowing in accordance with paragraph (a) of this Section 2.02 and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower on such date a corresponding amount. If and to the extent that such
Bank shall not have so made its Pro Rata Share of such Borrowing available to
the Administrative Agent, such Bank and the Borrower severally agree to
immediately repay to the Administrative Agent on demand, and without
duplication, such corresponding amount, together with interest on such amount,
for each day from the date such amount is made available to the Borrower until
the date such amount is repaid to the Administrative Agent, at (i) in the case
of the Borrower, the interest rate applicable on each such day to Advances
comprising such Borrowing and (ii) in the case of such Bank, the Federal Funds
Rate for each such day. If such Bank shall repay to the Administrative Agent
such corresponding amount and interest as provided above, such corresponding
amount so repaid shall constitute such Bank’s Advance as part of such Borrowing
for purposes of this Agreement even though not made on the same day as the other
Advances comprising such Borrowing.
(f)    Bank Obligations Several. The failure of any Bank to make the Advance to
be made by it as part of any Borrowing shall not relieve any other Bank of its
obligation, if any, to make its Advance on the date of such Borrowing. No Bank
shall be responsible for the failure of any other Bank to make the Advance to be
made by such other Bank on the date of any Borrowing.
(g)    Notes. Upon the request of a Bank, the indebtedness of the Borrower to
such Bank resulting from Advances owing to such Bank shall be evidenced by the
Note of the Borrower payable to the order of such Bank in substantially the form
of Exhibit A; provided, however, that to the extent no Note has been issued to a
Bank, this Agreement shall be deemed to comprise conclusive evidence for all
purposes of the indebtedness resulting from the Advances and extensions of
credit made hereunder.
(h)    Bank Booking Vehicles. Each Bank may, at its option, make any Advance
available to the Borrower by causing any foreign or domestic branch or Affiliate
of such Bank to make such Advance; provided, however, that (i) any exercise of
such option shall not affect the obligation of the Borrower or any Bank in
accordance with the terms of this Agreement and (ii) nothing in this
Section 2.02(h) shall be deemed to obligate any Bank to obtain the funds for any
Advance in any particular place or manner or to constitute a representation or
warranty by any Bank that it has obtained or will obtain the funds for any
Advance in any particular place or manner.
Section 2.03    Fees. (a) Unused Fee; Facility Fee. The Borrower shall pay to
the Administrative Agent for the account of the Banks an unused commitment fee
(the “Unused Fee”), from the date hereof or upon the effectiveness of any
Assignment and Acceptance pursuant to which it became a Bank until the Maturity
Date, payable in arrears quarterly on the last day of each March, June,
September and December, commencing March 31, 2014, and on the Maturity Date. The
Unused Fee payable in Dollars for the account of each Bank shall be calculated
for each period for which the Unused Fee is payable on the average daily Unused
Commitment of such Bank during such period at the rate per annum equal to,
(a) for any period in which the average daily Unused Commitment of such Bank for
such period is less than 50% of such Bank’s aggregate Commitments, 0.25% per
annum, and (b) for any period in which the average daily Unused Commitment of
such Bank for such period is greater than or equal to 50% of such Bank’s
aggregate Commitments, 0.30% per annum; provided, however, that in the event
that the Parent achieves an Investment Grade Rating and the Parent provides
written notice to the Administrative Agent electing to convert to the
ratings-based pricing grid set forth in the definition of “Applicable Margin”,
the Borrower shall no longer

-33-

--------------------------------------------------------------------------------




pay Unused Fees immediately following the effectiveness of such notice. For each
succeeding quarter, the Borrower shall pay a Facility Fee at the applicable rate
set forth in such pricing grid times the actual daily amount of each Bank’s
Commitment, regardless of usage. Each Facility Fee will be payable quarterly in
arrears on the last day of each March, June, September and December, and on the
Maturity Date. The Unused Fees and Facility Fees will be calculated on a 360-day
basis. If the Parent has made the Ratings Grid Election as described above but
thereafter fails to maintain an Investment Grade Rating by at least one of S&P
or Moody’s, then (x) Unused Fees shall be payable during the period commencing
on the date the Parent no longer has an Investment Grade Rating by at least one
of S&P or Moody’s and ending on the date the Parent makes another Ratings Grid
Election, and (y) no Facility Fees shall be payable during the period that
Unused Fees are payable.
(b)    Letter of Credit Fees. The Borrower agrees to pay to the Administrative
Agent for the benefit of the Banks, fees in respect of all Letters of Credit
outstanding at a rate per annum equal to the Applicable Margin calculated based
upon a 360-day year and in respect of the maximum amount available from time to
time to be drawn under such outstanding Letters of Credit, payable quarterly in
arrears for those quarters ending on the last day of each March, June, September
and December, commencing March 31, 2014, (i) on the date which is 30 days
following the last Business Day of each March, June, September and December and
(ii) on the Maturity Date. In addition, the Borrower agrees to pay to each
Issuing Bank for its own account a fee on the average daily amount of the
aggregate undrawn maximum face amount of each Letter of Credit issued by such
Issuing Bank at a rate per annum equal to 0.125%, such fees due and payable
quarterly in arrears (i) on the date which is 30 days following the last
Business Day of each March, June, September and December and (ii) on the
Maturity Date.
(c)    Administrative Agent Fees. The Borrower agrees to pay to the
Administrative Agent for the Administrative Agent’s account the fees set forth
in any separate letter agreement executed and delivered by the Borrower and to
which the Administrative Agent is a party, as the same may be amended from time
to time (collectively, the “Fee Letter”) in accordance with the terms thereof,
as and when the same are due and payable pursuant to the terms of such Fee
Letter.
(d)    Extension Fee. The Borrower agrees to pay the Extension Fee at the time
specified in, and to the extent required by, Section 1.07.
(e)    Defaulting Lender. Anything herein to the contrary notwithstanding,
during such period as a Bank is a Defaulting Lender, such Defaulting Lender will
not be entitled to any fees accruing during such period pursuant to
Section 2.03(a) and Section 2.03(c) (without prejudice to the rights of the
Non‑Defaulting Lenders in respect of such fees), provided that (a) to the extent
that all or a portion of the Letter of Credit Exposure of such Defaulting Lender
is reallocated to the Non‑Defaulting Lenders pursuant to Section 2.16(b), such
fees that would have accrued for the benefit of such Defaulting Lender will
instead accrue for the benefit of and be payable to such Non‑Defaulting Lenders,
pro rata in accordance with their respective Commitments, and (b) to the extent
that all or any portion of such Letter of Credit Exposure cannot be so
reallocated, such fees will instead accrue for the benefit of and be payable to
the Issuing Banks (and the pro rata payment provisions of Section 2.10(e) will
automatically be deemed adjusted to reflect the provisions of this Section).
Section 2.04    Reduction of the Commitments. (a) The Borrower may, upon at
least three Business Days’ prior notice to the Administrative Agent, permanently
terminate in whole or permanently reduce ratably in part the Commitments of the
Banks; provided, however, that (i) each partial reduction shall be in the
aggregate amount of not less $5,000,000 or an integral multiple of $1,000,000 in
excess thereof, and (ii) no

-34-

--------------------------------------------------------------------------------




such reduction shall result in the Total Commitments of the Banks being less
than $100,000,000 unless the Commitments have been permanently terminated.
(b)    The Borrower may, upon at least three Business Days’ prior notice to the
Administrative Agent and with the prior written consent of the Issuing Banks,
permanently terminate in whole or permanently reduce ratably in part the Letter
of Credit Commitments of the Issuing Banks; provided, however, that Letter of
Credit Commitments may not be reduced below the total Letter of Credit Exposure.
Section 2.05    Repayment of Advances. The Borrower shall repay the outstanding
principal amount of each Advance on the Maturity Date.
Section 2.06    Interest. The Borrower shall pay interest on the unpaid
principal amount of each Advance made by each Bank from the date of such Advance
until such principal amount shall be paid in full, at the following rates per
annum:
(a)    Base Rate Advances. If such Advance is a Base Rate Advance, a rate per
annum (computed on the actual number of days elapsed, including the first day
and excluding the last, based on (x) a 365 or 366, as the case may be, day year
to the extent the interest rate is based upon Citibank’s base rate and (y) a 360
day year to the extent the interest rate is based upon either the Federal Funds
Rate or LIBOR) equal at all times to the lesser of (i) the Adjusted Base Rate in
effect from time to time plus the Applicable Margin and (ii) the Maximum Rate,
payable in arrears on the first day of each calendar month, provided that during
the continuance of an Event of Default, Base Rate Advances shall bear interest
at a rate per annum equal at all times to the lesser of (1) the rate required to
be paid on such Advance immediately prior to the date on which such Event of
Default commenced plus two percent (2%) and (2) the Maximum Rate.
(b)    LIBOR Advances. If such Advance is a LIBOR Advance, a rate per annum
(computed on the actual number of days elapsed, including the first day and
excluding the last, based on a 360 day year) equal at all times during the
Interest Period for such Advance to the lesser of (i) the LIBOR for such
Interest Period plus the Applicable Margin and (ii) the Maximum Rate, payable in
arrears on the last day of such Interest Period, and on the date such LIBOR
Advance shall be paid in full, and, with respect to LIBOR Advances having an
Interest Period in excess of one month, the numerically corresponding day to the
initial day of such Interest Period in each calendar month during such Interest
Period; provided, however, that if there is no numerically corresponding day in
any such month or if the Interest Period begins on the last Business Day of a
calendar month, interest shall be payable on the last Business Day of each
calendar month during the Interest Period; provided further that during the
continuance of an Event of Default, LIBOR Advances shall bear interest at a rate
per annum equal at all times to the lesser of (i) the rate required to be paid
on such Advance immediately prior to the date on which such Event of Default
commenced plus two percent (2%) and (ii) the Maximum Rate.
(c)    Usury Recapture. In the event the rate of interest chargeable under this
Agreement or the Notes at any time is greater than the Maximum Rate, the unpaid
principal amount of the Notes shall bear interest at the Maximum Rate until the
total amount of interest paid or accrued on the Notes equals the amount of
interest which would have been paid or accrued on the Notes if the stated rates
of interest set forth in this Agreement had at all times been in effect. In the
event, upon payment in full of the Notes, the total amount of interest paid or
accrued under the terms of this Agreement and the Notes is less than the total
amount of interest which would have been paid or accrued if the rates of
interest set forth in this Agreement had, at all times, been in effect, then the
Borrower shall,

-35-

--------------------------------------------------------------------------------




to the extent permitted by applicable law, pay the Administrative Agent for the
account of the Banks an amount equal to the difference between (i) the lesser of
(A) the amount of interest which would have been charged on the Notes if the
Maximum Rate had, at all times, been in effect and (B) the amount of interest
which would have accrued on the Notes if the rates of interest set forth in this
Agreement had at all times been in effect and (ii) the amount of interest
actually paid or accrued under this Agreement on the Notes. In the event the
Banks ever receive, collect or apply as interest any sum in excess of the
Maximum Rate, such excess amount shall, to the extent permitted by law, be
applied to the reduction of the principal balance of the Notes, and if no such
principal is then outstanding, such excess or part thereof remaining shall be
paid to the Borrower.
(d)    Other Amounts Overdue. If any amount payable under this Agreement other
than the Advances is not paid when due and payable, including without
limitation, accrued interest and fees, then such overdue amount shall accrue
interest hereon due and payable on demand at a rate per annum equal to the
Adjusted Base Rate plus two percent (2%), from the date such amount became due
until the date such amount is paid in full.
Section 2.07    Prepayments.
(a)    Right to Prepay. The Borrower shall have no right to prepay any principal
amount of any Advance except as provided in this Section 2.07.
(b)    Optional Prepayments. The Borrower may elect to prepay any of the
Advances, after giving by 1:00 P.M. (New York City time) (i) in the case of
LIBOR Advances, at least three Business Days’ prior written notice or (ii) in
case of Base Rate Advances, at least one Business Day’s prior written notice to
the Administrative Agent stating the proposed date and aggregate principal
amount of such prepayment, and if applicable, the relevant Interest Period for
the Advances to be prepaid. If any such notice is given, the Borrower shall
prepay Advances comprising part of the same Borrowing in whole or ratably in
part in an aggregate principal amount equal to the amount specified in such
notice, and with respect to LIBOR Advances shall also pay accrued interest to
the date of such prepayment on the principal amount prepaid and amounts, if any,
required to be paid pursuant to Section 2.08 as a result of such prepayment
being made on such date; provided, however, that each partial prepayment shall
be in an aggregate principal amount not less than $1,000,000 and in integral
multiples of $100,000.
(c)    Ratable Payments. Each payment of any Advance pursuant to this
Section 2.07 or any other provision of this Agreement shall be made in a manner
such that all Advances comprising part of the same Borrowing are paid in whole
or ratably in part.
(d)    Effect of Notice. All notices given pursuant to this Section 2.07 shall
be irrevocable and binding upon the Borrower.
Section 2.08    Breakage Costs. If (a) any payment of principal of any LIBOR
Advance is made other than on the last day of the Interest Period for such
Advance as a result of any payment pursuant to Section 2.07 or the acceleration
of the maturity of the Notes pursuant to Article VIII or otherwise; (b) any
Conversion of a LIBOR Advance is made other than on the last day of the Interest
Period for such Advance pursuant to Section 2.12 or otherwise; or (c) the
Borrower fails to make a principal or interest payment with respect to any LIBOR
Advance on the date such payment is due and payable, the Borrower shall, within
10 days of any written demand sent by any Bank to the Borrower through the
Administrative Agent, pay to the Administrative Agent for the account of such
Bank any amounts (without duplication of any other amounts payable in respect of
breakage costs) required to compensate such Bank for any losses (other than lost
profit), out‑of‑pocket costs or expenses which it reasonably incurs as a result
of such payment or nonpayment,

-36-

--------------------------------------------------------------------------------




including, without limitation, any loss, cost or expense incurred by reason of
the liquidation or reemployment of deposits or other funds acquired by any Bank
to fund or maintain such Advance.
Section 2.09    Increased Costs. (a) LIBOR Advances. If, due to either (i) the
introduction of or any change (other than any change by way of imposition or
increase of reserve requirements included in the calculation of the LIBOR) in or
in the interpretation of any law or regulation enacted, issued or promulgated
after the date of this Agreement or (ii) the compliance with any guideline,
rule, directive or request from any central bank or other Governmental Authority
(whether or not having the force of law) enacted, issued or promulgated after
the date of this Agreement, there shall be any increase in the cost to any Bank
of agreeing to make or making, funding, converting into, continuing or
maintaining LIBOR Advances, then the Borrower shall from time to time, within 10
days of written demand by such Bank (with a copy of such demand to the
Administrative Agent), pay to the Administrative Agent for the account of such
Bank additional amounts (without duplication of any other amounts payable in
respect of increased costs) sufficient to compensate such Bank for such
increased cost; provided, however, that, before making any such demand, each
Bank agrees to use commercially reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to designate a different
Applicable Lending Office if the making of such a designation would avoid the
need for, or reduce the amount of, such increased cost and would not, in the
reasonable judgment of such Bank, be otherwise disadvantageous to such Bank. A
certificate as to the amount of such increased cost and detailing the
calculation of such cost submitted to the Borrower and the Administrative Agent
by such Bank at the time such Bank demands payment under this Section shall be
conclusive and binding for all purposes, absent manifest error.
(b)    Capital Adequacy. If any Bank or Issuing Bank determines in good faith
that compliance with any law or regulation or any guideline, rule, directive or
request from any central bank or other Governmental Authority (whether or not
having the force of law) enacted, issued or promulgated after the date of this
Agreement affects or would affect the amount of capital or liquidity required or
expected to be maintained by such Bank or Issuing Bank or any corporation
controlling such Bank or Issuing Bank and that the amount of such capital or
liquidity is increased by or based upon the existence of such Bank’s commitment
to lend or such Issuing Bank’s commitment to issue Letters of Credit or any
Bank’s commitment to participate in Letters of Credit and other commitments of
this type, then, upon 10 days prior written notice by such Bank or such Issuing
Bank (with a copy of any such demand to the Administrative Agent), the Borrower
shall immediately pay to the Administrative Agent for the account of such Bank
or to such Issuing Bank, as the case may be, from time to time as specified by
such Bank or such Issuing Bank, additional amounts (without duplication of any
other amounts payable in respect of increased costs) sufficient to compensate
such Bank or such Issuing Bank, in light of such circumstances, (i) with respect
to such Bank, to the extent that such Bank reasonably determines such increase
in capital or liquidity to be allocable to the existence of such Bank’s
commitment to lend under this Agreement or its commitment to participate in
Letters of Credit and (ii) with respect to such Issuing Bank, to the extent that
such Issuing Bank reasonably determines such increase in capital to be allocable
to the issuance or maintenance of the Letters of Credit. A certificate as to
such amounts and detailing the calculation of such amounts submitted to the
Borrower and the Administrative Agent by such Bank or such Issuing Bank shall be
conclusive and binding for all purposes, absent manifest error.
(c)    Letters of Credit. If any change in any law or regulation or in the
interpretation thereof by any central bank or other Governmental Authority
(whether or not having the force of law) charged with the administration thereof
enacted, issued or promulgated after the date of this Agreement shall either
(i) impose, modify, or deem applicable any reserve, special deposit, or similar
requirement against letters of credit issued by, or assets held by, or deposits
in or for the account of, any Issuing Bank or any Bank or (ii) impose on any
Issuing Bank or any Bank any other condition regarding the provisions of this
Agreement

-37-

--------------------------------------------------------------------------------




relating to the Letters of Credit or any Letter of Credit Obligations, and the
result of any event referred to in the preceding clause (i) or (ii) shall be to
increase the cost to any Issuing Bank of issuing or maintaining any Letter of
Credit, or increase the cost to such Bank of its risk participation in any
Letter of Credit (which increase in cost shall be determined by such Issuing
Bank’s or such Bank’s reasonable allocation of the aggregate of such cost
increases resulting from such event), then, within 10 days of written demand by
such Issuing Bank or such Bank (with a copy sent to the Administrative Agent),
as the case may be, the Borrower shall pay to the Administrative Agent for the
account of such Issuing Bank or Bank, as the case may be, from time to time as
specified by such Issuing Bank or such Bank, additional amounts which shall be
sufficient to compensate such Issuing Bank or such Bank for such increased cost.
Each Issuing Bank and each Bank agrees to use commercially reasonable efforts
(consistent with internal policy and legal and regulatory restrictions) to
designate a different Applicable Lending Office for the booking of its Letters
of Credit or risk participations if the making of such designation would avoid
the effect of this paragraph and would not, in the reasonable judgment of such
Issuing Bank or such Bank, be otherwise disadvantageous to such Issuing Bank or
such Bank, as the case may be. A certificate as to such increased cost incurred
by such Issuing Bank or such Bank, as the case may be, as a result of any event
mentioned in clause (i) or (ii) above, and detailing the calculation of such
increased costs submitted by such Issuing Bank or such Bank to the Borrower and
the Administrative Agent, shall be conclusive and binding for all purposes,
absent manifest error.
(d)    Notwithstanding anything to the contrary contained in this Agreement, the
Dodd-Frank Wall Street Reform and Consumer Protection Act, as amended, and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith, and all requests, rules, guidelines or directives promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States financial
regulatory authorities, in each case pursuant to Basel III shall in each case be
deemed an introduction or change of the type referred to in this Section 2.09,
regardless of the date enacted, adopted or issued.
Section 2.10    Payments and Computations.
(a)    Payment Procedures. Except if otherwise set forth herein, the Borrower
shall make each payment under this Agreement and under the Notes not later than
12:00 Noon (New York City time) on the day when due in Dollars to the
Administrative Agent without setoff, deduction or counterclaim at the location
referred to in the Notes (or such other location as the Administrative Agent
shall designate in writing to the Borrower) in same day funds. The
Administrative Agent will on the same day such payment is deemed received from
the Borrower cause to be distributed like funds relating to the payment of
principal, interest or fees ratably (other than amounts payable solely to the
Administrative Agent, the Issuing Banks, or a specific Bank pursuant to
Section 2.03(b), 2.03(c), 2.06(c), 2.08, 2.09, 2.11, 2.12, or 2.13(c) but after
taking into account payments effected pursuant to Section 11.04) to the Banks in
accordance with each Bank’s Pro Rata Share for the account of their respective
Applicable Lending Offices, and like funds relating to the payment of any other
amount payable to any Bank or any Issuing Bank for the account of its Applicable
Lending Office, in each case to be applied in accordance with the terms of this
Agreement. If and to the extent that the Administrative Agent shall not have so
made payment to a Bank on the day required under this Agreement, the
Administrative Agent agrees to immediately pay such Bank such payment, together
with interest on such amount, for each day from the date such amount was deemed
received by the Administrative Agent until the date such amount is paid to such
Bank at the Federal Funds Rate for each such day.
(b)    Computations. All computations of interest based on Citibank’s base rate
shall be made by the Administrative Agent on the basis of a year of 365 or 366
days, as the case may be, and all computations of fees and interest based on the
LIBOR and the Federal Funds Rate shall be made by the Administrative Agent on
the basis of a year of 360 days, in each case for the actual number of days
(including

-38-

--------------------------------------------------------------------------------




the first day, but excluding the last day) occurring in the period for which
such interest or fees are payable. Each determination by the Administrative
Agent of an interest rate shall be conclusive and binding for all purposes,
absent manifest error.
(c)    Non‑Business Day Payments. Whenever any payment shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fees, as the case may be;
provided, however, that if such extension would cause payment of interest on or
principal of LIBOR Advances to be made in the next following calendar month,
such payment shall be made on the next preceding Business Day.
(d)    Administrative Agent Reliance. Unless the Administrative Agent shall have
received written notice from the Borrower prior to the date on which any payment
is due to the Banks that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Bank on such date
an amount equal to the amount then due such Bank. If and to the extent the
Borrower shall not have so made such payment in full to the Administrative
Agent, each Bank shall repay to the Administrative Agent forthwith on demand
such amount distributed to such Bank, together with interest, for each day from
the date such amount is distributed to such Bank until the date such Bank repays
such amount to the Administrative Agent, at the Federal Funds Rate for each such
day.
(e)    Application of Payments. Unless otherwise specified in Section 2.07
hereof, whenever any payment received by the Administrative Agent under this
Agreement is insufficient to pay in full all amounts then due and payable under
this Agreement and the Notes, such payment shall be distributed and applied by
the Administrative Agent and the Banks in the following order: first, to the
payment of fees and expenses due and payable to the Administrative Agent under
and in connection with this Agreement or any other Credit Document and the
payment of fees and expenses due and payable to each Issuing Bank and each Bank
under Section 11.04, ratably among such parties in accordance with the aggregate
amount of such payments owed to each such party; second, to the payment of all
expenses due and payable under Section 2.11(c), ratably among the Banks in
accordance with the aggregate amount of such payments owed to each such Bank;
third, to the payment of fees due and payable to each Issuing Bank pursuant to
Section 2.03(b); fourth, to the payment of all other fees due and payable under
Section 2.03; fifth, to the payment of the interest accrued on all of the Notes
and the interest accrued on Letter of Credit Obligations, ratably among the
Banks in accordance with their respective Pro Rata Shares; and sixth, to the
payment of (i) the principal amount of all of the Notes and all other Letter of
Credit Obligations, regardless of whether any such amount is then due and
payable and (ii) breakage, termination or other amounts owing in respect of any
Swap Contract between the Borrower and any Swap Bank to the extent such Swap
Contract is permitted hereunder, ratably among the Banks in accordance with the
aggregate amount of such payments owed to each such Bank.
(f)    Register. The Administrative Agent shall record in the Register the
Commitment and the Advances from time to time of each Bank and each repayment or
prepayment in respect to the principal amount of such Advances of each Bank. Any
such recordation shall be conclusive and binding on the Borrower and each Bank,
absent manifest error; provided however, that failure to make any such
recordation, or any error in such recordation, shall not affect the Borrower’s
obligations hereunder in respect of such Advances. The Register shall be
available to all Issuing Banks.
Section 2.11    Taxes.

-39-

--------------------------------------------------------------------------------




(a)    No Deduction for Certain Taxes. Any and all payments by or on account of
any Obligations of the Borrower shall be made, in accordance with Section 2.10,
free and clear of and without deduction for any and all present or future taxes,
levies, imposts, duties, deductions, withholdings (including all backup
withholding), assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto (collectively, “Taxes”), except as required by applicable law,
excluding, (i) in the case of each Bank, each Issuing Bank, and the
Administrative Agent, taxes imposed on its net income, and franchise taxes
imposed on it, by the jurisdiction under the laws of which such Bank, such
Issuing Bank, or the Administrative Agent (as the case may be) is organized or
any political subdivision of such jurisdiction or by the jurisdiction of such
Bank’s Applicable Lending Office or any political subdivision of such
jurisdiction and (ii) any U.S. federal withholding tax imposed pursuant to
Sections 1471 through 1474 of the Code (or any amended or successor version that
is substantively comparable and not materially more onerous to comply with),
including any current or future implementing Treasury Regulations and
administrative pronouncements thereunder (collectively, “FATCA”), and (iii) any
withholding tax imposed on amounts payable to or for the account of any Bank
Issuing Bank or the Administrative Agent with respect to an applicable interest
in an Advance or Commitment pursuant to a law in effect on the date on which
such Bank, Issuing Bank or the Administrative Agent acquires such interest in
the Advance or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.14) or designates a new Applicable Lending Office,
except in each case to the extent that, pursuant to this Section 2.11(a) or
Section 2.11(c), amounts with respect to such Taxes were payable either to such
Bank’s, Issuing Bank’s or the Administrative Agent’s assignor immediately before
such Person became a party hereto or to such Bank or Issuing Bank immediately
before it changed its Applicable Lending Office (all such excluded Taxes in
respect of payments hereunder or under any Credit Document being referred to as
“Excluded Taxes”, and all Taxes other than Other Taxes and Excluded Taxes being
referred to as “Indemnified Taxes”). If the Borrower shall be required by law
(as determined in the good faith discretion of the Borrower) to deduct any Taxes
from or in respect of any sum payable to any Bank, any Issuing Bank, or the
Administrative Agent, (i) the sum payable shall be increased as may be necessary
so that, after making all required deductions (including deductions applicable
to additional sums payable under this Section 2.11), such Bank, such Issuing
Bank, or the Administrative Agent (as the case may be) receives an amount equal
to the sum it would have received had no such deductions been made; provided,
however, that if the Borrower’s obligation to deduct or withhold Taxes is caused
solely by such Bank’s, such Issuing Bank’s, or the Administrative Agent’s
failure to provide the forms described in paragraph (g) of this Section 2.11 and
such Bank, such Issuing Bank, or the Administrative Agent could have provided
such forms, no such increase shall be required; (ii) the Borrower shall make
such deductions; and (iii) the Borrower shall pay the full amount deducted to
the relevant taxation authority or other authority in accordance with applicable
Legal Requirements.
(b)    Other Taxes. In addition, the Borrower agrees to pay any present or
future stamp or documentary taxes or any other excise or property taxes, charges
or similar levies which arise from any payment made under, or from the
execution, delivery, performance, enforcement or registration of, or otherwise
with respect to, this Agreement, the Notes, or the other Credit Documents
(hereinafter referred to as “Other Taxes”).
(c)    Indemnification. Subject to the proviso of Section 2.11(a), the Borrower
indemnifies each Bank, each Issuing Bank, and the Administrative Agent for the
full amount of Indemnified Taxes or Other Taxes imposed on or paid by such Bank,
such Issuing Bank, or the Administrative Agent (as the case may be) and any
liability (including interest and expenses) arising therefrom or with respect
thereto, or required to be withheld or deducted from a payment to such Bank,
such Issuing Bank or the Administrative Agent, whether or not such Indemnified
Taxes or Other Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered

-40-

--------------------------------------------------------------------------------




to the Borrower by any Bank or Issuing Bank (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of any
Bank or Issuing Bank, shall be conclusive absent manifest error. Each payment
required to be made by the Borrower in respect of this indemnification shall be
made to the Administrative Agent for the benefit of any party claiming such
indemnification within 30 days from the date the Borrower receives written
demand detailing the calculation of such amounts therefor from the
Administrative Agent on behalf of itself as Administrative Agent, any Issuing
Bank, or any such Bank. If any Bank, the Administrative Agent, or any Issuing
Bank receives a refund in respect of any indemnified Taxes or Other Taxes paid
by the Borrower under this paragraph (c), such Bank, the Administrative Agent,
or such Issuing Bank, as the case may be, shall promptly pay to the Borrower the
Borrower’s share of such refund, net of all out-of-pocket expenses (including
Taxes) of such indemnified party and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund);
provided, however, that the Borrower, upon the request of the Administrative
Agent or such Bank, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Bank in the event the
Administrative Agent or such Bank is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary herein, in no
event will the Administrative Agent or any Bank be required to pay any amount to
the Borrower pursuant to this Section 2.11(c) the payment of which would place
the Administrative Agent or any Bank in a less favorable net after-Tax position
than such Person would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This Section 2.11(c) shall not be construed to require the
Administrative Agent or any Bank to make available its tax returns (or any other
information relating to its taxes which it deems confidential) to the Borrower
or any other Person.
(d)    Each Bank and Issuing Bank shall severally indemnify the Administrative
Agent, within 10 days after demand therefor, for (i) any Indemnified Taxes
attributable to such Bank or such Issuing Bank (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Bank’s or such Issuing Bank’s failure to
comply with the provisions of Section 2.10(f) relating to the maintenance of a
Register and (iii) any Excluded Taxes attributable to such Bank or such Issuing
Bank, in each case that are payable or paid by the Administrative Agent in
connection with any Credit Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any Bank
or Issuing Bank by the Administrative Agent shall be conclusive absent manifest
error. Each Bank and Issuing Bank hereby authorizes the Administrative Agent to
set off and apply any and all amounts at any time owing to such Bank or such
Issuing Bank under any Credit Document or otherwise payable by the
Administrative Agent to such Bank or such Issuing Bank from any other source
against any amount due to the Administrative Agent under this paragraph (d).
(e)    Evidence of Tax Payments. The Borrower will pay prior to delinquency all
Taxes and Other Taxes payable in respect of any payment. Within 30 days after
the date of any payment of Taxes, the Borrower will furnish to the
Administrative Agent, at its address referred to in Section 11.02, the original
or a certified copy of a receipt evidencing payment of such Taxes or Other
Taxes.
(f)    Any Bank or Issuing Bank that is entitled to an exemption from or
reduction of withholding tax with respect to payments made under any Credit
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of

-41-

--------------------------------------------------------------------------------




withholding. In addition, any Bank or Issuing Bank, if reasonably requested by
the Borrower or the Administrative Agent, shall deliver such other documentation
prescribed by applicable law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Bank or such Issuing Bank is subject to backup
withholding or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 2.12(g) below) shall not be required if in the applicable Bank’s or
Issuing Bank’s reasonable judgment such completion, execution or submission
would subject such Bank or such Issuing Bank to any material unreimbursed cost
or expense or would materially prejudice the legal or commercial position of
such Bank or such Issuing Bank.
(g)    Foreign Bank Withholding Exemption. Each Bank and each Issuing Bank that
is not incorporated under the laws of the United States of America or a state
thereof agrees that it will deliver to the Borrower and the Administrative Agent
on the date of this Agreement or upon the effectiveness of any Assignment and
Acceptance two duly completed copies of the Prescribed Forms, certifying in each
case that such Bank is entitled to receive payments under this Agreement and the
Notes payable to it, without deduction or withholding of any United States
federal income taxes. Each Bank which delivers to the Borrower and the
Administrative Agent a Prescribed Form further undertakes to deliver to the
Borrower and the Administrative Agent two further copies of a replacement
Prescribed Form, on or before the date that any such Prescribed Form expires or
becomes obsolete or after the occurrence of any event requiring a change in the
most recent form previously delivered by it to the Borrower and the
Administrative Agent, and such extensions or renewals thereof as may reasonably
be requested by the Borrower and the Administrative Agent certifying that such
Bank is entitled to receive payments under this Agreement without deduction or
withholding of any United States federal income taxes. If an event (including
without limitation any change in treaty, law or regulation) has occurred prior
to the date on which any delivery required by the preceding sentence would
otherwise be required which renders all such forms inapplicable or which would
prevent any Bank from duly completing and delivering any such Prescribed Form
with respect to it and such Bank advises the Borrower and the Administrative
Agent that it is not capable of receiving payments without any deduction or
withholding of United States federal income tax, such Bank shall not be required
to deliver such forms. The Borrower shall withhold tax at the rate and in the
manner required by the laws of the United States with respect to payments made
to a Bank failing to timely provide the requisite Prescribed Forms. If a payment
made to a Bank under any Credit Document would be subject to U.S. federal
withholding tax imposed by FATCA if such Bank were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Bank shall deliver
to the Borrower and the Administrative Agent at the time or times prescribed by
law and at such time or times reasonably requested by the Borrower or the
Administrative Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Bank has complied with
such Bank’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for the purposes of this subsection (g),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.
(h)    Without prejudice to the survival of any other agreement of any party
hereunder or under any other Credit Document, the agreements and obligations
under this Section 2.11 shall survive the resignation or replacement of the
Administrative Agent, the assignment of rights by, or the replacement of, a Bank
or an Issuing Bank, the termination of the Commitments and the payment in full
of principal, interest and all other amounts payable hereunder and under any of
the other Credit Documents.

-42-

--------------------------------------------------------------------------------




Section 2.12    Illegality. (a) If any Bank shall notify the Administrative
Agent and the Borrower that the introduction of or any change in or in the
interpretation of any Legal Requirement makes it unlawful, or that any central
bank or other Governmental Authority asserts that it is unlawful for such Bank
or its LIBOR Lending Office to perform its obligations under this Agreement to
maintain any LIBOR Advances of such Bank then outstanding hereunder, then,
notwithstanding anything herein to the contrary, the Borrower shall, if demanded
by such Bank by notice to the Borrower and the Administrative Agent no later
than 12:00 Noon (New York City time), (i) if not prohibited by Legal Requirement
to maintain such LIBOR Advances for the duration of the Interest Period, on the
last day of the Interest Period for each outstanding LIBOR Advance of such Bank
or (ii) if prohibited by Legal Requirement to maintain such LIBOR Advances for
the duration of the Interest Period, on the second Business Day following its
receipt of such notice from such Bank, Convert all LIBOR Advances of such Bank
then outstanding to Base Rate Advances, and pay accrued interest on the
principal amount Converted to the date of such Conversion and amounts, if any,
required to be paid pursuant to Section 2.08 as a result of such Conversion
being made on such date. Each Bank agrees to use commercially reasonable efforts
(consistent with its internal policies and legal and regulatory restrictions) to
designate a different Applicable Lending Office if the making of such
designation would avoid the effect of this paragraph and would not, in the
reasonable judgment of such Bank, be otherwise disadvantageous to such Bank.
(b)    Notwithstanding anything to the contrary contained in this Agreement, the
Dodd-Frank Wall Street Reform and Consumer Protection Act, as amended, and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith, and all requests, rules, guidelines or directives promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States financial
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed an introduction or change of the type referred to in this
Section 2.12, regardless of the date enacted, adopted or issued.
Section 2.13    Letters of Credit.
(a)    Issuance. From time to time from the date of this Agreement until
three months before the Maturity Date, at the request of the Borrower to an
Issuing Bank given not later than 1:00 P.M. (New York City time) on the fifth
Business Day prior the date of the proposed issuance of such Letter of Credit,
the Issuing Bank shall, on the issuance date proposed in the Borrower’s notice
(which shall be a Business Day) and on the terms and conditions hereinafter set
forth, issue, increase, decrease, amend, or extend the Expiration Date of
Letters of Credit, and the Existing Issuing Bank shall continue any Existing
Letters of Credit, for the account of the Borrower (for its own benefit or for
the benefit of any of its Subsidiaries); provided that no Existing Letter of
Credit shall be renewed by the Existing Issuing Bank but shall be replaced by
Citibank as the Issuing Bank upon submission by the Borrower to Citibank of a
request for an issuance of a Letter of Credit. Each such notice of issuance of a
Letter of Credit shall be by telephone, confirmed immediately in writing, telex,
telecopier or e-mail, in each case specifying therein the requested (i) date of
such issuance (which shall be a Business Day), (ii) face amount of such Letter
of Credit, (iii) expiration date of such Letter of Credit, (iv) name and address
of the beneficiary of such Letter of Credit and (v) form of such Letter of
Credit, and shall be accompanied by such application and agreement for letter of
credit as such Issuing Bank may specify to the Borrower for use in connection
with such requested Letter of Credit. No Letter of Credit will be issued,
increased, or extended (i) if such issuance, increase, or extension would cause
(A) the Letter of Credit Exposure attributable to the applicable Issuing Bank to
exceed such Issuing Bank’s Letter of Credit Commitment, or (B) the aggregate
Letter of Credit Exposure to exceed the lesser of (1) $100,000,000 or (2) an
amount equal to (x) the Total Commitments less (y) the aggregate outstanding
Advances and Letter of Credit Exposure at such time; (ii) unless such Letter of
Credit has an Expiration Date not later than the earlier of (A) one year after
the date of issuance thereof (unless the

-43-

--------------------------------------------------------------------------------




Administrative Agent shall otherwise consent in writing to a later date) and
(B) on or prior to the Maturity Date; (iii) unless the face amount of such
Letter of Credit is equal to or greater than $100,000 and such Letter of Credit
is otherwise in form and substance acceptable to the respective Issuing Bank;
(iv) unless such Letter of Credit is a standby letter of credit; (v) unless the
Borrower has delivered to the respective Issuing Bank the completed and executed
Letter of Credit Documents (other than the Letter of Credit) on such Issuing
Bank’s standard form, which shall contain terms no more restrictive than the
terms of this Agreement; (vi) unless such Letter of Credit is governed by the
International Standby Practices (1998) (“ISP”) or any successor to the ISP; and
(vii) unless no Default has occurred and is continuing or would result from the
issuance of such Letter of Credit. If the terms of any of the Letter of Credit
Documents referred to in the foregoing clause (v) conflicts with the terms of
this Agreement, the terms of this Agreement shall control.
(b)    Participations. On the date of the issuance or increase of any Letter of
Credit in accordance with provisions of the preceding Section 2.13(a), each
Issuing Bank shall be deemed, and with respect to the Existing Letters of
Credit, the Existing Issuing Bank shall be deemed upon the date hereof, to have
sold to each other Bank and each other Bank shall have been deemed to have
purchased from such Issuing Bank a participation in the Letter of Credit
Exposure related to the Letters of Credit issued by such Issuing Bank equal to
such Bank’s Pro Rata Share at such date and such sale and purchase shall
otherwise be in accordance with the terms of this Agreement. Each Issuing Bank
shall promptly notify each such participant Bank by telex, telephone, or
telecopy of each Letter of Credit of such Issuing Bank issued, increased or
decreased, and the actual dollar amount of such Bank’s participation in such
Letter of Credit. Each Bank’s obligation to purchase participating interests
pursuant to this Section and to reimburse the respective Issuing Bank for such
Bank’s Pro Rata Share of any payment under a Letter of Credit by such Issuing
Bank not reimbursed in full by the Borrower shall be absolute and unconditional
and shall not be affected by any circumstance, including, without limitation,
(i) any of the circumstances described in paragraph (d) below, (ii) the
occurrence and continuance of a Default, (iii) an adverse change in the
financial condition of the Borrower or any Guarantor, or (iv) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing, except for any such circumstance, happening or event constituting
or arising from gross negligence or willful misconduct on the part of such
Issuing Bank.
(c)    Reimbursement. The Borrower shall pay promptly on demand to each Issuing
Bank in respect of each Letter of Credit issued by such Issuing Bank an amount
equal to any amount paid by such Issuing Bank under or in respect of such Letter
of Credit. In the event any Issuing Bank makes a payment pursuant to a request
for draw presented under a Letter of Credit and such payment is not promptly
reimbursed by the Borrower upon demand, such Issuing Bank shall give notice of
such payment to the Administrative Agent and the Banks, and each Bank shall
promptly reimburse such Issuing Bank for such Bank’s Pro Rata Share of such
payment, and such reimbursement shall be deemed for all purposes of this
Agreement to constitute a Base Rate Advance to the Borrower from such Bank. If
such reimbursement is not made by any Bank to any Issuing Bank on the same day
on which such Issuing Bank shall have made payment on any such draw, such Bank
shall pay interest thereon to such Issuing Bank for each such day from the date
such payment should have been made until the date repaid at a rate per annum
equal to the Federal Funds Rate for each such day. The Borrower hereby
unconditionally and irrevocably authorizes, empowers, and directs the
Administrative Agent and the Banks to record and otherwise treat each payment
under a Letter of Credit not immediately reimbursed by the Borrower as a
Borrowing comprised of Base Rate Advances to the Borrower.
(d)    Obligations Unconditional. Except to the extent provided in
Section 2.13(e), the obligations of the Borrower under this Agreement in respect
of each Letter of Credit shall be unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Agreement under all
circumstances, notwithstanding the following circumstances:

-44-

--------------------------------------------------------------------------------




(i)    any lack of validity or enforceability of any Letter of Credit Documents;
(ii)    any amendment or waiver of or any consent to departure from any Letter
of Credit Documents;
(iii)    the existence of any claim, set‑off, defense or other right which the
Borrower or any Bank or any other Person may have at any time against any
beneficiary or transferee of such Letter of Credit (or any Persons for whom any
such beneficiary or any such transferee may be acting), the respective Issuing
Bank or any other Person or entity, whether in connection with this Agreement,
the transactions contemplated in this Agreement or in any Letter of Credit
Documents or any unrelated transaction;
(iv)    any statement or any other document presented under such Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect to the extent
the respective Issuing Bank would not be liable therefor pursuant to the
following paragraph (e);
(v)    payment by the respective Issuing Bank under such Letter of Credit
against presentation of a draft or certificate which does not comply with the
terms of such Letter of Credit; or
(vi)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing.
(e)    Liability of Issuing Banks. The Borrower assumes all risks of the acts or
omissions of any beneficiary or transferee of any Letter of Credit with respect
to its use of such Letter of Credit. No Issuing Bank, nor any other Bank, nor
any of their respective officers or directors shall be liable or responsible
for:
(i)    the use which may be made of any Letter of Credit or any acts or
omissions of any beneficiary or transferee in connection therewith;
(ii)    the validity, sufficiency or genuineness of documents, or of any
endorsement thereon, even if such documents should prove to be in any or all
respects invalid, insufficient, fraudulent or forged;
(iii)    payment by such Issuing Bank against presentation of documents which do
not comply with the terms of a Letter of Credit, including failure of any
documents to bear any reference or adequate reference to the relevant Letter of
Credit; or
(iv)    any other circumstances whatsoever in making or failing to make payment
under any Letter of Credit (including such Issuing Bank’s own negligence);
except that the Borrower shall have a claim against such Issuing Bank to the
extent of any direct, as opposed to consequential, damages suffered by the
Borrower which the Borrower proves were caused by (A) such Issuing Bank’s
willful misconduct or gross negligence in determining whether documents
presented under a Letter of Credit comply with the terms of such Letter of
Credit or (B) such Issuing Bank’s gross negligence in failing to make lawful
payment under any Letter of Credit after the presentation to it of a draft and
certificate strictly complying with the terms and conditions of such Letter of
Credit. In furtherance and not in limitation

-45-

--------------------------------------------------------------------------------




of the foregoing, any Issuing Bank may accept documents that appear on their
face to be in order, without responsibility for further investigation.
(f)    Cash Collateral. (i) In the event that any Letter of Credit remains
outstanding on that date three (3) Business Days prior to the Maturity Date and
(ii) when required pursuant to Section 8.03(b), then, in either such case, the
Borrower shall deposit into the Cash Collateral Account on or prior to such date
an amount of cash equal to the outstanding Letter of Credit Exposure as security
for the Obligations to the extent the Letter of Credit Obligations are not
otherwise paid at such time
(g)    Governing Rules. The Borrower agrees that each Letter of Credit shall be
governed by the Uniform Customs and Practice for Documentary Credits,
International Chamber of Commerce (“ICC”) Publication No. 600 (2007 Revision)
(the “UCP 600”) or, at an Issuing Bank’s option, such later revision thereof in
effect at the time of issuance of the Letter of Credit (as so chosen for the
Credit, the “UCP”) or the International Standby Practices 1998, ICC Publication
No. 590 or, at an Issuing Bank's option, such later revision thereof in effect
at the time of issuance of the Credit (as so chosen for the Letter of Credit,
the “ISP”, and each of the UCP and the ISP, an “ICC Rule”). Each Issuing Bank’s
privileges, rights and remedies under such ICC Rules shall be in addition to,
and not in limitation of, its privileges, rights and remedies expressly provided
for herein. The UCP and the ISP (or such later revision of either) shall serve,
in the absence of proof to the contrary, as evidence of general banking usage
with respect to the subject matter thereof. The Borrower agrees that for matters
not addressed by the chosen ICC Rule, the Letter of Credit shall be subject to
and governed by the laws of the State of New York and applicable United States
Federal laws. If, at the Borrower’s request, the Letter of Credit expressly
chooses a state or country law other than New York State law and United States
Federal law or is silent with respect to the choice of an ICC Rule or a
governing law, no Issuing Bank shall be liable for any payment, cost, expense or
loss resulting from any action or inaction taken by such Issuing Bank if such
action or inaction is or would be justified under an ICC Rule, New York law,
applicable United States Federal law or the law governing the Letter of Credit.
Section 2.14    Bank Replacement.
(a)    Right to Replace. The Borrower shall have the right to replace any
Defaulting Lender and each Bank affected by a condition under
Section 2.02(c)(v), 2.09, 2.11, or 2.12 for more than 90 days (each such
affected Bank, an “Affected Bank”) in accordance with the procedures in this
Section 2.14 and provided that no reduction of the total Commitments occurs as a
result thereof. Additionally, in the event that any Bank shall fail to consent
to a waiver or amendment to, or a departure from, the provisions of this
Agreement which requires the consent of all Lenders and that has been consented
to by the Administrative Agent and the Required Lenders for more than 30 days
from the date of which the Administrative Agent has solicited such Bank’s
consent, such Bank shall be deemed to be an Affected Bank, and the Borrower
shall have the right to replace such Affected Bank.
(b)    First Right of Refusal; Replacement. (i) Upon the occurrence of any
condition permitting the replacement of a Bank, the Administrative Agent in its
sole discretion shall have the right to reallocate the amount of the Commitments
of the Affected Banks among the non-Affected Banks pro rata in accordance with
their respective commitments, including without limitation to Persons which are
not already party to this Agreement but which qualify as Eligible Assignees,
which election shall be made by written notice within 30 days after the date
such condition occurs, provided that any reallocation to any non-Affected Bank
shall not be made without the prior written consent of such non-Affected Bank.

-46-

--------------------------------------------------------------------------------




(ii)    Without limiting the foregoing, the Borrower shall have the right to add
additional Banks which are Eligible Assignees to this Agreement to replace the
Commitments of any Affected Banks.
(c)    Procedure. Any assumptions of Commitments pursuant to this Section 2.14
shall be (i) made by the purchasing Bank or Eligible Assignee and the selling
Bank entering into an Assignment and Acceptance and by following the procedures
in Section 11.06 for adding a Bank. In connection with the reallocation of the
Commitments of any Bank pursuant to the foregoing paragraph (b), each Bank with
a reallocated Commitment shall purchase from the Affected Banks at par such
Bank’s ratable share of the outstanding Advances of the Affected Banks and
assume such Bank’s ratable share of the Affected Banks’ Letter of Credit
Exposure.
(d)    Affected Bank’s Assignment and Acceptance. If an Affected Bank being
replaced pursuant to this Section 2.14 does not execute and deliver to the
Eligible Assignee a duly completed Assignment and Acceptance and/or any other
documentation necessary to reflect such replacement within a period of time
deemed reasonable by the Administrative Agent after the date on which the
Eligible Assignee executes and delivers such Assignment and Acceptance and/or
such other related documentation contemplated by this Section 2.14, then such
Affected Bank shall be deemed to have executed and delivered such Assignment and
Acceptance and/or such other documentation as of such date and the Borrower
shall be entitled (but not obligated) to execute and deliver such Assignment and
Acceptance and/or such other documentation on behalf of such Affected Bank.
Section 2.15    Sharing of Payments, Etc. If any Bank shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set‑off or
otherwise) on account of its Advances or its share of Letter of Credit
Obligations in excess of its Pro Rata Share of payments on account of the
Advances or Letter of Credit Obligations obtained by all the Banks, such Bank
shall notify the Administrative Agent and forthwith purchase from the other
Banks such participations in the Advances made by them or Letter of Credit
Obligations held by them as shall be necessary to cause such purchasing Bank to
share the excess payment ratably in accordance with the requirements of this
Agreement with each of them; provided, however, that if all or any portion of
such excess payment is thereafter recovered from such purchasing Bank, such
purchase from each Bank shall be rescinded and such Bank shall repay to the
purchasing Bank the purchase price to the extent of such Bank’s ratable share
(according to the proportion of (a) the amount of the participation sold by such
Bank to the purchasing Bank as a result of such excess payment to (b) the total
amount of such excess payment) of such recovery, together with an amount equal
to such Bank’s ratable share (according to the proportion of (a) the amount of
such Bank’s required repayment to the purchasing Bank to (b) the total amount of
all such required repayments to the purchasing Bank) of any interest or other
amount paid or payable by the purchasing Bank in respect of the total amount so
recovered. The Borrower agrees that any Bank so purchasing a participation from
another Bank pursuant to this Section 2.15 may, to the fullest extent permitted
by Legal Requirement, unless and until rescinded as provided above, exercise all
its rights of payment (including the right of set‑off) with respect to such
participation as fully as if such Bank were the direct creditor of the Borrower
in the amount of such participation.
Section 2.16    Defaulting Lenders. (a) If a Bank becomes, and during the period
it remains, a Defaulting Lender or a Potential Defaulting Lender, if any Letter
of Credit is at the time outstanding, any Issuing Bank may (except, in the case
of a Defaulting Lender, to the extent the Commitments have been fully
reallocated pursuant to Section 2.16(b)), by notice to the Borrower and such
Defaulting Lender or Potential Defaulting Lender through the Administrative
Agent, require the Borrower to Cash Collateralize the obligations of the
Borrower to such Issuing Bank in respect of such Letter of Credit in amount at
least equal to 100% of the aggregate amount of the unreallocated obligations
(contingent or otherwise) of such

-47-

--------------------------------------------------------------------------------




Defaulting Lender or such Potential Defaulting Lender to be applied pro rata in
respect thereof, or to make other arrangements satisfactory to the
Administrative Agent and to such Issuing Bank, in their sole discretion, to
protect them against the risk of non‑payment by such Defaulting Lender or
Potential Defaulting Lender.
(b)    If a Bank becomes, and during the period it remains, a Defaulting Lender,
the following provisions shall apply with respect to any outstanding Letter of
Credit Exposure of such Defaulting Lender:
(i)    the Letter of Credit Exposure of such Defaulting Lender will, subject to
the limitation in the first proviso below, automatically be reallocated
(effective on the day such Bank becomes a Defaulting Lender) among the
Non‑Defaulting Lenders pro rata in accordance with their respective Commitments;
provided that (a) the conditions set forth in Section 3.02 are satisfied at the
time of such reallocation (and, unless the Borrower shall have otherwise
notified the Administrative Agent at such time, the Borrower shall be deemed to
have represented and warranted that such conditions are satisfied at such time),
(b) the sum of each Non‑Defaulting Lender’s aggregate amount of all outstanding
Advances and total Letter of Credit Exposure may not in any event exceed the
Commitment of such Non‑Defaulting Lender as in effect at the time of such
reallocation and (c) neither such reallocation nor any payment by a
Non‑Defaulting Lender pursuant thereto will constitute a waiver or release of
any claim the Borrower, the Administrative Agent, any Issuing Bank or any other
Bank may have against such Defaulting Lender or cause such Defaulting Lender to
be a Non‑Defaulting Lender;
(ii)    to the extent that any portion (the “unreallocated portion”) of the
Defaulting Lender’s Letter of Credit Exposure cannot be so reallocated, whether
by reason of the first proviso in clause (i) above or otherwise, the Borrower
will, not later than three (3) Business Days after demand by the Administrative
Agent (at the direction of any Issuing Bank), (a) Cash Collateralize the
obligations of the Borrower to such Issuing Bank in respect of such Letter of
Credit Exposure in an amount at least equal to the aggregate amount of the
unreallocated portion of such Letter of Credit Exposure, or (b) make other
arrangements satisfactory to the Administrative Agent, and to such Issuing Bank,
as the case may be, in their sole discretion to protect them against the risk of
non‑payment by such Defaulting Lender; and
(iii)    any amount paid by the Borrower or otherwise received by the
Administrative Agent for the account of a Defaulting Lender under this Agreement
(whether on account of principal, interest, fees, indemnity payments or other
amounts) will not be paid or distributed to such Defaulting Lender, but will
instead be retained by the Administrative Agent in a segregated non‑interest
bearing account until (subject to Section 2.16(f)) the termination of the
Commitments and payment in full of all Obligations of the Borrower and will be
applied by the Administrative Agent, to the fullest extent permitted by law, to
the making of payments from time to time in the following order of priority:
first to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent under this Agreement, second to the payment of any amounts
owing by such Defaulting Lender to the Issuing Banks (pro rata as to the
respective amounts owing to each of them) under this Agreement, third to the
payment of post‑default interest and then current interest due and payable to
the Banks hereunder other than Defaulting Lenders, ratably among them in
accordance with the amounts of such interest then due and payable to them,
fourth to the payment of fees then due and payable to the Non‑Defaulting Lenders
and Potential Defaulting Lenders hereunder, ratably among them in accordance
with the amounts of such fees then due and payable to them, fifth to pay
principal and unreimbursed Letters of Credit then due and payable to the
Non‑Defaulting Lenders and Potential Defaulting Lenders hereunder ratably in
accordance with

-48-

--------------------------------------------------------------------------------




the amounts thereof then due and payable to them, sixth to the payment of any
amounts owing to the Banks in accordance with Section 2.10(e) until such time as
the outstanding Letter of Credit Exposure is held ratably among the Banks in
accordance with their respective Pro Rata Shares, seventh as the Borrower may
request, to the funding of any Advance in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent, provided that no Default or Event of
Default then exists, eighth if so determined by the Administrative Agent and the
Borrower, to be held in a non-interest bearing deposit account and released in
order to satisfy obligations of such Defaulting Lender to fund Advances under
this Agreement, ninth, so long as no Default or Event of Default then exists, to
the payment of any amounts owing to the Borrower as a result of any judgment of
a court of competent jurisdiction obtained by such against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement, and tenth after the termination of the Commitments and payment
in full of all obligations of the Borrower hereunder, to pay amounts owing under
this Agreement to such Defaulting Lender or as a court of competent jurisdiction
may otherwise direct.
(c)    In furtherance of the foregoing, if any Bank becomes, and during the
period it remains, a Defaulting Lender or a Potential Defaulting Lender, each
Issuing Bank is hereby authorized by the Borrower (which authorization is
irrevocable and coupled with an interest) to give, in its discretion, through
the Administrative Agent, Notices of Borrowing pursuant to Section 2.02 in such
amounts and in such times as may be required to (i) reimburse an Advance in
respect of an outstanding Letter of Credit, and/or (ii) Cash Collateralize the
obligations of the Borrower in respect of outstanding Letters of Credit in an
amount at least equal to the aggregate amount of the obligations (contingent or
otherwise) of such Defaulting Lender or Potential Defaulting Lender in respect
of such Letter of Credit.
(d)    Anything herein to the contrary notwithstanding, if at any time the
Required Lenders determine that the Person serving as Administrative Agent is
(without taking into account any provision in the definition of “Defaulting
Lender” requiring notice from the Administrative Agent or any other party) a
Defaulting Lender pursuant to clause (iv) of the definition thereof, the
Required Lenders (determined after giving effect to Section 11.01) may by notice
to the Borrower and such Person remove such Person as Administrative Agent and,
in consultation with the Borrower, appoint a replacement Administrative Agent
hereunder. Such removal will, to the fullest extent permitted by applicable law,
be effective on the earlier of (i) the date a replacement Administrative Agent
is appointed and (ii) the date thirty (30) days after the giving of such notice
by the Required Lenders (regardless of whether a replacement Administrative
Agent has been appointed).
(e)    The Borrower may terminate the unused amount of the Commitment of a
Defaulting Lender upon not less than ten (10) Business Days’ prior notice to the
Administrative Agent (which will promptly notify the Banks thereof), and in such
event the provisions of Section 2.16(b)(iii) will apply to all amounts
thereafter paid by the Borrower for the account of such Defaulting Lender under
this Agreement (whether on account of principal, interest, fees, indemnity or
other amounts), provided that such termination will not be deemed to be a waiver
or release of any claim the Borrower, the Administrative Agent, any Issuing Bank
or any Bank may have against such Defaulting Lender.
(f)    If the Borrower, the Administrative Agent and the Issuing Banks agree in
writing, in their discretion, that a Bank is no longer a Defaulting Lender or a
Potential Defaulting Lender, as the case may be, the Administrative Agent will
so notify the parties hereto, whereupon as of the effective date specified in
such notice and subject to any conditions set forth therein (which may include
arrangements with respect to any amounts then held in the segregated account
referred to in Section 2.16(b)), such Bank will, to the extent applicable,
purchase at par such portion of outstanding Advances of the other Banks and/or
make

-49-

--------------------------------------------------------------------------------




such other adjustments as the Administrative Agent may determine to be necessary
to cause the aggregate amount of all outstanding Advances and the Letter of
Credit Exposure of the Banks to be on a pro rata basis in accordance with their
respective Commitments, whereupon such Bank will cease to be a Defaulting Lender
or Potential Defaulting Lender and will be a Non‑Defaulting Lender (and such
exposure of each Bank will automatically be adjusted on a prospective basis to
reflect the foregoing); provided that no adjustments will be made retroactively
with respect to fees accrued or payments made by or on behalf of the Borrower
while such Bank was a Defaulting Lender; and provided further that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender or Potential Defaulting Lender to Non‑Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from such Bank’s having been a Defaulting Lender or Potential Defaulting Lender.
(g)    So long as any Bank is a Defaulting Lender, such Bank or an Affiliate of
such Bank shall not be a Swap Bank with respect to any Swap Contract entered
into while such Bank was a Defaulting Lender.
(h)    So long as any Bank is a Defaulting Lender or a Potential Defaulting
Lender, no Issuing Bank shall be required to issue, extend, renew or increase
any Letter of Credit unless it is satisfied that it is protected against the
risk of non‑payment by such Defaulting Lender or Potential Defaulting Lender.
Section 2.17    Reallocation of Bank Pro Rata Shares. The Advances made under
the Existing Agreement shall be deemed to be made under this Agreement on the
date hereof, without executing any other documentation, and all such Advances
currently outstanding shall be reallocated among the Banks as follows:
(a) On the Effective Date, each Bank that will have a greater Pro Rata Share of
the Facility upon the Effective Date than its Pro Rata Share (under and as
defined in the Existing Agreement) of the Facility (under and as defined in the
Existing Agreement) immediately prior to the Effective Date (each, a “Purchasing
Bank”), without executing an Assignment and Acceptance, shall be deemed to have
purchased assignments pro rata from each Bank that will have a smaller Pro Rata
Share of the Facility upon the Effective Date than its Pro Rata Share (under and
as defined in the Existing Agreement) of the Facility (under and as defined in
the Existing Agreement) immediately prior to the Effective Date (each, a
“Selling Bank”) in all such Selling Bank’s rights and obligations under this
Agreement and the other Credit Documents as a Bank with respect to the Facility
(collectively, the “Assigned Rights and Obligations”) so that, after giving
effect to such assignments, each Bank shall have its respective Commitment as
set forth in Schedule 1.01(a) and a corresponding Pro Rata Share of all Advances
then outstanding under the Facility. Each such purchase hereunder shall be at
par for a purchase price equal to the principal amount of the loans and without
recourse, representation or warranty, except that each Selling Bank shall be
deemed to represent and warrant to each Purchasing Bank that the Assigned Rights
and Obligations of such Selling Bank are not subject to any Liens created by
that Selling Bank.
(b)    The Administrative Agent shall calculate the net amount to be paid or
received by each Bank in connection with the assignments effected hereunder on
the Effective Date. Each Bank required to make a payment pursuant to this
Section shall make the net amount of its required payment available to the
Administrative Agent, in same day funds, at the office of the Administrative
Agent not later than 1:00 P.M. (Eastern Standard time) on the Effective Date.
The Administrative Agent shall distribute on the Effective Date the proceeds of
such amounts to the Banks entitled to receive payments pursuant to this Section,
pro rata in proportion to the amount each such Bank is entitled to receive at
the primary address set forth in Schedule 1.01(a) or at such other address as
such Bank may request in writing to the Administrative Agent.

-50-

--------------------------------------------------------------------------------





ARTICLE III
CONDITIONS OF LENDING
Section 3.01    Conditions Precedent to Initial Advance. The obligation of each
Bank to make its initial Advance under this Agreement as part of the initial
Borrowing under this Agreement and of the Existing Issuing Bank to continue the
Existing Letters of Credit under this Agreement are subject to the following
conditions precedent:
(a)    Documentation. The Administrative Agent shall have received counterparts
of this Agreement executed by the Borrower, the Guarantors and the Banks, and
the following duly executed by all the parties thereto, in form and substance
satisfactory to the Administrative Agent, and, with respect to this Agreement,
the Notes, all Guaranties and the Environmental Indemnity, in sufficient copies
for each Bank (except for each Note, as to which one original of each shall be
sufficient):
(i)    a Note duly executed by the Borrower and payable to the order of each
Bank that has requested the same, all Guaranties, and the Environmental
Indemnity;
(ii)    a certificate from the Chief Executive Officer, President or Chief
Financial Officer of the Parent on behalf of the Borrower dated as of the
Closing Date stating that as of the Closing Date (A) all representations and
warranties of the Borrower set forth in this Agreement and the Credit Documents
are true and correct in all material respects (except to the extent that any
representation or warranty that is qualified by materiality shall be true and
correct in all respects); (B) no Default has occurred and is continuing; (C) the
conditions in this Section 3.01 have been met or waived in writing; and (D) to
the best of the Borrower’s knowledge there are no claims, defenses,
counterclaims or offsets by the Borrower, the Parent and any of their
Subsidiaries against the Banks under the Credit Documents;
(iii)    a certificate of the Secretary or an Assistant Secretary of the Parent
on behalf of the Borrower, each Guarantor, each Subsidiary of the Parent and
each general partner or managing member (if any) of each of the foregoing, dated
as of the Closing Date certifying as of the Closing Date to the extent
applicable (A) the names and true signatures of officers or authorized
representatives of the general partner of such Person authorized to sign the
Credit Documents to which such Person is a party as general partner of such
Person, (B) resolutions of the Board of Directors or the members of the general
partner of such Person approving the transactions herein contemplated and of all
documents evidencing other necessary corporate action and governmental and other
third party approvals and consents, if any, with respect to the transactions
under the Credit Documents and each Credit Document to which it is or is to be a
party, (C) a true and correct copy of the organizational documents of the
general partner of such Person, (D) a true and correct copy of the bylaws,
operating agreement, partnership agreement or other governing document of such
Person, and (E) a true and correct copy of all partnership or other
organizational authorizations necessary or desirable in connection with the
transactions herein contemplated;
(iv)    a certificate of the Secretary or an Assistant Secretary of the Parent
dated as of the Closing Date certifying as of the Closing Date (A) resolutions
of the Board of Directors or the members of the general partner of such Person
approving the transactions herein contemplated and of all documents evidencing
other necessary corporate action and governmental and other third party
approvals and consents, if any, with respect to the transactions under the
Credit Documents and each Credit Document to which it is or is to be a party,
(B) the copies of the charter and bylaws

-51-

--------------------------------------------------------------------------------




of the Parent and any modification or amendment to the articles or certificate
of incorporation or bylaws of the Parent made since such date, and (C) that the
Parent owns 100% of the general partner interests and at least 70% of the
limited partnership interests in the Borrower;
(v)    a copy of a certificate of the Secretary of State (or equivalent
authority) of the jurisdiction of incorporation, organization or formation of
each of the Parent, the Borrower and each Guarantor, dated reasonably near (but
prior to) the Closing Date, certifying, if and to the extent such certification
is generally available for entities of the type of such Person, (A) as to a true
and correct copy of the charter, certificate of limited partnership, limited
liability company agreement or other organizational document of such Person, and
each amendment thereto on file in such Secretary’s office, (B) that (1) such
amendments are the only amendments to the charter, certificate of limited
partnership, limited liability company agreement or other organizational
document, as applicable, of such Person on file in such Secretary’s office,
(2) such Person has paid all franchise taxes to the date of such certificate and
(C) such Person is duly incorporated, organized or formed and in good standing
or presently subsisting under the laws of the jurisdiction of its incorporation,
organization or formation;
(vi)    A copy of a certificate of the Secretary of State (or equivalent
authority) of each jurisdiction in which any of the Parent, the Borrower and
each Guarantor owns or leases property or in which the conduct of its business
requires it to qualify or be licensed as a foreign corporation except where the
failure to so qualify or be licensed could not reasonably be expected to result
in a Material Adverse Change, dated reasonably near (but prior to) the Closing
Date, stating with respect to each such Person that such Person is duly
qualified and in good standing as a foreign corporation, limited partnership or
limited liability company in such State and has filed all annual reports
required to be filed to the date of such certificate;
(vii)    (A) one or more favorable written opinions of DeCampo, Diamond and Ash,
Hagan & Vidovic, LLP and Hunton & Williams LLP, each special counsel for the
Borrower, the Parent, and their Subsidiaries, in a form reasonably acceptable to
the Administrative Agent, in each case dated as of the Closing Date and with
such changes as the Administrative Agent may approve, and (B) such other legal
opinions as the Administrative Agent shall reasonably request, in each case
dated as of the Closing Date and with such changes as the Administrative Agent
may approve;
(viii)    in the event the initial Advance is a LIBOR Advance made on the
Closing Date, a breakage indemnity letter agreement executed by the Borrower and
dated as of the date of the related Notice of Borrowing in form and substance
satisfactory to the Administrative Agent;
(ix)    any information or materials reasonably required by the Administrative
Agent or any Bank in order to assist the Administrative Agent or such Bank in
maintaining compliance with (i) the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”) and (ii) any applicable
“know your customer” or similar rules and regulations;
(x)    a Compliance Certificate duly executed by a Responsible Officer of the
Parent, dated the Closing Date or, if later, the date of the initial Advance, in
each case confirming that the Parent is in compliance with the covenants
contained in Article VII on such date (including after giving effect to the
initial Advance, if any, made on such date);
(xi)    (i) Evidence as to whether each Hotel Property encumbered by an New York
Mortgage is in an area designated by the Federal Emergency Management Agency as
having

-52-

--------------------------------------------------------------------------------




special flood or mud slide hazards (a “Flood Hazard Property”)     pursuant to a
standard flood hazard determination form ordered and received by the
Administrative Agent and held by the Administrative Agent on behalf of the
Banks, and (ii) if such property is a Flood Hazard Property, (A) evidence as to
whether the community in which such property is located is participating in the
National Flood Insurance Program, (B) the Borrower’s written acknowledgment of
receipt of written notification from the Administrative Agent as to the fact
that such property is a Flood Hazard Property and as to whether the community in
which each such Flood Hazard Property is located is participating in the
National Flood Insurance Program and (C) copies of the Borrower’s application
for a flood insurance policy plus proof of premium payment, a declaration page
confirming that flood insurance has been issued, or such other evidence of flood
insurance satisfactory to the Administrative Agent and naming the Administrative
Agent as sole loss payee on behalf of the Banks; and
(xii)    such other documents, governmental certificates, agreements, and lien
searches as the Administrative Agent may reasonably request.
(b)    Representations and Warranties. The representations and warranties
contained in Article IV hereof, the Guaranties, and the Environmental Indemnity
shall be true and correct in all material respects (except to the extent that
any representation or warranty that is qualified by materiality shall be true
and correct in all respects).
(c)    Certain Payments. The Borrower shall have paid the fees required to be
paid as of the execution of this Credit Agreement pursuant to the Fee Letter.
(d)    [Intentionally Omitted].
(e)    Other. The Administrative Agent shall have received such other approvals,
opinions or documents deemed necessary or desirable by any Bank or the
Administrative Agent as such party may reasonably request.
Section 3.02    Conditions Precedent for each Borrowing or Letter of Credit. The
obligation of each Bank to fund an Advance on the occasion of each Borrowing
(other than the Conversion or continuation of any existing Borrowing) and of any
Issuing Bank to issue or increase or extend any Letter of Credit shall be
subject to the further conditions precedent that on the date of such Borrowing
or the issuance or increase or extension of such Letter of Credit:
(a)    the following statements shall be true (and each of the giving of the
applicable Notice of Borrowing and the acceptance by the Borrower of the
proceeds of such Borrowing or the issuance or increase or extension of such
Letter of Credit shall constitute a representation and warranty by the Borrower
that on the date of such Borrowing or the issuance or increase or extension of
such Letter of Credit such statements are true):
(i)    the representations and warranties contained in Article IV hereof, the
Guaranties, and the Environmental Indemnity are correct in all material respects
(except to the extent that any representation or warranty that is qualified by
materiality shall be true and correct in all respects) as such representations
and warranties may have changed based upon events or activities not prohibited
by this Agreement on and as of the date of such Borrowing or the issuance or
increase or extension of such Letter of Credit, before and after giving effect
to such Borrowing or to the issuance or increase or extension of such Letter of
Credit and to the application of the proceeds from such Borrowing, as though
made on and as of such date, except to the extent such representations and
warranties expressly relate to an earlier date; and

-53-

--------------------------------------------------------------------------------




(ii)    no Default has occurred and is continuing or would result from such
Borrowing or from the application of the proceeds therefrom;
(b)    the Borrower shall have executed and delivered to the Administrative
Agent a Notice of Borrowing in accordance with Section 2.02; and
(c)    the Administrative Agent shall have received such other approvals,
opinions or documents deemed necessary or desirable by any Bank or the
Administrative Agent as such party may reasonably request in order to confirm
(i) the accuracy of the Borrower’s and any Guarantor’s representations and
warranties contained in the Credit Documents, (ii) the Borrower’s and any
Guarantor’s timely compliance with the terms, covenants and agreements set forth
in the Credit Documents, (iii) the absence of any Default and (iv) the rights
and remedies of the Administrative Agent or any Bank or the ability of the
Borrower to perform any of the Obligations.
In addition to the other conditions precedent herein set forth, if any Bank
becomes, and during the period it remains, a Defaulting Lender or a Potential
Defaulting Lender, no Issuing Bank will be required to issue any Letter of
Credit or to amend any outstanding Letter of Credit to increase the face amount
thereof, alter the drawing terms thereunder or extend the expiry date thereof,
unless such Issuing Bank is satisfied that any exposure that would result
therefrom is fully covered or eliminated by any combination satisfactory to such
Issuing Bank of the following:
(x)    in the case of a Defaulting Lender, the Letter of Credit Exposure of such
Defaulting Lender is reallocated, as to outstanding and future Letters of
Credit, to the Non‑Defaulting Lenders as provided in clause (i) of
Section 2.16(b);
(y)    in the case of a Defaulting Lender or a Potential Defaulting Lender,
without limiting the provisions of Section 2.16(a), the Borrower Cash
Collateralizes the obligations of the Borrower in respect of such Letter of
Credit in an amount at least equal to the aggregate amount of the unreallocated
obligations (contingent or otherwise) of such Defaulting Lender or Potential
Defaulting Lender in respect of such Letter of Credit, or makes other
arrangements satisfactory to the Administrative Agent and such Issuing Bank in
their sole discretion to protect them against the risk of non‑payment by such
Defaulting Lender or Potential Defaulting Lender; and
(z)    in the case of a Defaulting Lender or a Potential Defaulting Lender, then
in the case of a proposed issuance of a Letter of Credit by an instrument or
instruments in form and substance satisfactory to the Administrative Agent and
to such Issuing Bank, the Borrower agrees that the face amount of such requested
Letter of Credit will be reduced by an amount equal to the unreallocated,
non‑Cash Collateralized portion thereof as to which such Defaulting Lender or
Potential Defaulting Lender would otherwise be liable, in which case the
obligations of the Non‑Defaulting Lenders in respect of such Letter of Credit
will, subject to the first proviso below, be on a pro rata basis in accordance
with the Commitments of the Non‑Defaulting Lenders, and the pro rata payment
provisions of Section 2.10(e) will be deemed adjusted to reflect this provision;
provided that (1) the sum of each Non‑Defaulting Lender’s aggregate amount of
all outstanding Advances and total Letter of Credit Exposure may not in any
event exceed the Commitment of such Non‑Defaulting Lender, and (2) neither any
such reallocation nor any payment by a Non‑Defaulting Lender pursuant thereto
nor any such Cash Collateralization or reduction will constitute a waiver or
release of any claim the Borrower, the Administrative Agent, any Issuing Bank or
any other Bank may have against such Defaulting Lender, or cause such Defaulting
Lender or Potential Defaulting Lender to be a Non‑Defaulting Lender.

-54-

--------------------------------------------------------------------------------





ARTICLE IV
REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants as follows:
Section 4.01    Existence; Qualification; Partners; Subsidiaries. (a) The
Borrower is a limited partnership duly organized, validly existing, and in good
standing under the laws of Delaware and in good standing and qualified to do
business in each jurisdiction where its ownership or lease of property or
conduct of its business requires such qualification, except where the failure to
so qualify would not cause a Material Adverse Change.
(b)    The Parent is a real estate investment trust duly organized, validly
existing, and in good standing under the laws of Maryland and in good standing
and qualified to do business in each jurisdiction where its ownership or lease
of property or conduct of its business requires such qualification, except where
the failure to so qualify would not cause a Material Adverse Change with respect
to the Parent. The Parent has no first tier Subsidiaries except for (i) the
Borrower, (ii) Subsidiaries the sole assets of which are direct or indirect
partnership interests in the Borrower, (iii) members of Permitted Other
Subsidiaries, (iv) LHO Hollywood Financing, Inc. (QRS), a Delaware corporation,
and (v) LHO New Orleans Financing, Inc., a Delaware corporation.
(c)    The Parent is the Borrower’s sole general partner with full power and
authority to bind the Borrower to the Credit Documents.
(d)    The Parent owns a 1% general partner interest in and at least 70% of the
limited partnership interest in the Borrower.
(e)    Each Subsidiary of the Borrower is a limited partnership, general
partnership, limited liability company or corporation duly organized, validly
existing, and in good standing under the laws of its jurisdiction of formation
and in good standing and qualified to do business in each jurisdiction where its
ownership or lease of property or conduct of its business requires such
qualification, except where the failure to so qualify would not have a material
adverse effect on such Subsidiary. The Borrower has no Subsidiaries on the date
of this Agreement other than the Subsidiaries listed on the attached
Schedule 4.01, and Schedule 4.01 lists the jurisdiction of formation and the
address of the principal office of each such Subsidiary existing on the date of
this Agreement. As of the date of this Agreement, the Borrower and/or the Parent
owns, directly or indirectly, at least 99% of the interests in each such
Subsidiary.
(f)    As of the date of this Agreement, neither the Borrower, nor the Parent,
nor any of the Subsidiaries own directly or indirectly (i) such a percentage of
the beneficial ownership interest in any participating lessee for a Hotel
Property or (ii) such an Investment in the Personal Property for any Hotel
Property as would, in each case, cause a potential Event of Default under
Section 8.01(m).
Section 4.02    Partnership and Corporate Power. The execution, delivery, and
performance by the Borrower, the Parent, and each Guarantor of the Credit
Documents to which it is a party and the consummation of the transactions
contemplated hereby and thereby (a) are within such Persons’ trust, partnership,
limited liability company and corporate powers, as applicable, (b) have been
duly authorized by all necessary trust, corporate, limited liability company and
partnership action, as applicable, (c) do not contravene (i)  such Person’s
declaration of trust, certificate or articles, as the case may be, of
incorporation or by‑laws, operating agreement or partnership agreement, as
applicable, or (ii) any law or any contractual

-55-

--------------------------------------------------------------------------------




restriction binding on or affecting any such Person, the contravention of which
could reasonably be expected to cause a Material Adverse Change, and (d) will
not result in or require the creation or imposition of any Lien prohibited by
this Agreement. At the time of each Borrowing, such Borrowing and the use of the
proceeds of such Borrowing will be within the Borrower’s partnership powers,
will have been duly authorized by all necessary partnership action, (a) will not
contravene (i) the Borrower’s partnership agreement or (ii) any law or any
contractual restriction binding on or affecting the Borrower, the contravention
of which could reasonably be expected to cause a Material Adverse Change, and
(b) will not result in or require the creation or imposition of any Lien
prohibited by this Agreement.
Section 4.03    Authorization and Approvals. No authorization or approval or
other action by, and no notice to or filing with, any Governmental Authority is
required for the due execution, delivery and performance by the Borrower, the
Parent, or any Guarantor of the Credit Documents to which it is a party or the
consummation of the transactions contemplated thereby. At the time of each
Borrowing, no authorization or approval or other action by, and no notice to or
filing with, any Governmental Authority will be required for such Borrowing or
the use of the proceeds of such Borrowing the absence of which could reasonably
be expected to cause a Material Adverse Change.
Section 4.04    Enforceable Obligations. This Agreement, the Notes, and the
other Credit Documents to which the Borrower is a party have been duly executed
and delivered by the Borrower; this Agreement, each Guaranty and the other
Credit Documents to which each Guarantor and the Parent is a party have been
duly executed and delivered by such Guarantor and the Parent, and the
Environmental Indemnity has been duly executed and delivered by the parties
thereto. Each Credit Document is the legal, valid, and binding obligation of the
Borrower, the Parent, and each Guarantor which is a party to it enforceable
against the Borrower, the Parent, and each such Guarantor in accordance with its
terms, except as such enforceability may be limited by any applicable
bankruptcy, insolvency, reorganization, moratorium, or similar law affecting
creditors’ rights generally and by general principles of equity (whether
considered in proceeding at law or in equity).
Section 4.05    Parent Stock. As of December 15, 2013, the entire authorized
capital stock of the Parent consists of (a) 200,000,000 shares of Parent Common
Stock of which 103,963,318 shares of Parent Common Stock are duly and validly
issued and outstanding, fully paid and nonassessable as of the Closing Date, and
(b) 40,000,000 preferred shares of beneficial interest, $0.01 par value per
share, of which, 9,498,888 shares in the aggregate of Series G, Series H and
Series I of such preferred shares of beneficial interest are duly and validly
issued and outstanding, fully paid and nonassessable as of the Closing Date and
such preferred shares of beneficial interest provide no rights to any holder
thereof that may cause a violation of Section 6.04(f).  The issuance and sale of
such Parent Common Stock and such preferred shares of beneficial interest of the
Parent either (i) has been registered under applicable federal and state
securities laws or (ii) was issued pursuant to an exemption therefrom.  The
Parent meets the requirements for taxation as a REIT under the Code.
Section 4.06    Financial Statements. The Consolidated balance sheet of the
Parent and its Subsidiaries, and the related Consolidated statements of
operations, shareholders’ equity and cash flows, of the Parent and its
Subsidiaries contained in the most recent financial statements delivered to the
Banks, fairly present the financial condition in all material respects and
reflects the Indebtedness of the Parent and its Subsidiaries as of the
respective dates of such statements and the results of the operations of the
Existing Properties for the periods indicated, and such balance sheet and
statements were prepared in accordance with GAAP, subject to year-end
adjustments. Since December 31, 2012, neither a Material Adverse Change, nor any
material adverse change to the prospects or the Property of the Parent or the
Borrower has occurred.

-56-

--------------------------------------------------------------------------------




Section 4.07    True and Complete Disclosure. No representation, warranty, or
other statement made by the Borrower (or on behalf of the Borrower) in this
Agreement or any other Credit Document contains any untrue statement of a
material fact or omits to state any material fact necessary to make the
statements contained therein not misleading in light of the circumstances in
which they were made as of the date of this Agreement. There is no fact known to
the Borrower or the Parent on the date of this Agreement that has not been
disclosed to the Administrative Agent which could reasonably be expected to
cause a Material Adverse Change. All projections, estimates, and pro forma
financial information furnished by the Borrower and the Parent or on behalf of
the Borrower or the Parent were prepared on the basis of assumptions, data,
information, tests, or conditions believed to be reasonable at the time such
projections, estimates, and pro forma financial information were furnished. No
representation, warranty or other statement made in any filing required by the
Exchange Act contains any untrue statement of material fact or omits to state
any material fact necessary to make the statements contained therein not
misleading in light of the circumstances in which they were made as of the date
same were made. Borrower and/or Parent have made all filings required by the
Exchange Act.
Section 4.08    Litigation. Except as set forth in the attached Schedule 4.08
and except with respect to any other actions or proceedings that, individually
or in the aggregate, could not reasonably be expected to cause a Material
Adverse Change, as of the date of this Agreement there is no pending or, to the
best knowledge of the Borrower, threatened action or proceeding affecting the
Borrower, the Parent, any participating lessee for a Hotel Property or any of
their respective Subsidiaries before any court, Governmental Authority or
arbitrator.
Section 4.09    Use of Proceeds.
(a)    Advances. The Letters of Credit and the proceeds of the Advances will be
used by the Borrower (i) to refinance and repay existing Indebtedness, (ii) to
make investments permitted pursuant to the provisions of Section 6.07, (iii) to
finance the renovation, repair, restoration and expansion of Hotel Properties,
Capital Expenditures and expenditures for FF&E for any Hotel Properties in
accordance with the provisions of Section 5.06 and as permitted pursuant to the
provisions of Sections 6.07 and 6.13, (iv) for general corporate purposes of the
Borrower and its Subsidiaries, and (v) for costs incurred in connection with
this Agreement and any Capitalization Event done in compliance with this
Agreement.
(b)    Regulations. No Letters of Credit and proceeds of Advances will be used
to purchase or carry any margin stock in violation of Regulations T, U or X of
the Federal Reserve Board, as the same is from time to time in effect, and all
official rulings and interpretations thereunder or thereof. The Borrower is not
engaged in the business of extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulation U of the Federal Reserve
Board).
Section 4.10    Investment Company Act. Neither the Borrower, the Parent nor any
of their respective Subsidiaries is an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.
Section 4.11    Taxes. All federal, state, local and foreign tax returns,
reports and statements required to be filed (after giving effect to any
extension granted in the time for filing) by the Parent, the Borrower, their
respective Subsidiaries, or any member of a Controlled Group have been filed
with the appropriate governmental agencies in all jurisdictions in which such
returns, reports and statements are required to be filed, and where the failure
to file could reasonably be expected to cause a Material Adverse Change, except
where contested in good faith and by appropriate proceedings; and all taxes and
other impositions due and payable (which are material in amount) have been
timely paid prior to the date on which

-57-

--------------------------------------------------------------------------------




any fine, penalty, interest, late charge or loss (which are material in amount)
may be added thereto for non‑payment thereof except where contested in good
faith and by appropriate proceedings. As of the date of this Agreement, neither
the Parent, the Borrower nor any member of a Controlled Group has given, or been
requested to give, a waiver of the statute of limitations relating to the
payment of any federal, state, local or foreign taxes or other impositions. None
of the Property owned by the Parent, the Borrower or any other member of a
Controlled Group is Property which the Parent, the Borrower or any member of a
Controlled Group is required to be treated as being owned by any other Person
pursuant to the provisions of Section 168(f)(8) of the Code. Proper and accurate
amounts have been withheld by the Borrower and all members of each Controlled
Group from their employees for all periods to comply in all material respects
with the tax, social security and unemployment withholding provisions of
applicable federal, state, local and foreign law. Timely payment of all material
sales and use taxes required by applicable law have been made by the Parent, the
Borrower and all other members of each Controlled Group, the failure to timely
pay of which could reasonably be expected to cause a Material Adverse Change.
The amounts shown on all tax returns to be due and payable have been paid in
full or adequate provision therefor is included on the books of the appropriate
member of the applicable Controlled Group.
Section 4.12    Pension Plans. All Plans are in compliance in all material
respects with all applicable provisions of ERISA. No Termination Event has
occurred with respect to any Plan, and each Plan has complied with and been
administered in all material respects in accordance with applicable provisions
of ERISA and the Code. No “accumulated funding deficiency” (as defined in
Section 302 of ERISA) has occurred and there has been no excise tax imposed
under Section 4971 of the Code. No Reportable Event has occurred with respect to
any Multiemployer Plan, and each Multiemployer Plan has complied with and been
administered in all material respects with applicable provisions of ERISA and
the Code. Neither the Parent, the Borrower, nor any member of a Controlled Group
has had a complete or partial withdrawal from any Multiemployer Plan for which
there is any material withdrawal liability. As of the most recent valuation date
applicable thereto, neither the Parent, the Borrower nor any member of a
Controlled Group has received notice that any Multiemployer Plan is insolvent or
in reorganization.
Section 4.13    Condition of Hotel Property; Casualties; Condemnation. Except as
disclosed in writing to the Administrative Agent, and except for such items as
the Borrower or a Subsidiary is or will be addressing consistent with sound
business practices and has sufficient funds to address, each Existing Property
and any Future Property (a) is and will continue to be in good repair, working
order and condition, normal wear and tear excepted, (b) is free of structural
defects, (c) is not subject to material deferred maintenance and (d) has and
will have all building systems contained therein and all other FF&E in good
repair, working order and condition, normal wear and tear excepted. None of the
Properties of the Borrower or of any of its Subsidiaries has been materially and
adversely affected as a result of any fire, explosion, earthquake, flood,
drought, windstorm, accident, strike or other labor disturbance, embargo,
requisition or taking of property or cancellation of contracts, permits or
concessions by a Governmental Authority, riot, activities of armed forces or
acts of God or of any public enemy. No condemnation or other like proceedings
that has had, or could reasonably be expected to result in, a Material Adverse
Change, are pending and served nor, to the knowledge of the Borrower, threatened
against any Property in any manner whatsoever. No casualty has occurred to any
Property that could reasonably be expected to have a Material Adverse Change.
Section 4.14    Insurance. The Borrower and each of its Subsidiaries carry, or
are the beneficiaries under, the insurance required pursuant to the provisions
of Section 5.07.
Section 4.15    No Burdensome Restrictions; No Defaults. (a) Except in
connection with Indebtedness which is (i) either permitted pursuant to the
provisions of Section 6.02, or (ii) being repaid with the proceeds of the
initial Borrowing, neither the Parent, the Borrower nor any of their respective

-58-

--------------------------------------------------------------------------------




Subsidiaries is a party to any indenture, loan or credit agreement. Neither the
Borrower, the Parent nor any of their respective Subsidiaries is a party to any
agreement or instrument or subject to any charter or corporate restriction or
provision of applicable law or governmental regulation which could reasonably be
expected to cause a Material Adverse Change. Neither the Borrower, the Parent
nor any of their Subsidiaries is in default under or has received any notice of
default with respect to (i) any contract, agreement, lease or other instrument
or (ii) any Qualified Ground Lease, franchise agreement or management agreement
which default could reasonably be expected to cause a Material Adverse Change.
(b)    No Default or Event of Default has occurred and is continuing.
Section 4.16    Environmental Condition. (a) Except as disclosed in writing to
the Administrative Agent, to the knowledge of the Borrower, the Borrower and its
Subsidiaries (i) have obtained all Environmental Permits material for the
ownership and operation of their respective Properties and the conduct of their
respective businesses; (ii) have been and are in material compliance with all
terms and conditions of such Environmental Permits and with all other
requirements of applicable Environmental Laws; (iii) have not received notice of
any violation or alleged violation of any Environmental Law or Environmental
Permit; and (iv) are not subject to any actual or contingent Environmental
Claim.
(b)    Except as disclosed in writing to the Administrative Agent, to the
knowledge of Borrower, none of the present or previously owned or operated
Property of the Borrower or of any of its present or former Subsidiaries,
wherever located, (i) has been placed on or proposed to be placed on the
National Priorities List, the Comprehensive Environmental Response Compensation
Liability Information System list, or their state or local analogs, or have been
otherwise investigated, designated, listed, or identified as a potential site
for removal, remediation, cleanup, closure, restoration, reclamation, or other
response activity under any Environmental Laws which could reasonably be
expected to cause a Material Adverse Change; (ii) is subject to a Lien, arising
under or in connection with any Environmental Laws, that attaches to any
revenues or to any Property owned or operated by the Borrower or any of its
Subsidiaries, wherever located; (iii) has been the site of any Release, use or
storage of Hazardous Substances or Hazardous Wastes from present or past
operations except for Permitted Hazardous Substances, which Permitted Hazardous
Substances have not caused at the site or at any third‑party site any condition
that has resulted in or could reasonably be expected to result in the need for
Response or (iv) none of the Improvements are constructed on land designated by
any Governmental Authority having land use jurisdiction as wetlands.
Section 4.17    Legal Requirements, Zoning, Utilities, Access. Except as set
forth on Schedule 4.17 attached hereto, the use and operation of each Hotel
Property as a commercial hotel with related uses constitutes a legal use under
applicable zoning regulations (as the same may be modified by special use
permits or the granting of variances) and complies in all material respects with
all Legal Requirements, and does not violate in any material respect any
material approvals, material restrictions of record or any material agreement
affecting any Hotel Property (or any portion thereof). The Borrower and its
Subsidiaries possess all certificates of public convenience, authorizations,
permits, licenses, patents, patent rights or licenses, trademarks, trademark
rights, trade names rights and copyrights (collectively “Permits”) required by
Governmental Authority to own and operate the Hotel Properties, except for those
Permits if not obtained would not cause a Material Adverse Change. The Borrower
and its Subsidiaries own and operate their business in material compliance with
all applicable Legal Requirements. To the extent necessary for the full
utilization of each Hotel Property in accordance with its current use, telephone
services, gas, steam, electric power, storm sewers, sanitary sewers and water
facilities and all other utility services are available to each Hotel Property,
are adequate to serve each such Hotel Property, exist at the boundaries of the
Land and are not subject to any conditions, other than normal charges to the
utility supplier, which would limit the use of

-59-

--------------------------------------------------------------------------------




such utilities. All streets and easements necessary for the occupancy and
operation of each Hotel Property are available to the boundaries of the Land.
Section 4.18    Existing Indebtedness. Except for the Obligations, the only
Indebtedness of the Borrower, the Parent or any of their respective Subsidiaries
existing as of the Closing Date is the Secured Non‑Recourse Indebtedness,
Secured Recourse Indebtedness and other Indebtedness set forth on Schedule 4.18
attached hereto and certain other Indebtedness incurred in the ordinary course
of business not to exceed $50,000. No “default” or “event of default”, however
defined, has occurred and is continuing under any such Indebtedness (or with
respect to the giving of this representation after the date of this Agreement,
as otherwise disclosed to the Administrative Agent in writing after the date of
this Agreement and prior to the date such representation is deemed given).
Section 4.19    Title; Encumbrances. With respect to the Existing Properties,
the Borrower or any Material Subsidiary, as the case may be, has (i) good and
marketable fee simple title to the Real Property (other than for Real Property
subject to a ground lease, as to which it has a valid leasehold interest) and
(ii) good and marketable title to the Personal Property (other than Personal
Property for any Hotel Property for which the Property Owner has a valid
leasehold interest) free and clear of all Liens, and there exists no Liens or
other charges against such Property or leasehold interest or any of the real or
personal, tangible or intangible, Property of the Borrower or any Material
Subsidiary (including without limitation statutory and other Liens of mechanics,
workers, contractors, subcontractors, suppliers, taxing authorities and others;
provided that certain Capital Expenditures have been made to the Hotel
Properties prior to the Effective Date for which the payment is not past due),
except (A) Permitted Encumbrances and (B) the Personal Property (plus any
replacements thereof) owned by the participating lessee for such Existing
Property.
Section 4.20    Leasing Arrangements. Except for (i) those Operating Leases
between a Property Owner and LaSalle Leasing or a wholly-owned Subsidiary of
LaSalle Leasing and (ii) the Approved Third Party Operating Leases, the only
material leases of Unencumbered Properties for which either the Borrower or a
Material Subsidiary is a lessee are the Qualified Ground Leases. The Property
Owner for a Real Property subject to a Qualified Ground Lease is the lessee
under such Qualified Ground Lease and no consent is necessary to such Person
being the lessee under such Qualified Ground Lease which has not already been
obtained. The Qualified Ground Leases are in full force and effect and no
defaults exist thereunder. As of the Closing Date, each ground lease or ground
sublease listed on Schedule 1.01(d) meets the qualifications of a “Qualified
Ground Lease” under the definition thereof.
Section 4.21    Unencumbered Properties. The Borrower represents to the Banks
and the Administrative Agent that the Unencumbered Properties as of the date of
this Agreement are identified as such on Schedule 1.01(b) attached hereto.
Section 4.22    OFAC. None of the Parent, the Borrower, any Guarantor, any
Material Subsidiary, any of their respective Subsidiaries or, to their
knowledge, any director, officer, employee, agent or Affiliate thereof, is
currently subject to any sanctions administered or enforced by the United States
government (including, without limitation, OFAC) (“Sanctions”); and the Borrower
will not directly or indirectly use the Letters of Credit and the proceeds of
the Advances or otherwise make available such proceeds to any person, for the
purpose of financing the activities of any person currently subject to any
Sanctions or in any manner that will result in a violation of Sanctions or any
Anti-Corruption Laws applicable to any party hereto. In addition, the Borrower
hereby agrees to provide to the Banks any additional information that a Bank
deems reasonably necessary from time to time in order to ensure compliance with
all applicable Sanctions and Anti-Corruption Laws.

-60-

--------------------------------------------------------------------------------





ARTICLE V
AFFIRMATIVE COVENANTS
So long as any Note or any amount under any Credit Document shall remain unpaid,
any Letter of Credit shall remain outstanding, or any Bank shall have any
Commitment hereunder, unless the Administrative Agent shall otherwise consent in
writing (subject to the provisions of Section 11.01), the Borrower agrees to
comply with the following covenants.
Section 5.01    Compliance with Laws, Etc. The Borrower will comply, and cause
each of its Subsidiaries and the Parent to comply, in all material respects with
all Legal Requirements.
Section 5.02    Preservation of Existence, Separateness, Etc. (a) The Borrower
will (i) preserve and maintain, and cause each of its Subsidiaries and the
Parent to preserve and maintain, its partnership, limited liability company,
corporate or trust (as applicable) existence, rights, franchises and privileges
in the jurisdiction of its formation, and (ii) qualify and remain qualified, and
cause each such Subsidiary and the Parent to qualify and remain qualified, as a
foreign partnership, limited liability company, corporation or trust, as
applicable, in each jurisdiction in which qualification is necessary or
desirable in view of its business and operations or the ownership of its
properties, and, in each case, where failure to qualify or preserve and maintain
its rights and franchises could reasonably be expected to cause a Material
Adverse Change.
(b)    (i)  The Parent Common Stock shall at all times be duly listed on the New
York Stock Exchange, Inc. or another nationally recognized stock exchange and
(ii) the Parent shall timely file all reports required to be filed by it with
the New York Stock Exchange, Inc. and the Securities and Exchange Commission or
such other nationally recognized stock exchange, as applicable.
(c)    The Borrower shall cause the Permitted Other Subsidiaries which have
Indebtedness and own a Hotel Property to, (i) maintain financial statements,
payroll records, accounting records and other corporate records and other
documents separate from each other and any other Person, (ii) maintain its own
bank accounts in its own name, separate from each other and any other Person,
(iii) pay its own expenses and other liabilities from its own assets and incur
(or endeavor to incur) obligations to other Persons based solely upon its own
assets and creditworthiness and not upon the creditworthiness of each other or
any other Person, and (iv) file its own tax returns or, if part of a
consolidated group, join in the consolidated tax return of such group as a
separate member thereof. The Borrower shall use reasonable efforts to correct
any known misunderstanding or misrepresentation regarding the independence of
the Permitted Other Subsidiaries from the Borrower and the Borrower’s other
Subsidiaries.
(d)    The Borrower shall, and shall cause the Permitted Other Subsidiaries
which have Indebtedness and own a Hotel Property to, take all actions necessary
to keep such Permitted Other Subsidiaries separate from the Borrower and the
Borrower’s other Subsidiaries, including, without limitation, (i) the taking of
action under the direction of the Board of Directors, members or partners, as
applicable, of such Permitted Other Subsidiaries and, if so required by the
Certificate of Incorporation or the bylaws, operating agreement or partnership
agreement, as applicable, of such Permitted Other Subsidiaries or by any Legal
Requirement, the approval or consent of the stockholders, members or partners,
as applicable, of such Permitted Other Subsidiaries, (ii) the preparation of
corporate, partnership or limited liability company minutes for or other
appropriate evidence of each significant transaction engaged in by such
Permitted Other Subsidiaries, (iii) the observance of separate approval
procedures for the adoption of resolutions by the Board of Directors or consents
by the partners, as applicable, of such Permitted Other Subsidiaries, on the one
hand, and of the Borrower and the Borrower’s other Subsidiaries, on the other
hand, (iv) the holding of the annual

-61-

--------------------------------------------------------------------------------




stockholders meeting, if applicable, of such Permitted Other Subsidiaries, which
are corporations on a date other than the date of the annual stockholders’
meeting of the Parent, and (v) preventing the cash, cash equivalents, credit
card receipts or other revenues of the Hotel Properties owned by such Permitted
Other Subsidiaries or any other assets of such Permitted Other Subsidiaries from
being commingled with the cash, cash equivalents, credit card receipts or other
revenues collected by the Borrower or the Borrower’s other Subsidiaries,
provided that the foregoing shall not prohibit a Permitted Other Subsidiary from
making dividend payments or distributions to the Borrower.
(e)    The Borrower shall, and shall cause the Permitted Other Subsidiaries to,
manage the business of and conduct the administrative activities of the
Permitted Other Subsidiaries independently from the business of the Borrower,
any of the Borrower’s other Subsidiaries and any other Person. Any moneys earned
by the Permitted Other Subsidiaries on their assets or proceeds of the sale of
any of their assets shall be deposited in bank accounts separate from any of the
assets of the Borrower, any of the Borrower’s other Subsidiaries and any other
Person, and no assets of the Permitted Other Subsidiaries shall become
commingled with assets of such Persons.
(f)    The Borrower shall hold itself out, and shall continue to hold itself
out, to the public and to its creditors as a legal entity, separate and distinct
from all other entities, and shall continue to take all steps reasonably
necessary to avoid (i) misleading any other Person as to the identity of the
entity with which such Person is transacting business or (ii) implying that the
Borrower is, directly or indirectly, absolutely or contingently, responsible for
the Indebtedness or other obligations of the Permitted Other Subsidiaries or any
other Person.
Section 5.03    Payment of Taxes, Etc. The Borrower will pay and discharge, and
cause each of its Subsidiaries and the Parent to pay and discharge, before the
same shall become delinquent (a) all taxes, assessments and governmental charges
or levies imposed upon it or upon its income or profits or Property that are
material in amount, prior to the date on which penalties attach thereto and
(b) all lawful claims that are material in amount which, if unpaid, might by
Legal Requirement become a Lien upon its Property; provided, however, that
neither the Borrower nor any such Subsidiary or the Parent shall be required to
pay or discharge any such tax, assessment, charge, levy, or claim (a) which is
being contested in good faith and by appropriate proceedings, (b) with respect
to which reserves in conformity with GAAP have been provided, (c) such charge or
claim does not constitute and is not secured by any choate Lien on any portion
of any Hotel Property and no portion of any Hotel Property is in jeopardy of
being sold, forfeited or lost during or as a result of such contest, (d) neither
the Administrative Agent nor any Bank could become subject to any civil fine or
penalty or criminal fine or penalty, in each case as a result of non‑payment of
such charge or claim and (e) such contest does not, and could not reasonably be
expected to, result in a Material Adverse Change.
Section 5.04    Visitation Rights; Bank Meeting. At any reasonable time and from
time to time and so long as any visit or inspection will not unreasonably
interfere with the Borrower’s or any of its Subsidiaries’ or the Parent’s
operations, upon reasonable notice and during normal business hours, the
Borrower will, and will cause its Subsidiaries and the Parent and any
participating lessees to, permit the Administrative Agent or any of its agents
or representatives thereof (at the Parent’s or the Borrower’s expense) and any
Bank or any of its agents or representatives thereof (at such Bank’s expense),
to examine and make copies of and abstracts from the records and books of
account of, and visit and inspect at its reasonable discretion the properties
of, the Borrower and any such Subsidiary and the Parent, to discuss the affairs,
finances and accounts of the Borrower and any such Subsidiary and the Parent
with any of their respective officers or directors. Without in any way limiting
the foregoing, the Borrower will, upon the request of the Administrative Agent,
participate in a meeting with the Administrative Agent and the Banks once during
each calendar year

-62-

--------------------------------------------------------------------------------




to be held at a location as may be agreed to by the Borrower and the
Administrative Agent at such time as may be agreed to by the Borrower and the
Administrative Agent; provided that, without limitation of the provisions of
Section 11.04, the Borrower shall not be obligated to reimburse the Banks for
such Persons’ travel expenses in connection with such meeting.
Section 5.05    Reporting Requirements. The Borrower will furnish to the
Administrative Agent and the Banks in each case in accordance with
Section 11.02(b):
(a)    Quarterly Financials. As soon as available and in any event not later
than 45 days after the end of each Fiscal Quarter of the Parent (except when
such Fiscal Quarter ends on the same day as the end of a Fiscal Year of Parent),
the unaudited Consolidated balance sheets of the Parent and its Subsidiaries as
of the end of such quarter and the related unaudited statements of income,
shareholders’ equity and cash flows of the Parent and its Subsidiaries for such
Fiscal Quarter and the period commencing at the end of the previous year and
ending with the end of such Fiscal Quarter, and the corresponding figures as at
the end of, and for, the corresponding periods in the preceding Fiscal Year, all
duly certified with respect to such statements (subject to year‑end audit
adjustments) by a Responsible Officer of the Parent as having been prepared in
accordance with GAAP, together with a Compliance Certificate duly executed by a
Responsible Officer of the Parent.
(b)    Annual Financials. As soon as available and in any event not later than
90 days after the end of each Fiscal Year of the Parent, a copy of the annual
audit report for such year for the Parent and its Subsidiaries, including
therein the Consolidated balance sheets of the Parent and its Subsidiaries as of
the end of such Fiscal Year and the related Consolidated statements of income,
shareholders’ equity and cash flows of the Parent and its Subsidiaries for such
Fiscal Year, and the corresponding figures as at the end of, and for, the
preceding Fiscal Year, and certified by KPMG L.L.P. or other independent
certified public accountants of nationally recognized standing reasonably
acceptable to the Administrative Agent in an opinion, without qualification as
to the scope, and including, if requested by the Administrative Agent, any
management letters delivered by such accountants to the Parent in connection
with such audit, together with a Compliance Certificate duly executed by a
Responsible Officer of the Parent.
(c)    Notices of Material Variations and Supplemental Reports. As soon as
available and in any event not later than 60 days after the end of each Fiscal
Quarter of the Parent and 90 days after the end of each Fiscal Year of the
Parent, (i) written notice of any anticipated material variation to the
consolidated operating budget or a Capital Expenditure and FF&E expenditure
budget prepared pursuant to Section 5.05(d), except for such changes resulting
from the acquisition of a New Property or the acquisitions of New Properties,
(ii) a report certified by a Responsible Officer of the Parent setting forth for
each Unencumbered Property for the Fiscal Quarter just ended the average daily
rate, the average occupancy, the RevPAR, the total gross revenues, the total
expenses, the Adjusted NOI and the payments made under the participating leases
for such Hotel Properties, and (iii) a report certified by a Responsible Officer
of the Parent setting forth for all of the Hotel Properties owned or leased by
the Parent or any of its Subsidiaries on a Consolidated basis for the Fiscal
Quarter just ended the average daily rate, the average occupancy, the RevPAR,
the total gross revenues, the total expenses, the Adjusted NOI and the payments
made under the participating leases for such Hotel Properties.
(d)    Annual Budgets. No later than 60 days after the start of each Fiscal
Year, the annual operating budget and Capital Expenditure and FF&E expenditure
budget for such Fiscal Year for (i) the Unencumbered Properties on a
Consolidated basis, (ii) all of the Hotel Properties owned or

-63-

--------------------------------------------------------------------------------




leased by the Parent or any of its Subsidiaries on a Consolidated basis, and
(iii) on a Consolidated basis for the Parent and its Subsidiaries, in each case
in reasonable detail and duly certified by a Responsible Officer of the Parent
as the budgets presented or to be presented to the Parent’s Board of Directors
for their review.
(e)    Securities Law Filings. Promptly and in any event within 10 Business Days
after the sending or filing thereof, copies of all proxy material, reports and
other information which the Borrower, the Parent or any of their respective
Subsidiaries sends to or files with the United States Securities and Exchange
Commission or sends to all shareholders of the Parent or partners of the
Borrower.
(f)    Defaults. As soon as possible and in any event within five days after the
occurrence of each Default known to a Responsible Officer of the Borrower, the
Parent or any of their respective Subsidiaries, a statement of an authorized
financial officer or Responsible Officer of the Borrower setting forth the
details of such Default and the actions which the Borrower has taken and
proposes to take with respect thereto.
(g)    ERISA Notices. As soon as possible and in any event (i) within 30 days
after the Parent, the Borrower or any of a Controlled Group knows that any
Termination Event described in clause (a) of the definition of Termination Event
with respect to any Plan has occurred, (ii) within 10 days after the Parent, the
Borrower or any of a Controlled Group knows that any other Termination Event
with respect to any Plan has occurred, a statement of the Chief Financial
Officer of the Parent describing such Termination Event and the action, if any,
which the Parent, the Borrower or such member of such Controlled Group proposes
to take with respect thereto; (iii) within 10 days after receipt thereof by the
Parent, the Borrower or any of a Controlled Group from the PBGC, copies of each
notice received by the Parent, the Borrower or any such member of such
Controlled Group of the PBGC’s intention to terminate any Plan or to have a
trustee appointed to administer any Plan; and (iv) within 10 days after receipt
thereof by the Parent, the Borrower or any member of a Controlled Group from a
Multiemployer Plan sponsor, a copy of each notice received by the Parent, the
Borrower or any member of such Controlled Group concerning the imposition or
amount of withdrawal liability pursuant to Section 4202 of ERISA.
(h)    Environmental Notices. Promptly upon receipt thereof by the Parent, the
Borrower or any of their Subsidiaries, a copy of any form of notice, summons or
citation received from the United States Environmental Protection Agency, or any
other Governmental Authority concerning (i) violations or alleged violations of
Environmental Laws, which seeks to impose liability therefor, (ii) any action or
omission on the part of the Parent or Borrower or any of their present or former
Subsidiaries in connection with Hazardous Waste or Hazardous Substances which,
based upon information reasonably available to the Borrower, could reasonably be
expected to cause a Material Adverse Change or an Environmental Claim in excess
of $1,000,000, (iii) any notice of potential responsibility under CERCLA, or
(iv) concerning the filing of a Lien upon, against or in connection with the
Parent, Borrower, their present or former Subsidiaries, or any of their leased
or owned Property, wherever located.
(i)    Other Governmental Notices or Actions. Promptly and in any event within
five Business Days after receipt thereof by the Borrower, the Parent or any of
their respective Subsidiaries, (i) a copy of any notice, summons, citation, or
proceeding seeking to adversely modify in any material respect, revoke, or
suspend any license, permit, or other authorization from any Governmental
Authority, which action could reasonably be expected to cause a Material Adverse
Change, and

-64-

--------------------------------------------------------------------------------




(ii) any revocation or involuntary termination of any license, permit or other
authorization from any Governmental Authority, which revocation or termination
could reasonably be expected to cause a Material Adverse Change.
(j)    Other Notices. (i) Promptly, a copy of any notice of default or any other
material notice (including without limitation property condition
reviews) received by the Borrower or any Material Subsidiary from any
franchisor, property manager, or any ground lessor under a Qualified Ground
Lease, and
(ii)    Promptly following any merger or dissolution of any Subsidiary of the
Borrower which is permitted hereunder or event which would make any of the
representations in Sections 4.01-4.04 untrue, notice thereof.
(k)    Material Litigation. As soon as possible and in any event within five
days of any of the Borrower, the Parent or any of their respective Subsidiaries
having knowledge thereof, notice of any litigation, claim or any other event
which could reasonably be expected to cause a Material Adverse Change.
(l)    Certificate in Support of Release. Not more than 30 days prior to a
request to release a Subsidiary’s obligations under the Guaranty pursuant to
Section 5.09(b), a Compliance Certificate duly executed by a Responsible Officer
of the Parent.
(m)    Investment Grade Rating Notice. Promptly upon a Responsible Officer
becoming aware of a change in the Investment Grade Rating (including the initial
issuance of any Investment Grade Rating) or any other credit rating given by
S&P, Moody’s or another nationally-recognized rating agency to the Parent’s
long‑term senior unsecured debt or any announcement that any such rating is
“under review” or that such rating has been placed on a watch list or that any
similar action has been taken by S&P, Moody’s or another nationally-recognized
rating agency, notice of such change, announcement or action.
(n)    Other Information. Such other information respecting the business or
Properties, or the condition or operations, financial or otherwise, of the
Borrower, the Parent or any of their respective Subsidiaries, as the
Administrative Agent may from time to time reasonably request.
Section 5.06    Maintenance of Property. The Borrower will, and will cause each
of its Subsidiaries to, (a) maintain their owned, leased, or operated Property
in a manner substantially consistent with hotel properties and related property
of the same quality and character and shall keep or cause to be kept every part
thereof and its other properties in good condition and repair, reasonable wear
and tear excepted, and make all reasonably necessary repairs, renewals or
replacements thereto as may be reasonably necessary to conduct the business of
the Borrower and its Subsidiaries, (b) not renovate or expand any such Hotel
Property except for the renovation or expansion of a Hotel Property which
complies with the limitations set forth in this Agreement on the aggregate
amount of renovations and expansions the Borrower, the Parent and their
Subsidiaries are permitted at any one time, (c) not knowingly or willfully
permit the commission of waste or other injury, or the occurrence of pollution,
contamination or any other condition in, on or about any Hotel Property, and
(d) substantially maintain and repair each Hotel Property as required by any
franchise agreement, license agreement, management agreement or ground lease for
such Hotel Property. Except as may be required to maintain the Parent’s status
as a REIT under the Code, any Capital Expenditures or expenditures or leases for
FF&E made for any Hotel Property shall be in the name or for the benefit of the
Property Owner for such Hotel Property.

-65-

--------------------------------------------------------------------------------




Section 5.07    Insurance. The Borrower will maintain and/or remain the
beneficiary under, and cause each of its Subsidiaries to maintain and/or remain
the beneficiary under, the insurance required pursuant to Schedule 5.07.
Section 5.08    Use of Proceeds. The Letters of Credit and the proceeds of the
Advances have been, and will be used by the Borrower for the purposes set forth
in Section 4.09(a) and in compliance with all applicable Sanctions and
Anti-Corruption Laws.
Section 5.09    New Guarantors. (a) The Borrower will promptly notify the
Administrative Agent of the creation of or Investment in a Person which may fall
within the definition of a Guarantor and will provide any financial and other
information with respect to such Person as the Administrative Agent may
reasonably request. In the event the Administrative Agent (after consultation
with the Borrower) determines that such Person is required to be designated a
Guarantor hereunder, the Administrative Agent shall provide notice of the same
to the Borrower, it being understood and agreed that any Person that owns an
Unencumbered Property and any Person who leases an Unencumbered Property as an
Operating Lessee shall be required to become a Guarantor promptly and in any
event on or prior to the date any Hotel Property owned or leased by such Person
is included as an Unencumbered Property hereunder. Within sixty (60) days after
the Borrower’s receipt of such notice from the Administrative Agent, the
Borrower shall cause such Person to deliver to the Administrative Agent
(i) either (a) an original Guaranty and Environmental Indemnity executed by such
Person or (b) an Accession Agreement executed by such Person, and (ii) such
other information or documents with respect to such Person as the Administrative
Agent may reasonably request.
(b)    If no Default exists at such time, and any Hotel Property no longer
qualifies as an Unencumbered Property, any Subsidiary of the Borrower which
owned or leased such Hotel Property, but not any other Unencumbered Property,
shall be released by the Administrative Agent from such Subsidiary’s obligations
under the Guaranty upon such time that the Borrower provides the Administrative
Agent with (i) a written request for such release and (ii) a Compliance
Certificate evidencing pro forma compliance with Article VII hereof.
(c)    The provisions of Section 5.09(a) and (b) shall only apply prior to an
Investment Grade Release Event and from and after an Investment Grade Release
Event no Subsidiary of the Borrower shall be required to become a Guarantor
under this Agreement, in each case only so long as such Subsidiary (i) is not
required by the terms of any other Senior Financing Transaction to become a
guarantor or borrower of any of the obligations under such other Senior
Financing Transaction and (ii) has not become a guarantor or borrower in respect
of any other Senior Financing Transaction.

ARTICLE VI
NEGATIVE COVENANTS
So long as any Note or any amount under any Credit Document shall remain unpaid,
any Letter of Credit shall remain outstanding, or any Bank shall have any
Commitment, the Borrower agrees, unless the Administrative Agent shall otherwise
consent in writing (subject to the provisions of Section 11.01), to comply with
the following covenants.
Section 6.01    Liens, Etc. The Borrower will not create, assume, incur or
suffer to exist, or permit any of its Subsidiaries (except for Permitted Other
Subsidiaries) to create, assume, incur, or suffer to exist, any Lien on or in
respect of any of its Property whether now owned or hereafter acquired, or
assign any right

-66-

--------------------------------------------------------------------------------




to receive income, except that the Borrower and its Subsidiaries may create,
incur, assume or suffer to exist Liens:
(a)    securing the Obligations;
(b)    for taxes, assessments or governmental charges or levies on Property of
the Borrower or any Material Subsidiary to the extent not required to be paid
pursuant to Sections 5.03;
(c)    imposed by law (such as landlords’, carriers’, warehousemen’s and
mechanics’ liens or otherwise arising from litigation) (a) which are being
contested in good faith and by appropriate proceedings, (b) with respect to
which reserves in conformity with GAAP have been provided, (c) which have not
resulted in any Hotel Property being in jeopardy of being sold, forfeited or
lost during or as a result of such contest, (d) neither the Administrative Agent
nor any Bank could become subject to any civil fine or penalty or criminal fine
or penalty, in each case as a result of non‑payment of such charge or claim and
(e) such contest does not, and could not reasonably be expected to, result in a
Material Adverse Change;
(d)    on leased personal property to secure solely the lease obligations
associated with such property; and
(e)    securing Secured Recourse Indebtedness and Secured Non‑Recourse
Indebtedness permitted pursuant to the provisions of Section 6.02.
Section 6.02    Indebtedness. The Borrower, the Parent and their respective
Subsidiaries will not incur or permit to exist any Indebtedness other than the
Obligations and the following:
(a)    Unsecured Indebtedness; provided, however, that the maximum principal
amount of the LHL Facility and any Refinancing Debt in respect thereof shall not
exceed $25,000,000 at any time;
(b)    Secured Recourse Indebtedness and Secured Non‑Recourse Indebtedness
incurred by Permitted Other Subsidiaries to the extent that the covenants
contained in Article VII are complied with;
(c)    The Swap Contracts with the Swap Banks in effect as of the Closing Date
and any other Indebtedness in the form of Interest Rate Agreements; provided
that (i) such agreements shall be unsecured, (ii) the dollar amount of
indebtedness subject to such agreements and the indebtedness subject to Interest
Rate Agreements in the aggregate shall not exceed the sum of the amount of the
Commitments and other Indebtedness permitted pursuant to this Section 6.02 which
bears interest at a variable rate, and (iii) the agreements shall be at such
interest rates and otherwise in form and substance reasonably acceptable to the
Administrative Agent;
(d)    Any of the following Indebtedness incurred by the Parent (to the extent
the same constitutes Indebtedness):
(i)    guaranties in connection with the Indebtedness secured by a Hotel
Property of (A) if the Hotel Property is subject to a ground lease, the payment
of rent under such ground lease, (B) real estate taxes relating to such Hotel
Property, and (C) capital reserves required under such Indebtedness;

-67-

--------------------------------------------------------------------------------




(ii)    indemnities for certain acts of malfeasance, misappropriation and
misconduct and an environmental indemnity for the lender under Indebtedness
permitted under this Agreement;
(iii)    indemnities for certain acts of malfeasance, misappropriation and
misconduct by the Permitted Other Subsidiaries, environmental indemnities, and
other customary non-recourse carveouts as described in the definition of
“Secured Non-Recourse Indebtedness”, all for the benefit of the lenders of other
Permitted Other Subsidiary Indebtedness in connection with such Indebtedness;
and
(iv)    guaranties of franchise agreements;
(e)    If and to the extent the same would not otherwise be permitted under
paragraphs (a) through (d) above, extensions, renewals and refinancing of any of
the Indebtedness specified in paragraphs (a) - (d) above (any such extension,
renewal or refinancing, “Refinancing Debt”) so long as (A) the principal amount
of such Indebtedness is not thereby increased and (B) the other material terms,
taken as a whole, of any such Indebtedness are no less favorable in any material
respect to the Borrower, the Parent or any of their respective Subsidiaries or
the Banks than the terms governing the Indebtedness being extended, renewed or
refinanced;
(f)    Indebtedness of a Material Subsidiary to the Borrower or another Material
Subsidiary provided such Indebtedness is subordinated to the Obligations in a
manner reasonably acceptable to the Administrative Agent; and
(g)    Capital Leases for personal property not to exceed in the aggregate
$5,000,000 at any time outstanding; provided, however, that for purposes of this
clause (g), no Qualified Ground Lease shall comprise a Capital Lease.
Section 6.03    Agreements Restricting Distributions From Subsidiaries. The
Borrower will not, nor will it permit any of its Subsidiaries (other than
Permitted Other Subsidiaries) to, enter into any agreement (other than a Credit
Document) which limits distributions to or any advance by any of the Borrower’s
Subsidiaries to the Borrower.
Section 6.04    Restricted Payments. Neither the Parent, the Borrower, nor any
of their respective Subsidiaries, will make any Restricted Payment, except that:
(a)    provided no Default has occurred and is continuing or would result
therefrom, the Parent may make cash payments to its shareholders with respect to
the Parent Common Stock (including in connection with the repurchase of Stock or
Stock Equivalents);
(b)    provided no Default has occurred and is continuing or would result
therefrom, the Borrower shall be entitled to make cash distributions to its
partners, including the Parent;
(c)    a Subsidiary of the Borrower may make a Restricted Payment to the
Borrower;
(d)    the limited partners of the Borrower shall be entitled to exchange
limited partnership interests in the Borrower for the Parent’s stock or redeem
such interests for cash, as provided in the Borrower’s limited partnership
agreement;

-68-

--------------------------------------------------------------------------------




(e)    the Borrower shall be entitled to issue limited partnership interests in
the Borrower in exchange of ownership interests in Subsidiaries and
Unconsolidated Entities which own a Future Property to the extent such
Investment is permitted pursuant to the provisions of Section 6.07;
(f)    provided no Default has occurred and is continuing or would result
therefrom, the Parent may pay cash dividends to the holders of the Parent
preferred stock permitted by this Agreement; and
(g)    provided no Default has occurred and is continuing or would result
therefrom, the Parent may repurchase Parent Common Stock and repurchase or
redeem Parent preferred stock.
Notwithstanding the foregoing, but subject to the following sentence, if a
Default or Event of Default shall have occurred and be continuing, the Parent
may only declare or make cash distributions to its shareholders during any
Fiscal Quarter in an aggregate amount not to exceed the minimum amount necessary
for the Parent to maintain its status as a REIT. If a Default or Event of
Default specified in Section 8.1(a) or Section 8.1(f) of this Agreement shall
have occurred and be continuing, or if as a result of the occurrence of any
other Event of Default the Obligations have been accelerated pursuant to
Section 8.2 of this Agreement, the Parent shall not, and shall not permit any of
its Subsidiaries to, make any Restricted Payments to any Person whatsoever other
than to the Borrower or any of its Subsidiaries.
Section 6.05    Fundamental Changes; Asset Dispositions. Neither the Parent, the
Borrower, nor any of their respective Subsidiaries (other than the Permitted
Other Subsidiaries) will, (a) merge or consolidate with or into any other
Person, unless (i) a Subsidiary other than a Permitted Other Subsidiary (or
another Person, if such merger with another Person is to effect an Investment
permitted hereunder) is merged into the Borrower or another Subsidiary other
than a Permitted Other Subsidiary and the Borrower or such other Subsidiary
other than a Permitted Other Subsidiary, as the case may be, is the surviving
Person or a Subsidiary (other than a Permitted Other Subsidiary which has
Indebtedness other than the Obligations) is merged into any Subsidiary (other
than a Permitted Other Subsidiary which has Indebtedness other than the
Obligations), and (ii) immediately after giving effect to any such proposed
transaction no Default would exist; (b) sell, transfer, or otherwise dispose of
all or any of such Person’s material property except for a Permitted Hotel Sale,
dispositions or replacements of personal property in the ordinary course of
business, or Hotel Properties which are not Unencumbered Properties; (c) sell or
otherwise dispose of any material shares of capital stock, membership interests
or partnership interests of any Subsidiary (except for a Permitted Other
Subsidiary and except to effectuate a Permitted Hotel Sale); (d) except for
sales of ownership interests not prohibited by this Agreement and the issuance
of limited partnership interests in the Borrower in exchange for ownership
interests in Subsidiaries and Unconsolidated Entities to the extent permitted
pursuant to the provisions of Section 6.04, materially alter the corporate,
capital or legal structure of any such Person (except for a Permitted Other
Subsidiary); (e) liquidate, wind-up or dissolve itself (or suffer any
liquidation or dissolution) provided that nothing herein shall prohibit the
Borrower from dissolving any Subsidiary which has no assets on the date of
dissolution or (f) materially alter the character of their respective businesses
from that conducted as of the date of this Agreement; in each case provided that
the Parent shall be permitted to issue (i) Common Stock and (ii) preferred stock
in the Parent which is not deemed Indebtedness under this Agreement.
Section 6.06    Participating Lessee Ownership. Neither the Parent nor the
Borrower shall, nor shall permit any of their respective Subsidiaries to, own
directly or indirectly such a percentage of the beneficial ownership interest in
any participating lessee as would cause a potential Event of Default under
Section 8.01(m) of this Agreement.

-69-

--------------------------------------------------------------------------------




Section 6.07    Investments, Loans, Future Properties. Neither the Parent nor
the Borrower shall, nor shall permit any of their respective Subsidiaries to,
acquire by purchase, or otherwise, all or substantially all of the business,
property or fixed assets of any Person or any Hotel Property or other real
estate, make or permit to exist any loans, advances or capital contributions to,
or make any Investments in (including without limitation, loans and advances to,
and other Investments in, Subsidiaries), or purchase or commit to purchase any
evidences of Indebtedness of, stock or other securities, partnership interests,
member interests or other interests in any Person, except the following
(provided that after giving effect thereto there shall exist no Default):
(a)    Liquid Investments;
(b)    trade and customer accounts receivable which are for goods furnished or
services rendered in the ordinary course of business and are payable in
accordance with customary trade terms, and other assets owned in the ordinary
course of owning the Hotel Properties and operating the business of the Borrower
and its Subsidiaries;
(c)    a Future Property (or a Person that owns a Future Property) which
qualifies as an Unencumbered Property or a Permitted Non‑Unencumbered Property;
provided that no such individual Hotel Property shall exceed 30% of the
Consolidated Total Book Value;
(d)    Investments in (i) unimproved land which do not in the aggregate have an
Investment Amount which exceeds 5% of the Consolidated Total Book Value;
(ii) Development Properties which do not in the aggregate have an Investment
Amount which exceeds 15% of the Consolidated Total Book Value,
(iii) Unconsolidated Entities which do not in the aggregate have an Investment
Amount which exceeds 15% of the Consolidated Total Book Value, and
(iv) mortgages, deeds of trust, deeds to secure debt or similar instruments that
are a lien on real property or mezzanine loans that are secured by pledges of
equity interests in entities that directly or indirectly own real property, in
each case where such real property is improved by fully operational hotels and
which instruments and pledges secure Indebtedness evidenced by a note or bond,
which do not in the aggregate have an Investment Amount which exceeds 10% of the
Consolidated Total Book Value; provided that the aggregate Investment Amount for
all Investments made pursuant to this Section 6.07(d) shall not exceed 30% of
the Consolidated Total Book Value;
(e)    Investments in Subsidiaries that are used by such Subsidiaries to make
Investments permitted under this Section 6.07;
(f)    Capital Expenditures in Hotel Properties; and
(g)    any other Investments not covered by the preceding paragraphs of this
Section 6.07 and not otherwise prohibited by this Agreement, provided that the
aggregate Investment Amount for all Investments made pursuant to this clause (g)
shall not exceed 0.50% of Consolidated Total Book Value.
Notwithstanding the foregoing, neither the Borrower, nor the Parent, nor their
respective Subsidiaries shall acquire a Future Property or otherwise make an
Investment which would (a) cause a Default, (b) cause or result in the Borrower
or the Parent failing to comply with any of the financial covenants contained
herein, (c) cause the aggregate Investment Amount for (i) all Future Properties
located outside the United States and (ii) all Investments made pursuant to
Section 6.07(d) which are either located outside the United States or in an
Unconsolidated Entity which has at least 50% of its assets located outside the
United States to exceed 10% of the Consolidated Total Book Value or (e) cause
the Parent’s or any Subsidiary’s Investment in the

-70-

--------------------------------------------------------------------------------




Personal Property for any Hotel Property to cause a potential Event of Default
under Section 8.01(m) of this Agreement.
Section 6.08    Affiliate Transactions. Except as otherwise approved by a
majority of the Board of Trustees of the Parent including a majority of the
independent trustees, the Borrower will not, and will not permit any of its
Subsidiaries to, make, directly or indirectly (a) any transfer, sale, lease,
assignment or other disposal of any assets to any Affiliate of the Borrower
which is not a Guarantor or any purchase or acquisition of assets from any such
Affiliate; or (b) any arrangement or other transaction directly or indirectly
with or for the benefit of any such Affiliate (including without limitation,
guaranties and assumptions of obligations of an Affiliate), other than in the
ordinary course of business and at market rates.
Section 6.09    Sale and Leaseback. The Borrower will not, and will not permit
any of its Subsidiaries to, enter into any arrangement with any Person, whereby
in contemporaneous transactions the Borrower or such Subsidiary sells
essentially all of its right, title and interest in a material asset and the
Borrower or such Subsidiary acquires or leases back the right to use such
property.
Section 6.10    Sale or Discount of Receivables. The Borrower will not, and will
not permit any of its Subsidiaries to, directly or indirectly, sell with
recourse, or discount or otherwise sell for less than the face value thereof,
any of its notes or accounts receivable, other than in the ordinary course of
business and consistent with past and existing business practices.
Section 6.11    Restriction on Negative Pledges. The Borrower will not, and will
not permit any of its Subsidiaries that directly or indirectly own an interest
in any Unencumbered Property to, enter into or suffer to exist any agreement
(other than (i) this Agreement and the Credit Documents, (ii) any agreement that
conditions the ability of the Parent or its Subsidiaries to encumber their
assets upon the maintenance of one or more specified ratios that limit the
ability of such Persons to encumber their assets but that do not generally
prohibit the encumbrance of assets or the encumbrance of specific assets, and
(iii) a provision in any agreement governing Qualified Unsecured Debt generally
prohibiting the encumbrance of assets (exclusive of any outright prohibition on
the encumbrance of particular Unencumbered Properties) so long as such provision
is generally consistent with a comparable provision of the Credit Documents)
prohibiting the creation or assumption of any Lien upon the Unencumbered
Properties, whether now owned or hereafter acquired; provided that, the Borrower
and its Subsidiaries that are Material Subsidiaries may permit a Lien upon a
Hotel Property that was an Unencumbered Property at the end of the immediately
preceding Fiscal Quarter of the Parent, so long as no Default exists at such
time or would be caused thereby and the Borrower has provided to the
Administrative Agent a Compliance Certificate evidencing pro forma compliance
with Article VII hereof following the removal of such Hotel Property as an
Unencumbered Property.
Section 6.12    Material Documents. The Borrower will not, nor will it permit
any of its Subsidiaries (other than Permitted Other Subsidiaries) to, enter into
any termination, modification or amendment of any of the following documents
without the prior written consent of the Administrative Agent:
(a)    Qualified Ground Lease; and
(b)    Any other material agreement, including without limitation any
participating lease or management agreement.
provided, however, that so long as no Default or Event of Default has occurred
and is continuing, such terminations, modifications or amendments shall be
permitted so long as they could not reasonably be expected to (i) cause a
Material Adverse Change or (ii) impair or otherwise adversely affect in any
material respect the interests or rights of the Administrative Agent or any
Bank, in each case after taking into account

-71-

--------------------------------------------------------------------------------




the effect of any agreements that supplement or serve to replace, in whole or in
part, such Qualified Ground Leases or other material agreements. Any
termination, modification or amendment prohibited under this Section 6.12 shall,
to the extent permitted by applicable law, be void and of no force and effect.
Section 6.13    Limitations on Development, Construction, Renovation and
Purchase of Hotel Properties. Neither the Parent nor the Borrower shall or shall
permit any of their respective Subsidiaries to (a) engage in the development,
construction or expansion of any Hotel Properties (except for Development
Properties permitted by the provisions of Section 6.07) or (b) enter into any
binding agreements to purchase Hotel Properties or other assets; provided that
the Parent, the Borrower and their Subsidiaries may enter into binding
agreements to purchase Hotel Properties or other assets if at all times such
Person has available sources of capital equal to the portion of the purchase
price of such Hotel Properties or other assets which constitutes a recourse
obligation of the Parent, the Borrower or its Subsidiary, which available
sources of capital may include Advances to the extent that the Borrower may
borrow the same for the purposes required or other Indebtedness permitted by the
terms of this Agreement.

ARTICLE VII
FINANCIAL COVENANTS
So long as any Note or any amount under any Credit Document shall remain unpaid,
any Letter of Credit shall remain outstanding, or any Bank shall have any
Commitment hereunder, unless the Administrative Agent shall otherwise consent in
writing (subject to the provisions of Section 11.01), the Borrower agrees to
comply and cause the Parent to comply with the following covenants.
Section 7.01    Fixed Charge Coverage Ratio. The Parent shall maintain at the
end of each Rolling Period a Fixed Charge Coverage Ratio of not less than 1.50
to 1.0.
Section 7.02    Maintenance of Net Worth. The Parent shall at all times maintain
an Adjusted Net Worth of not less than the Minimum Tangible Net Worth.
Section 7.03    Limitations on Total Liabilities. The Parent shall not at any
time permit the Leverage Ratio to be greater than 6.0 to 1.0; provided, however,
that at any time after the Parent has achieved an Investment Grade Rating, the
Parent may make a one-time election to increase the maximum Leverage Ratio to
7.0 to 1.0 for the four consecutive calendar quarters commencing with the next
calendar quarter following such election for which the Borrower is required to
deliver financial statements pursuant to Section 5.05(a).
Section 7.04    Limitations on Unsecured Indebtedness. The Parent shall not at
any time on a Consolidated basis permit the ratio of (a) the Parent’s Unsecured
Indebtedness to (b) the Total Unencumbered Asset Value to exceed sixty percent
(60%).
Section 7.05    Limitations on Secured Indebtedness. The Parent shall not at any
time on a Consolidated basis permit the ratio of (a) the Parent’s Secured
Indebtedness to (b) the Consolidated Total Book Value to exceed forty-five
percent (45%).

ARTICLE VIII
EVENTS OF DEFAULT; REMEDIES

-72-

--------------------------------------------------------------------------------




Section 8.01    Events of Default. The occurrence of any of the following events
shall constitute an “Event of Default” under any Credit Document:
(a)    Principal or Letter of Credit Obligation Payment. The Borrower shall fail
to pay any principal of any Note or any Letter of Credit Obligation when the
same becomes due and payable as set forth in this Agreement;
(b)    Interest or Other Obligation Payment. The Borrower shall fail to pay any
interest on any Note or any fee or other amount payable hereunder or under any
other Credit Document when the same becomes due and payable as set forth in this
Agreement, provided however that the Borrower will have a grace period of five
days after the payments covered by this Section 8.01(b) becomes due and payable
for the first two defaults under this Section 8.01(b) in every calendar year;
(c)    Representation and Warranties. Any representation or warranty made or
deemed to be made (i) by the Borrower in this Agreement or in any other Credit
Document, (ii) by the Borrower (or any of its officers) in connection with this
Agreement or any other Credit Document, or (iii) by the Parent or any Subsidiary
in any Credit Document shall prove to have been incorrect in any material
respect when made or deemed to be made;
(d)    Covenant Breaches. (i) The Borrower shall fail to perform or observe any
covenant contained in Sections 5.02(a)(i), (b)(i) or (f), 5.08, Article VI or
Article VII of this Agreement or the Borrower shall fail to perform or observe,
or shall fail to cause any Subsidiary other than a Permitted Other Subsidiary to
perform or observe any covenant in any Credit Document beyond any notice and/or
cure period for such default expressly provided in such Credit Document or
(ii) the Borrower, the Parent or any Subsidiary other than a Permitted Other
Subsidiary shall fail to perform or observe any term or covenant set forth in
any Credit Document which is not covered by clause (i) above or any other
provision of this Section 8.01, in each case if such failure shall remain
unremedied for 30 days after the earlier of the date written notice of such
default shall have been given to the Borrower, the Parent or such Subsidiary
other than a Permitted Other Subsidiary by the Administrative Agent or any Bank
or the date a Responsible Officer of the Borrower or any Material Subsidiary has
actual knowledge of such default, unless such default in this clause (ii) cannot
be cured in such 30 day period and the Borrower is diligently proceeding to
cure, or caused to be cured, such default, in which event the cure period shall
be extended to 90 days;
(e)    Cross‑Defaults. (i) with respect to (A) any Secured Non‑Recourse
Indebtedness which is outstanding in a principal amount of at least $150,000,000
individually or when aggregated with all such Secured Non‑Recourse Indebtedness
of the Borrower, the Parent or any of their respective Subsidiaries or (B) any
other Indebtedness (but excluding Indebtedness evidenced by the Notes) which is
outstanding in a principal amount of at least $75,000,000 individually or when
aggregated with all such Indebtedness of the Borrower, the Parent or any of
their respective Subsidiaries, any of the following:
(A)    any such Indebtedness shall be declared to be due and payable, or
required to be prepaid (other than by a regularly scheduled required
prepayment), prior to the stated maturity thereof,
(B)    the Borrower, the Parent or any of their respective Subsidiaries shall
fail to pay any principal of or premium or interest of any of such Indebtedness
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise), and such

-73-

--------------------------------------------------------------------------------




failure shall continue after the applicable grace period, if any, specified in
the agreement or instrument relating to such Indebtedness, or
(C)    any other event shall occur or condition shall exist under any agreement
or instrument relating to such Indebtedness, and shall continue after the
applicable grace period, if any, specified in such agreement or instrument, if
the effect of such event or condition is to permit the holders of such
Indebtedness to accelerate the maturity of such Indebtedness;
(f)    Insolvency. The Borrower, the Parent, any Guarantor, or any of their
respective Material Subsidiaries shall generally not pay its debts as such debts
become due, or shall admit in writing its inability to pay its debts generally,
or shall make a general assignment for the benefit of creditors; or any
proceeding shall be instituted by or against the Borrower, the Parent, any
Guarantor, or any of their respective Material Subsidiaries seeking to
adjudicate it a bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition of
it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee or other similar official for it or
for any substantial part of its property and, in the case of any such proceeding
instituted against the Borrower, the Parent, any Guarantor, or any of their
respective Material Subsidiaries, either such proceeding shall remain
undismissed for a period of 60 days or any of the actions sought in such
proceeding shall occur; or the Borrower, the Parent, any Guarantor, or any of
their respective Material Subsidiaries shall take any corporate action to
authorize any of the actions set forth above in this paragraph (f);
(g)    Judgments. Any judgment or order for the payment of money in excess of
$75,000,000 (reduced for purposes of this paragraph for the amount in respect of
such judgment or order that a reputable insurer has acknowledged being payable
under any valid and enforceable insurance policy) shall be rendered against the
Borrower, the Parent or any of their respective Subsidiaries which, within 60
days from the date such final judgment is entered, shall not have been
discharged or execution thereof stayed pending appeal;
(h)    ERISA. (i) Any Person shall engage in any “prohibited transaction” (as
defined in Section 406 of ERISA or Section 4975 of the Code) involving any Plan,
(ii) any “accumulated funding deficiency” (as defined in Section 302 of ERISA),
whether or not waived, shall exist with respect to any Plan, (iii) a Reportable
Event shall occur with respect to, or proceedings shall commence to have a
trustee appointed, or a trustee shall be appointed, to administer or to
terminate, any Plan, which Reportable Event or commencement of proceedings or
appointment of a trustee is likely to result in the termination of such Plan for
purposes of Title IV of ERISA, unless such Reportable Event, proceedings or
appointment are being contested by the Parent or the Borrower in good faith and
by appropriate proceedings, (iv) any Plan shall terminate for purposes of
Title IV of ERISA, (v) the Parent, the Borrower or any member of a Controlled
Group shall incur any liability in connection with a withdrawal from a
Multiemployer Plan or the insolvency (within the meaning of Section 4245 of
ERISA) or reorganization (within the meaning of Section 4241 of ERISA) of a
Multiemployer Plan, unless such liability is being contested by the Parent or
the Borrower in good faith and by appropriate proceedings, or (vi) any other
event or condition shall occur or exist, with respect to a Plan; and in each
case in clauses (i) through (vi) above, such event or condition, together with
all other such events or conditions, if any, could subject the Borrower, the
Parent or any Material Subsidiary to any tax, penalty or other liabilities in
the aggregate exceeding $75,000,000 at the time of such event or upon occurrence
of such condition;

-74-

--------------------------------------------------------------------------------




(i)    Guaranty. Any Guaranty shall for any reason cease to be valid and binding
on any Guarantor or any Guarantor shall so state in writing;
(j)    Environmental Indemnity. Any Environmental Indemnity shall for any reason
cease to be valid and binding on any Person party thereto or any such Person
shall so state in writing;
(k)    LaSalle Leasing. The Borrower shall for any reason cease to own, directly
or indirectly, at least 99.9% of the equity interests in LaSalle Leasing;
(l)    Default Under Qualified Ground Lease. Qualified Ground Leases for Hotel
Properties which comprise twenty-five percent (25%) or more of the Asset Value
have in the aggregate either (i) been terminated because of a default by the
lessee under such Qualified Ground Lease or (ii) are subject to a default by the
lessee under such Qualified Ground Lease which has not been cured or waived 10
days prior to the date the ground lessors under such Qualified Ground Lease
would have the right to terminate such Qualified Ground Leases;
(m)    Parent’s REIT Status. There shall be a determination from the applicable
Governmental Authority from which no appeal can be taken that the Parent’s tax
status as a REIT has been lost;
(n)    Parent Common Stock. The Parent at any time hereafter fails to cause the
Parent Common Stock to be duly listed on the New York Stock Exchange, Inc. or
another nationally recognized stock exchange; or
(o)    Changes in Ownership and Control. Any of the following occur without the
written consent of the Required Lenders: (A) the Parent (i) amends the
Borrower’s partnership agreement in any material and adverse respect (which
shall not include any customary amendments to reflect transactions permitted by
this Agreement so long as such amendments are not otherwise adverse to the
Administrative Agent, any Issuing Bank or any of the Banks, (ii) admits a new
general partner to the Borrower, (iii) own less than 70% of the partnership
interests in and beneficial ownership of the Borrower, or (iv) resigns as
general partner of the Borrower, or (B) the failure of individuals who are
members of the board of directors (or similar governing body) of the Parent on
the Closing Date (together with any new or replacement directors whose initial
nomination for election was approved by a majority of the directors who were
either directors on the Closing Date or previously so approved) to constitute a
majority of the board of directors (or similar governing body) of the Parent.
Section 8.02    Optional Acceleration of Maturity. If any Event of Default
(other than an Event of Default pursuant to paragraph (f) of Section 8.01 with
respect to the Borrower or the Parent) shall have occurred and be continuing,
then, and in any such event,
(a)    the Administrative Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the
obligation of each Bank to make Advances and the obligation of each Issuing Bank
to issue, increase, or extend Letters of Credit to be terminated, whereupon the
same shall forthwith terminate, and (ii) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the Notes,
all interest thereon, the Letter of Credit Obligations, and all other amounts
payable under this Agreement to be forthwith due and payable, whereupon the
Notes, all such interest, all such Letter of Credit Obligations and all such
amounts shall become and be forthwith due and payable in full, without
presentment, demand, protest or further notice of any kind (including, without

-75-

--------------------------------------------------------------------------------




limitation, any notice of intent to accelerate or notice of acceleration), all
of which are hereby expressly waived by the Borrower,
(b)    the Borrower shall, on demand of the Administrative Agent at the request
or with the consent of the Required Lenders, deposit into the Cash Collateral
Account an amount of cash equal to the Letter of Credit Exposure as security for
the Obligations to the extent the Letter of Credit Obligations are not otherwise
paid at such time, and
(c)    the Administrative Agent shall at the request of, or may with the consent
of, the Required Lenders proceed to enforce its rights and remedies under the
Credit Documents for the ratable benefit of the Banks by appropriate
proceedings.
Section 8.03    Automatic Acceleration of Maturity. If any Event of Default
pursuant to paragraph (f) of Section 8.01 with respect to the Borrower or the
Parent shall occur,
(a)    the obligation of each Bank to make Advances and the obligation of each
Issuing Bank to issue, increase, or extend Letters of Credit shall immediately
and automatically be terminated and the Notes, all interest on the Notes, all
Letter of Credit Obligations, and all other amounts payable under this Agreement
shall immediately and automatically become and be due and payable in full,
without presentment, demand, protest or any notice of any kind (including,
without limitation, any notice of intent to accelerate or notice of
acceleration), all of which are hereby expressly waived by the Borrower and
(b)    to the extent permitted by law or court order, the Borrower shall deposit
into the Cash Collateral Account an amount of cash equal to the outstanding
Letter of Credit Exposure as security for the Obligations to the extent the
Letter of Credit Obligations are not otherwise paid at such time.
Section 8.04    Cash Collateral Account. (a) Pledge. The Borrower hereby
pledges, and grants to the Administrative Agent for the benefit of the Banks, a
security interest in all funds held in the Cash Collateral Account from time to
time, but under the control of the Administrative Agent, and all proceeds
thereof, as security for the payment of the Obligations, including without
limitation all Letter of Credit Obligations owing to any Issuing Bank or any
other Bank due and to become due from the Borrower to any Issuing Bank or any
other Bank under this Agreement in connection with the Letters of Credit and the
Borrower agrees to execute all cash management or cash collateral agreements and
UCC-1 Financing Statements requested by the Administrative Agent as needed or
desirable for the Administrative Agent to have a perfected first lien security
interest in the Cash Collateral Account. Promptly upon the expiration or
replacement of any Letter of Credit, the Administrative Agent will, at the
Borrower’s expense, execute and deliver to the Borrower such documents as the
Borrower may reasonably request to evidence the release of the funds held in the
Cash Collateral Account in respect of such Letter of Credit from the foregoing
security interest.
(b)    Application against Letter of Credit Obligations. The Administrative
Agent may, at any time or from time to time apply funds then held in the Cash
Collateral Account to the payment of any Letter of Credit Obligations owing to
any Issuing Bank, in such order as the Administrative Agent may elect, as shall
have become or shall become due and payable by the Borrower to any Issuing Bank
under this Agreement in connection with the Letters of Credit.
(c)    Duty of Care. The Administrative Agent shall cause Citibank to exercise
reasonable care in the custody and preservation of any funds held in the Cash
Collateral Account and Citibank shall be deemed to have exercised such care if
such funds are accorded treatment substantially equivalent to that which
Citibank accords its own property, it being understood that neither Citibank nor
the Administrative

-76-

--------------------------------------------------------------------------------




Agent shall have any responsibility for taking any necessary steps to preserve
rights against any parties with respect to any such funds.
Section 8.05    Non‑exclusivity of Remedies. No remedy conferred upon the
Administrative Agent or the Banks is intended to be exclusive of any other
remedy, and each remedy shall be cumulative of all other remedies existing by
contract, at law, in equity, by statute or otherwise.
Section 8.06    Right of Set‑off. Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the granting of the consent, if any,
specified by Section 8.02 to authorize the Administrative Agent to declare the
Notes and any other amount payable hereunder due and payable pursuant to the
provisions of Section 8.02 or the automatic acceleration of the Notes and all
amounts payable under this Agreement pursuant to Section 8.03, each Bank is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other indebtedness at
any time owing by such Bank to or for the credit or the account of the Borrower
against any and all of the obligations of the Borrower now or hereafter existing
under this Agreement, the Note held by such Bank, and the other Credit
Documents, irrespective of whether or not such Bank shall have made any demand
under this Agreement, such Note, or such other Credit Documents, and although
such obligations may be unmatured. Each Bank agrees to promptly notify the
Borrower after any such set‑off and application made by such Bank, provided that
the failure to give such notice shall not affect the validity of such set‑off
and application. The rights of each Bank under this Section are in addition to
any other rights and remedies (including, without limitation, other rights of
set‑off) which such Bank may have; provided, however, that in the event that any
Defaulting Lender exercises such right of set-off hereunder, (x) all amounts so
set off will be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.16(b) and, pending
such payment, will be segregated by such Defaulting Lender form its other funds
and deemed held in trust for the benefit of the Administrative Agent, the
Issuing Banks and the Banks and (y) the Defaulting Lender will provide promptly
to the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of set-off.

ARTICLE IX
NEW YORK PROPERTIES
Section 9.01    New York Term Notes. In the event the Borrower elects to acquire
(whether through any of its Subsidiaries or otherwise) any Hotel Property
located in the State of New York (any such Hotel Property, which may include the
Park Central Asset upon the acquisition thereof by a Subsidiary of the Borrower,
a “New York Property”), subject to the obligations of the relevant borrower
under the related Existing New York Note, the Borrower shall provide to the
Administrative Agent not less than thirty (30) days’ prior written notice of
such intent (which notice shall be deemed satisfied with respect to the Park
Central Asset). In such notice the Borrower shall request a Borrowing (a “New
York Advance”) in an amount not more than the outstanding principal amount of
the related Existing New York Note and shall cause the related Existing New York
Note and the related Existing New York Mortgage to be assigned to the
Administrative Agent for the ratable benefit of the Banks. The obligation of the
Administrative Agent and each Bank to make Advances in connection with such
Borrowing shall be subject to compliance with the following conditions
precedent: (i) no Default or Event of Default shall then exist, (ii) the
Borrower shall have executed and delivered to the Administrative Agent a Notice
of Borrowing in the amount of the related New York Advance in accordance with
Section 2.02, and (iii) the Borrower shall have satisfied the applicable
conditions set forth in Article III and any other applicable conditions
precedent to a Borrowing hereunder in connection

-77-

--------------------------------------------------------------------------------




with such Borrowing. The Borrower hereby acknowledges that upon the consummation
of such purchase, the related Existing New York Note and Existing New York
Mortgage shall be amended and restated as a New York Term Note and a New York
Mortgage, substantially in the forms attached hereto as Exhibits H and I. For
the avoidance of doubt, the parties hereby acknowledge that the Existing Park
Central Mortgage and the Existing Park Central Note shall continue to be a New
York Mortgage and a New York Term Note, respectively, under this Agreement. Such
New York Term Note will be in the amount of, and shall evidence, the related New
York Advance and made payable to the Administrative Agent and such New York Term
Note and New York Mortgage will be held by the Administrative Agent for the
ratable benefit of the Banks. So long as such New York Term Note remains
outstanding, the following provisions shall apply:
(a)    New York Property as Unencumbered Property. The New York Property shall
not be disqualified as an Unencumbered Property by reason of the related New
York Mortgage so long as such New York Mortgage is held by the Administrative
Agent for the ratable benefit of the Banks. To the extent such New York Property
otherwise qualifies as an Unencumbered Property, then such New York Property
shall constitute an Unencumbered Property hereunder and the Asset Value of such
New York Property shall be included in the calculation of Total Unencumbered
Asset Value.
(b)    Other Notes. Each New York Term Note shall evidence a portion of the same
payment Obligations under the Credit Documents as those evidenced by the Notes.
So long as (but only so long as) any New York Mortgage is held by the
Administrative Agent as the mortgagee thereunder, then for purposes of
Article VII, the indebtedness evidenced by the related New York Term Note shall
be deemed to constitute Unsecured Indebtedness hereunder and shall not
constitute Secured Indebtedness.
(c)    Payments on the New York Term Notes.
(i)    Last Repaid. So long as the total outstanding principal amount of the
payment Obligations under the Credit Documents equals or exceeds the then total
outstanding principal amount of the New York Term Notes, the principal amount of
the payment Obligations evidenced by the New York Term Notes and secured by the
New York Mortgages shall at all times equal only the total principal amount of
the New York Term Notes. The principal amount of the New York Term Notes shall
be reduced only by the last and final sums that the Borrower repays with respect
to the Obligations under the Credit Documents and shall not be reduced by any
intervening repayments of such Obligations. So long as the balance of the
payment Obligations under the Credit Documents exceeds the then total
outstanding principal amount of the New York Term Notes, any payments and
repayments of such Obligations shall not be deemed to be applied against, or to
reduce, the portion of such principal payment Obligations evidenced by the New
York Term Notes and secured by the New York Mortgages. Notwithstanding the
foregoing, the Borrower may direct the Administrative Agent to apply payments
and repayments of payment Obligations under the Credit Documents against the
portion of such Obligations evidenced by any New York Term Note and secured by
any New York Mortgage. No Advances made under this Agreement subsequent to any
particular New York Advance shall be deemed to be an Advance under the related
New York Term Note or secured by the related New York Mortgage.
(ii)    Other Notes. Any amounts applied to reduce the payment Obligations
evidenced by any New York Term Note shall correspondingly reduce the Obligations
of the Borrower evidenced by the other Notes on a dollar-for-dollar basis.

-78-

--------------------------------------------------------------------------------




(iii)    Repayments and Transfers. The Borrower may transfer or cause the
transfer of any New York Property to any Person in compliance with Section 6.05.
In such event and upon the request of the Borrower, the Administrative Agent
shall cooperate in all reasonable respects with the Borrower to assign the
related New York Term Note and the related New York Mortgage without
representation, recourse or warranty (other than (A) that the Administrative
Agent is the holder of the Indebtedness evidenced and secured thereby and
(B) the then outstanding principal amount thereof) to any lender to the
transferee of such Hotel Property as requested by the Borrower, at the
Borrower’s sole cost and expense. Such assignment shall not require the approval
of any Bank or be subject to the satisfaction of any conditions precedent other
than the preparation (at the Borrower’s sole cost and expense) of appropriate
assignment documentation in customary form and otherwise satisfactory to the
Administrative Agent. Further, if requested at any time by the Borrower, a
Subsidiary that owns a New York Property, the Administrative Agent or the
Required Lenders, the Administrative Agent shall cause a New York Mortgage to be
released. Such release of such New York Mortgage shall not require the consent
of any Bank or be subject to the satisfaction of any conditions precedent other
than the preparation (at the Borrower’s sole cost and expense) of appropriate
release documentation in customary form and otherwise satisfactory to the
Administrative Agent. Notwithstanding anything to the contrary contained in this
Section 9.01, (1) any sale or other disposition of any New York Property
occurring in connection with any such assignment or release of a New York
Mortgage must comply with the provisions of Section 6.05 hereof and (2) from and
after the time of any release or assignment of any New York Mortgage, any
Indebtedness of the Borrower or any of its Subsidiaries secured by the related
New York Property must not result in any Default or Event of Default under
Section 6.02.
(iv)    Costs, Expenses and Indemnification. The provisions regarding costs and
expenses and indemnification Obligations contained in Sections 11.04 and 11.07
of this Agreement shall apply in all respects to any transactions involving any
Existing New York Note, any Existing New York Mortgage, any New York Term Note
or any New York Mortgage and all actions taken or omitted to be taken by the
Administrative Agent and the Banks in connection therewith. Neither the
Administrative Agent nor any of the Banks shall be responsible for any losses,
costs or expenses incurred by the Borrower or any of its Subsidiaries in
connection with the loss of any recording tax credits or savings pertaining to
any Existing New York Mortgage or any New York Mortgage. Further, without
limitation of any other indemnification obligations of the Borrower pursuant to
the Credit Documents, the Borrower will expressly indemnify the Administrative
Agent and the Banks from any and all losses, costs and expenses (including
reasonable legal fees) they may incur as a result of failure by the Borrower or
any of its Subsidiaries to pay any recording or other documentary taxes
associated with any Existing New York Mortgage or any New York Mortgage.
(d)    Borrower as Co-Obligor. The Borrower hereby acknowledges that it shall be
deemed to be a co-obligor in respect of each New York Term Note. The liability
of the Borrower for the obligations evidenced by each New York Term Note shall
be absolute and unconditional irrespective of:
(i)    any lack of validity or enforceability of such New York Term Note, the
related New York Mortgage, any other Credit Document, any participating lease
for a Hotel Property or any other agreement or instrument relating thereto;

-79-

--------------------------------------------------------------------------------




(ii)    any change in the time, manner, or place of payment of, or in any other
term of, such New York Term Note or New York Mortgage, or any other amendment or
waiver of or any consent to departure from any other Credit Document or any
participating lease for a Hotel Property;
(iii)    any exchange, release, or nonperfection of any collateral, if
applicable, or any release or amendment or waiver of or consent to departure
from any other agreement or guaranty, relating to such New York Term Note or any
related New York Mortgage; or
(iv)    any other circumstances which might otherwise constitute a defense
available to, or a discharge of the Borrower in respect thereof.
(e)    Certain Waivers. The Borrower makes the waivers set forth below in
respect of each New York Term Note and each New York Mortgage.
(i)    Notice. The Borrower hereby waives promptness, diligence, notice of
acceptance, notice of acceleration, notice of intent to accelerate and any other
notice with respect to any of its obligations under any New York Term Note or
any New York Mortgage.
(ii)    Other Remedies. The Borrower hereby waives any requirement that the
Administrative Agent or any Bank protect, secure, perfect, or insure any Lien or
any Property subject thereto or exhaust any right or take any action against the
Borrower or any other Person or any collateral, if any, including any action
required pursuant to a Legal Requirement.
(iii)    Waiver of Subrogation.
(A)    The Borrower hereby irrevocably waives, until satisfaction in full of all
of its obligations under the New York Term Notes and the New York Mortgages and
termination of all Commitments, any claim or other rights which it may acquire
against any Subsidiary that arise from the Borrower’s obligations under any New
York Term Note, New York Mortgage or any other Credit Document, including,
without limitation, any right of subrogation (including, without limitation, any
statutory rights of subrogation under Section 509 of the Bankruptcy Code,
11 U.S.C. §509, or otherwise), reimbursement, exoneration, contribution,
indemnification, or any right to participate in any claim or remedy of the
Administrative Agent or any Bank against such Subsidiary or any collateral which
the Administrative Agent or any Bank now has or acquires. If any amount shall be
paid to the Borrower in violation of the preceding sentence and the obligations
under such New York Term Note or such New York Mortgage shall not have been paid
in full and all of the Commitments terminated, such amount shall be held in
trust by the Administrative Agent for the ratable benefit of the Banks and shall
promptly be paid to the Administrative Agent for the ratable benefit of the
Banks to be applied to the obligations under such New York Term Note or such New
York Mortgage, whether matured or unmatured, as the Administrative Agent may
elect. The Borrower acknowledges that it will receive direct and indirect
benefits from the financing arrangements contemplated by this Agreement and that
the waiver set forth in this clause (A) is knowingly made in contemplation of
such benefits.
(B)    The Borrower further agrees that it will not enter into any agreement
providing, directly or indirectly, for any contribution, reimbursement,
repayment, or indemnity by any Subsidiary or any other Person on account of any
payment by the Borrower to the Administrative Agent or any Bank under any New
York Term Note or any New York Mortgage.

-80-

--------------------------------------------------------------------------------




(f)    Rights of Qualified Unsecured Lenders. Notwithstanding any provision
herein to the contrary, the Administrative Agent (i) shall not foreclose or
otherwise enforce the Lien of any New York Mortgage without the prior written
consent of each Qualified Unsecured Lender, acting in its sole discretion, and
(ii) shall release the Lien of any New York Mortgage in accordance with
Section 9.01(c)(iii) promptly upon the Administrative Agent’s receipt of a
written notice from any Qualified Unsecured Lender (x) stating that an event of
default has occurred and is continuing in respect of the related Qualified
Unsecured Debt and (y) requesting, in the sole discretion of such Qualified
Unsecured Lender, that such New York Mortgage be released. This Section 9.01(f)
shall inure to the benefit of each Qualified Unsecured Lender as a third party
beneficiary, provided that by its acknowledgement of this Article IX and
acceptance of the benefits of this Section 9.01(f), each Qualified Unsecured
Lender shall be deemed to have acknowledged (A) that nothing in this Agreement
shall be deemed to create an advisory, fiduciary or agency relationship, or
fiduciary duty between the Administrative Agent and any Qualified Unsecured
Lender or any other holder of Qualified Unsecured Debt, and (B) that the
Administrative Agent shall have no duty whatsoever to protect, secure, perfect,
or insure the Lien of any New York Mortgage or to enforce any New York Mortgage
against any Person or collateral, and (C) that such Qualified Unsecured Lender
shall have no claim or cause of action in connection with any release of any New
York Mortgage contemplated by this Article IX, the nonperfection or lack of
priority of any New York Mortgage, or any action taken or omitted to be taken by
the Administrative Agent in respect of a New York Mortgage in accordance with
this Article IX. Notwithstanding any provision herein (including in
Section 11.01) or in any other Credit Document to the contrary, neither this
Section 9.01(f) nor the defined terms “Qualified Unsecured Lender,” “Qualified
Unsecured Debt” and “New York Mortgage” may be amended or waived (as applicable)
without the written consent of each Qualified Unsecured Lender. For the
avoidance of doubt, nothing in this Section 9.01(f) shall be deemed to limit the
rights of Administrative Agent, the Banks or the Issuing Banks under Article
VIII of this Agreement (except to the extent described in clause (i) of this
Section 9.01(f) above), nor shall this Section 9.01(f) limit or restrict or
affect in any manner whatsoever the rights of the Administrative Agent, the
Banks or the Issuing Bank to enforce or otherwise protect their rights and
benefits under any Credit Document other than a New York Mortgage or the right
of the Borrower to cause any New York Mortgage to be released in accordance with
Section 9.01(c)(iii).

ARTICLE X
AGENCY AND ISSUING BANK PROVISIONS
Section 10.01    Authorization and Action. Each Bank hereby appoints and
authorizes the Administrative Agent to take such action as the Administrative
Agent on its behalf and to exercise such powers under this Agreement and the
other Credit Documents as are delegated to the Administrative Agent by the terms
hereof and of the other Credit Documents, together with such powers as are
reasonably incidental thereto. As to any matters not expressly provided for by
this Agreement or any other Credit Document (including, without limitation,
enforcement or collection of the Notes), the Administrative Agent shall not be
required to exercise any discretion or take any action, but shall be required to
act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the instructions of the Required Lenders, and such
instructions shall be binding upon all Banks and all holders of Notes; provided,
however, that the Administrative Agent shall not be required to take any action
which exposes the Administrative Agent to personal liability or which is
contrary to this Agreement, any other Credit Document, or applicable law. The
functions of the Administrative Agent are administerial in nature and in no
event shall the Administrative Agent have a fiduciary or trustee relation in
respect of any Bank by reason of this Agreement

-81-

--------------------------------------------------------------------------------




or any other Credit Document. Within 5 Business Days of the Administrative Agent
or a Bank receiving actual notice (without any duty to investigate) of a
Default, the Administrative Agent or such Bank, as applicable, will provide
written notice of such Default to the Banks.
Section 10.02    Administrative Agent’s Reliance, Etc. Neither the
Administrative Agent nor any of its directors, officers, agents or employees
shall be liable for any action taken or omitted to be taken (including such
Person’s own negligence) by it or them under or in connection with this
Agreement or the other Credit Documents, except for its or their own gross
negligence or willful misconduct. Without limitation of the generality of the
foregoing, the Administrative Agent: (a) may treat the payee of any Note as the
holder thereof until the Administrative Agent receives written notice of the
assignment or transfer thereof signed by such payee and in form satisfactory to
the Administrative Agent; (b) may consult with legal counsel (including counsel
for the Borrower), independent public accountants and other experts selected by
it and shall not be liable for any action taken or omitted to be taken in good
faith by it in accordance with the advice of such counsel, accountants or
experts; (c) makes no warranty or representation to any Bank and shall not be
responsible to any Bank for any statements, warranties or representations made
in or in connection with this Agreement or the other Credit Documents; (d) shall
not have any duty to ascertain or to inquire as to the performance or observance
of any of the terms, covenants or conditions of this Agreement or any other
Credit Document on the part of the Parent, the Borrower or their Subsidiaries or
to inspect the property (including the books and records) of the Borrower or its
Subsidiaries; (e) shall not be responsible to any Bank for the due execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement or any other Credit Document; and (f) shall incur no liability under
or in respect of this Agreement or any other Credit Document by acting upon any
notice, consent, certificate or other instrument or writing (which may be by
telecopier, telegram, cable or telex) believed by it to be genuine and signed or
sent by the proper party or parties.
Section 10.03    Administrative Agent and Its Affiliates. With respect to its
Commitment, the Advances made by it and the Notes issued to it, the
Administrative Agent shall have the same rights and powers under this Agreement
as any other Bank and may exercise the same as though it were not the
Administrative Agent. The term “Bank” or “Banks” shall, unless otherwise
expressly indicated, include the Administrative Agent in its individual
capacity. The Administrative Agent and its Affiliates may accept deposits from,
lend money to, act as trustee under indentures of, and generally engage in any
kind of business with, the Borrower or any of its Subsidiaries, and any Person
who may do business with or own securities of the Borrower or any such
Subsidiary, all as if the Administrative Agent were not the Administrative Agent
hereunder and without any duty to account therefor to the Banks.
Section 10.04    Bank Credit Decision. Each Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Bank and based on the Parent’s and the Borrower’s financial statements and the
Parent’s filings under the Exchange Act and such other documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement. Each Bank also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Bank and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement. Nothing in this Agreement or any other Credit Document shall
require the Administrative Agent or any of its directors, officers, agents or
employees to carry out any “know your customer” or other checks in relation to
any Person on behalf of any Bank and each Bank confirms to the Administrative
Agent that it is solely responsible for any such checks it is required to carry
out and that it may not rely on any statement in relation to such checks made by
the Administrative Agent or any of its directors, officers, agents or employees.

-82-

--------------------------------------------------------------------------------




Section 10.05    Indemnification. The Banks severally agree to indemnify the
Administrative Agent and each Issuing Bank (to the extent not reimbursed by the
Borrower), according to their respective Pro Rata Shares from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, litigation, costs, expenses or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by, or asserted against the
Administrative Agent (solely in its capacity as such) or such Issuing Bank
(solely in its capacity as such) in any way relating to or arising out of this
Agreement or any action taken or omitted by the Administrative Agent or such
Issuing Bank under this Agreement or any other Credit Document (including the
Administrative Agent’s or such Issuing Bank’s own negligence), provided that no
Bank shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, litigation, costs, expenses or
disbursements resulting from the Administrative Agent’s or such Issuing Bank’s
gross negligence or willful misconduct. Without limitation of the foregoing,
each Bank agrees to reimburse the Administrative Agent promptly upon demand for
its Pro Rata Share of any out‑of‑pocket expenses (including reasonable counsel
fees) incurred by the Administrative Agent in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement or any
other Credit Document, to the extent that the Administrative Agent is not
reimbursed for such expenses by the Borrower. The terms “Administrative Agent”
and “Issuing Bank” shall be deemed to include the employees, directors, officers
and affiliates of the Administrative Agent and each Issuing Bank for purposes of
this Section 10.05.
Section 10.06    Successor Administrative Agent and Issuing Banks. (a) The
Administrative Agent or any Issuing Bank may resign at any time by giving
written notice thereof to the Banks and the Borrower and may be removed at any
time with cause by the Required Lenders upon receipt of written notice from the
Required Lenders to such effect. Upon receipt of notice of any such resignation
or removal, the Required Lenders shall have the right to appoint a successor
Administrative Agent or Issuing Bank which successor Administrative Agent or
Issuing Bank shall be acceptable to the Borrower, unless an Event of Default
then exists, in which event the Borrower shall have no such approval right. If
no successor Administrative Agent or Issuing Bank shall have been so appointed,
and shall have accepted such appointment, within 30 days after the retiring
Administrative Agent’s or Issuing Bank’s giving of notice of resignation or the
Required Lenders’ removal of the retiring Administrative Agent or Issuing Bank,
then the retiring Administrative Agent or Issuing Bank may, on behalf of the
Banks and the Borrower, appoint a successor Administrative Agent or Issuing Bank
acceptable to the Borrower, which shall be a commercial bank meeting the
financial requirements of an Eligible Assignee and, in the case of an Issuing
Bank, a Bank. Upon the acceptance of any appointment as Administrative Agent or
Issuing Bank by a successor Administrative Agent or Issuing Bank, such successor
Administrative Agent or Issuing Bank shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent or Issuing Bank, and the retiring Administrative Agent or
Issuing Bank shall be discharged from its duties and obligations under this
Agreement and the other Credit Documents, except that the retiring Issuing Bank
shall remain an Issuing Bank with respect to any Letters of Credit issued by
such Issuing Bank and outstanding on the effective date of its resignation or
removal and the provisions affecting such Issuing Bank with respect to such
Letters of Credit shall inure to the benefit of the retiring Issuing Bank until
the termination of all such Letters of Credit. After any retiring Administrative
Agent’s or Issuing Bank’s resignation or removal hereunder as Administrative
Agent or Issuing Bank, the provisions of this Article X shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was such
Administrative Agent or Issuing Bank under this Agreement and the other Credit
Documents.
(b)    In addition to the foregoing, if a Bank becomes, and during the period it
remains, a Defaulting Lender or a Potential Defaulting Lender, any Issuing Bank
may, upon prior written notice to the Borrower and the Administrative Agent,
resign as an Issuing Bank effective at the close of business New

-83-

--------------------------------------------------------------------------------




York time on a date specified in such notice (which date may not be less than
thirty (30) days after the date of such notice); provided that such resignation
by such Issuing Bank will have no effect on the validity or enforceability of
any Letter of Credit then outstanding or on the obligations of the Borrower or
any Bank under this Agreement with respect to any such outstanding Letter of
Credit or otherwise to the such Issuing Bank.
Section 10.07    Co-Syndication Agents, Joint Lead Arrangers and Joint Book
Running Managers, Co-Documentation Agents. The Royal Bank of Scotland plc and
Bank of Montreal shall be named Co-Syndication Agents under the Credit
Documents, but the Co-Syndication Agents shall have no right or duty to act as
agent on behalf of the Banks in such capacity. Citigroup Global Markets Inc.,
BMO Capital Markets and RBS Securities Inc. shall be named Joint Lead Arrangers
and Joint Book Running Managers under the Credit Documents, but such Joint Lead
Arrangers and Joint Book Running Managers shall have no right or duty to act as
agent on behalf of the Banks in such capacities. Compass Bank, PNC Bank,
National Association, Regions Bank, U.S. Bank National Association, Wells Fargo
Bank, National Association, Branch Banking and Trust Company, Crédit Agricole
Corporate and Investment Bank, Raymond James Bank, N.A., Royal Bank of Canada,
and Sumitomo Mitsui Banking Corporation shall be named Co-Documentation Agents,
but the Co-Documentation Agents shall have no right or duty to act as agent on
behalf of the Banks in such capacity.
Section 10.08    Designation of Additional Agents. The Administrative Agent
shall have the continuing right, for purposes hereof, at any time and from time
to time to designate one or more of the Banks (and/or its or their Affiliates)
as “arrangers” or other designations for purposes hereof, but no such
designation shall have any substantive effect, and no such Banks or their
Affiliates shall have any additional powers, duties or responsibilities as a
result thereof.

ARTICLE XI
MISCELLANEOUS
Section 11.01    Amendments, Etc. No amendment or waiver of any provision of
this Agreement, the Notes, or any other Credit Document, nor consent to any
departure by the Borrower or any Guarantor therefrom, nor increase in the
aggregate Commitments of the Banks, shall in any event be effective unless the
same shall be in writing and signed by the Administrative Agent, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no amendment shall
increase the Commitment of any Bank without the written consent of such Bank,
and no amendment, waiver or consent shall, unless in writing and signed by all
the Banks, do any of the following: (a) increase the aggregate Commitments of
the Banks in excess of $750,000,000 (except in accordance with the provisions of
Section 1.06), (b) reduce the principal of, or interest on, the Notes or any
fees or other amounts payable hereunder or under any other Credit Document or
otherwise release the Borrower from any Obligations, (c) postpone any date fixed
for any scheduled payment of principal of, or interest on, the Notes or any fees
or other amounts payable hereunder or extend the termination date of such Bank’s
Commitment beyond the Maturity Date (except in accordance with the provisions of
Section 1.07), (d) change the percentage of the Commitments of the Banks which
shall be required for the Banks or any of them to take any action hereunder or
under any other Credit Document, (e) amend this Section 11.01, (f) amend the
definition of “Required Lenders”, (g) amend the definition of “Asset Value”, but
not the definitions that are used in such definition, (h) release any Guarantor
from its obligations under the Guaranty or any of the Environmental Indemnities;
provided that the Administrative Agent can, if no Default then exists, release
any Subsidiary of the Borrower in accordance with the provisions of
Sections 5.09(b) or 11.23,

-84-

--------------------------------------------------------------------------------




(i) modify any provisions requiring payment to be made for the ratable account
of the Banks, (j) amend the definition of “Pro Rata Share” or (k) require the
duration of an Interest Period to be more than six months if such period is not
available to all Banks; and provided, further, that no amendment, waiver or
consent shall, unless in writing and signed by the Administrative Agent or any
Issuing Bank in addition to the Banks required above to take such action, affect
the rights or duties of the Administrative Agent or such Issuing Bank, as the
case may be, under this Agreement or any other Credit Document. In addition,
none of the following decisions shall be made without the written consent of the
Required Lenders:
(a)    [Reserved];
(b)    any determination to make a Borrowing after the occurrence and during the
continuance of an Event of Default;
(c)    [Reserved];
(d)    any waiver of or any amendment to the financial covenants contained in
Article VII of this Agreement or any definitions used therein;
(e)    any waiver or modification of the covenants contained in Article V or
Article VI;
(f)    any amendment, supplement or modification to, or waiver of, the
provisions of Section 8.01 of this Agreement;
(g)    any determination to send notice to the Borrower of, or otherwise
declare, an Event of Default pursuant to Section 8.01 of this Agreement;
(h)    any determination to accelerate the Obligations pursuant to Section 8.02
of this Agreement;
(i)    any exercise of remedies under any Credit Document;
(j)    any waiver for more than 45 days of, or any amendment to, the reporting
requirements set forth in clauses (a)-(d) of Section 5.05 of this Agreement;
(k)    any material waiver of the conditions to a Hotel Property qualifying as
either an Unencumbered Property or a Permitted Non‑Unencumbered Property; and
(l)    any other waiver or modification of the Credit Documents unless the
applicable provision of this Agreement expressly permits such waiver or
modification to be made by the Administrative Agent.
Any amendment to this Agreement which extends the expiration date of any Letter
of Credit beyond the Maturity Date shall require the written consent of any Bank
affected by such amendment. Any amendment to this Agreement including a covenant
of the Parent or any of its Subsidiaries or amendment to a definition shall
require the Borrower’s written consent. Anything herein to the contrary
notwithstanding, during such period as a Bank is a Defaulting Lender, to the
fullest extent permitted by applicable law, such Bank will not be entitled to
vote in respect of amendments and waivers hereunder and the Commitment and the
outstanding Advances or other extensions of credit of such Bank hereunder will
not be taken into account in determining whether the Required Lenders or all of
the Banks, as required, have approved any such amendment or waiver (and the
definition of “Required Lenders” will automatically be deemed modified

-85-

--------------------------------------------------------------------------------




accordingly for the duration of such period; provided, that any such amendment
or waiver that would increase or extend the term of the Commitment of such
Defaulting Lender, extend the date fixed for the payment of principal or
interest owing to such Defaulting Lender hereunder, reduce the principal amount
of any obligation owing to such Defaulting Lender, reduce the amount of or the
rate or amount of interest on any amount owing to such Defaulting Lender or of
any fee payable to such Defaulting Lender hereunder, or alter the terms of this
proviso, will require the consent of such Defaulting Lender.
Section 11.02    Notices, Etc. (a) Except as specifically provided herein, all
notices and other communications shall be in writing (including telecopy or
telex) and mailed, telecopied, telexed, hand delivered or delivered by a
nationally recognized overnight courier, (a) if to the Borrower, at its address
at 3 Bethesda Metro Center, Suite 1200, Bethesda, Maryland 20814, Attention: Mr.
Bruce A. Riggins, with a copy to William Diamond at DeCampo Diamond & Ash, 747
Third Avenue, New York, New York 10017 (telephone: (212) 758-1710; telecopy
(212) 758-1728) and a copy to Robert K. Hagan at Hagan & Vidovic, LLP, Suite
4322, 200 East Randolph Drive, Chicago, Illinois 60601 (telephone:
(312) 228-2050; telecopy (312) 228-0982); (b) if to any Bank at its Domestic
Lending Office; (c) if to the Administrative Agent, at its address at Citibank,
N.A. Agency Department, 1615 Brett Road OPS III, New Castle, Delaware 19720,
Attention: Global Loans Agency Department, (telecopy: (212) 994-0961; telephone:
(302) 894-6010; (d) if to Citibank as Issuing Bank, at its address at 1615 Brett
Road OPS III, New Castle, Delaware 19720, Attention: Global Loans Agency
Department, (telecopy: (212) 994-0961; telephone: (302) 894-6010), (e) if to the
Existing Issuing Bank, at its Domestic Lending Office, or, (f) as to each party,
at such other address or telecopier number as shall be designated by such party
in a written notice to the other parties. All such notices and communications
shall (i) when mailed, telecopied, telexed or hand delivered or delivered by
overnight courier, be effective three days after deposited in the mails, when
telecopy transmission is completed, when confirmed by telex answer-back or when
delivered, (ii) when delivered by posting to an Approved Electronic Platform, an
Internet website or a similar telecommunication device requiring that a user
have prior access to such Approved Electronic Platform, website or other device
(to the extent permitted by Section 11.02(b) to be delivered thereunder), when
such notice, demand, request, consent and other communication shall have been
made generally available on such Approved Electronic Platform, Internet website
or similar device to the class of Person being notified (regardless of whether
any such Person must accomplish, and whether or not any such Person shall have
accomplished, any action prior to obtaining access to such items, including
registration, disclosure of contact information, compliance with a standard user
agreement or undertaking a duty of confidentiality) and such Person has been
notified in respect of such posting that a communication has been posted to the
Approved Electronic Platform, provided that if requested by any Bank or any
Issuing Bank, the Administrative Agent shall deliver a copy of the
Communications to such Bank or Issuing Bank by e-mail or telecopier and
(iii) when delivered by electronic mail or any other telecommunications device,
upon receipt by the sender of a response from any one recipient, or from an
employee or representative of the Person receiving notice on behalf of such
Person, acknowledging receipt (which response may not be an automatic
computer-generated response) and an identical notice is also sent simultaneously
by mail, overnight courier or personal deliver as otherwise provided in this
Section 11.02; provided, however, that notices and communications to the
Administrative Agent pursuant to Article II or Article X shall not be effective
until received by the Administrative Agent; provided further that any notice or
communication which is delivered after the close of regular business hours of
the recipient shall be deemed received on the next Business Day. Delivery by
telecopier of an executed counterpart of a signature page to any amendment or
waiver of any provision of this Agreement or the Notes or of any Exhibit hereto
to be executed and delivered hereunder shall be effective as delivery of an
original executed counterpart thereof. Each Bank and each Issuing Bank agrees
(i) to notify the Administrative Agent in writing of such Bank or such Issuing
Bank’s e-mail address to which a notice may be sent by electronic transmission
(including by electronic communication) on or before the date such Bank and such
Issuing Bank becomes a party to this Agreement (and from time to time thereafter
to ensure that the Administrative Agent has on record an effective

-86-

--------------------------------------------------------------------------------




e-mail address for such Bank and such Issuing Bank) and (ii) that any notice may
be sent to such e-mail address.
(b)    Notwithstanding clause (a) (unless the Administrative Agent requests that
the provisions of clause (a) be followed) and any other provision in this
Agreement or any other Credit Document providing for the delivery of any
Approved Electronic Communication by any other means, the Borrower and the
Guarantors shall deliver all Approved Electronic Communications to the
Administrative Agent by properly transmitting such Approved Electronic
Communications in an electronic/soft medium in a format acceptable to the
Administrative Agent to global.loans.support@citigroup.com or such other
electronic mail address (or similar means of electronic delivery) as the
Administrative Agent may notify to the Borrower. Nothing in this clause
(b) shall prejudice the right of the Administrative Agent or any Bank or any
Issuing Bank to deliver any Approved Electronic Communication to the Borrower or
any Guarantor in any manner authorized in this Agreement or to request that the
Borrower effect delivery in such manner.
(c)    Each of the Banks and the Borrower and each Guarantor agrees that the
Administrative Agent may, but shall not be obligated to, make the Approved
Electronic Communications available to the Banks by posting such Approved
Electronic Communications on IntraLinks™ or a substantially similar electronic
platform chosen by the Administrative Agent to be its electronic transmission
system (the “Approved Electronic Platform”). Although the Approved Electronic
Platform and its primary web portal are secured with generally-applicable
security procedures and policies implemented or modified by the Administrative
Agent from time to time (including, as of the Closing Date, a dual firewall and
a User ID/Password Authorization System) and the Approved Electronic Platform is
secured through a single-user-per-deal authorization method whereby each user
may access the Approved Electronic Platform only on a deal-by-deal basis, each
of the Banks and the Borrower and each Guarantor acknowledges and agrees that
the distribution of material through an electronic medium is not necessarily
secure and that there are confidentiality and other risks associated with such
distribution. In consideration for the convenience and other benefits afforded
by such distribution and for the other consideration provided hereunder, the
receipt and sufficiency of which is hereby acknowledged, each of the Banks and
the Borrower and each Guarantor hereby approves distribution of the Approved
Electronic Communications through the Approved Electronic Platform and
understands and assumes the risks of such distribution.
(d)    THE APPROVED ELECTRONIC PLATFORM AND THE APPROVED ELECTRONIC
COMMUNICATIONS ARE PROVIDED “AS IS” AND “AS AVAILABLE”. NONE OF THE
ADMINISTRATIVE AGENT NOR ANY OF ITS DIRECTORS, OFFICERS, AGENTS OR EMPLOYEES
WARRANT THE ACCURACY, ADEQUACY OR COMPLETENESS OF THE APPROVED ELECTRONIC
COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM AND EACH EXPRESSLY DISCLAIMS
ANY LIABILITY FOR ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC COMMUNICATIONS
OR THE APPROVED ELECTRONIC PLATFORM. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED
OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE ADMINISTRATIVE AGENT
OR ANY OF ITS DIRECTORS, OFFICERS, AGENTS OR EMPLOYEES IN CONNECTION WITH THE
APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM.
(e)    Each of the Banks and the Borrower and each Guarantor agrees that the
Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Approved Electronic Communications on the
Approved Electronic Platform in accordance with the Administrative Agent’s
generally-applicable document retention procedures and policies.

-87-

--------------------------------------------------------------------------------




Section 11.03    No Waiver; Remedies. No failure on the part of any Bank, the
Administrative Agent, or any Issuing Bank to exercise, and no delay in
exercising, any right hereunder or under any other Credit Document shall operate
as a waiver thereof; nor shall any single or partial exercise of any such right
preclude any other or further exercise thereof or the exercise of any other
right. The remedies provided in this Agreement and the other Credit Documents
are cumulative and not exclusive of any remedies provided by law.
Section 11.04    Costs and Expenses. The Borrower agrees to pay on demand all
reasonable out‑of‑pocket costs and expenses of the Administrative Agent in
connection with the preparation, execution, delivery, due diligence,
administration, modification and amendment of this Agreement, the Notes and the
other Credit Documents and syndication of the Obligations including, without
limitation, (a) the reasonable fees and out‑of‑pocket expenses of Shearman &
Sterling LLP, counsel for the Administrative Agent (and no other Bank), and
(b) to the extent not included in the foregoing, the costs of any local counsel,
travel expenses of the Administrative Agent and its consultants and
representatives, engineering reports, environmental reports, mortgage and
intangible taxes (if any), and any title or Uniform Commercial Code search
costs, any flood plain search costs, insurance consultant costs and other costs
usual and customary in connection with a credit facility of this type. In
addition, the Borrower agrees to pay on demand all reasonable out-of‑pocket
costs and expenses, if any, of the Administrative Agent, each Issuing Bank, and
each Bank (including, without limitation, reasonable counsel fees and expenses
of the Administrative Agent, such Issuing Bank, and each Bank) in connection
with the enforcement (whether through negotiations, legal proceedings or
otherwise) of this Agreement and the other Credit Documents.
Section 11.05    Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower and the Administrative Agent, and when
the Administrative Agent shall have, as to each Bank, either received a
counterpart hereof executed by such Bank or been notified by such Bank that such
Bank has executed it and thereafter shall be binding upon and inure to the
benefit of the Borrower, the Administrative Agent, each Issuing Bank, each Bank
and only to the extent specifically set forth in Section 9.01(f), each Qualified
Unsecured Lender, and their respective successors and assigns, except that the
Borrower shall not have the right to assign its rights or delegate its duties
under this Agreement or any interest in this Agreement without the prior written
consent of each Bank.
Section 11.06    Bank Assignments and Participations. (a) Assignments. Any Bank
may assign to one or more banks or other entities all or any portion of its
rights and obligations under this Agreement (including, without limitation, all
or a portion of its Commitment, the Advances owing to it, any Notes held by it,
and the participation interest in the Letter of Credit Obligations held by it);
provided, however, that (i) each such assignment shall be of a constant, and not
a varying, percentage of all of such Bank’s rights and obligations under this
Agreement and shall involve a ratable assignment of such Bank’s Commitment, such
Bank’s Advances and such Bank’s participation in Letter of Credit Exposure,
(ii) the amount of the resulting Commitment and Advances of the assigning Bank
(unless it is assigning all its Commitment) and the assignee Bank pursuant to
each such assignment (determined as of the date of the Assignment and Acceptance
with respect to such assignment) shall in no event be less than $10,000,000 and
shall be an integral multiple of $1,000,000, (iii) each such assignment shall be
to an Eligible Assignee, (iv) the parties to each such assignment shall execute
and deliver to the Administrative Agent, for its acceptance and recording in the
Register, an Assignment and Acceptance, together with the Notes subject to such
assignment, (v) the consent of the Administrative Agent shall be required, which
consent shall not be unreasonably withheld or delayed, except with respect to
assignments to other Banks or an Affiliate of the assigning Bank, (vi) no such
assignments shall be made to any Defaulting Lender, Potential Defaulting Lender,
the Borrower or its Affiliates or any of their respective subsidiaries, any
natural Person, or any Person who, upon becoming a Bank hereunder, would
constitute any of the foregoing Persons described in this clause, and (vii) each
Eligible

-88-

--------------------------------------------------------------------------------




Assignee (other than an Eligible Assignee which is an Affiliate of the assigning
Bank) shall pay to the Administrative Agent a $3,500 administrative fee;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment. Upon such execution, delivery, acceptance and recording, from and
after the effective date specified in each Assignment and Acceptance, which
effective date shall be at least three Business Days after the execution
thereof, (A) the assignee thereunder shall be a party hereto for all purposes
and, to the extent that rights and obligations hereunder have been assigned to
it pursuant to such Assignment and Acceptance, have the rights and obligations
of a Bank hereunder and (B) such Bank thereunder shall, to the extent that
rights and obligations hereunder have been assigned by it pursuant to such
Assignment and Acceptance, relinquish its rights and be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of such Bank’s rights and
obligations under this Agreement, such Bank shall cease to be a party hereto).
Notwithstanding anything herein to the contrary, any Bank may assign, as
collateral or otherwise, any of its rights under the Credit Documents, including
to any Federal Reserve Bank or other central bank, and this Section shall not
apply to any such assignment. In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment will be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment make such additional payments to the
Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Administrative Agent and, unless a Default has
occurred and is continuing, the Borrower, which consent shall not be
unreasonably withheld or delayed, the applicable pro rata share of Advances
previously requested but not funded by the Defaulting Lender, to each of which
the applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, each Issuing Bank and each other Bank hereunder (and
interest accrued thereon), and (y) acquire (and fund as appropriate) its full
pro rata share of all Advances and participants in Letters of Credit.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder becomes effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest will be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.
(b)    Term of Assignments. By executing and delivering an Assignment and
Acceptance, the Bank thereunder and the assignee thereunder confirm to and agree
with each other and the other parties hereto as follows: (i) other than as
provided in such Assignment and Acceptance, such Bank makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency of
value of this Agreement or any other instrument or document furnished pursuant
hereto; (ii) such Bank makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrower or the
Guarantors or the performance or observance by the Borrower or the Guarantors of
any of their obligations under this Agreement or any other instrument or
document furnished pursuant hereto; (iii) such assignee confirms that it has
received a copy of this Agreement, together with copies of the financial
statements and filings under the Exchange Act referred to in Sections 4.06 and
5.05, if applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee will, independently and without
reliance upon the Administrative Agent, such Bank or any other Bank and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (v) such assignee appoints and authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers
under this Agreement as are delegated to the Administrative Agent by the terms
hereof, together with such powers as are reasonably incidental thereto; and
(vi) such assignee agrees that it will

-89-

--------------------------------------------------------------------------------




perform in accordance with their terms all of the obligations which by the terms
of this Agreement are required to be performed by it as a Bank.
(c)    The Register. The Administrative Agent shall maintain at its address
referred to in Section 11.02 a copy of each Assignment and Acceptance delivered
to and accepted by it and a register for the recordation of the names and
addresses of the Banks and the Commitments of, and principal amount of the
Advances owing to, each Bank from time to time (the “Register”). The entries in
the Register shall be conclusive and binding for all purposes, absent manifest
error, and the Borrower, the Administrative Agent, the Issuing Banks, and the
Banks may treat each Person whose name is recorded in the Register as a Bank
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower or any Bank at any reasonable time and from time
to time upon reasonable prior notice.
(d)    Procedures. Upon its receipt of an Assignment and Acceptance executed by
a Bank and an Eligible Assignee, together with the Note subject to such
assignment, the Administrative Agent shall, if such Assignment and Acceptance
has been completed and is in substantially the form of the attached Exhibit B,
(i) accept such Assignment and Acceptance, (ii) record the information contained
therein in the Register, and (iii) give prompt notice thereof to the Borrower.
Within five Business Days after its receipt of such notice, the Borrower, at its
own expense, shall execute and deliver to the Administrative Agent in exchange
for the surrendered Note, a new Note payable to the order of such Eligible
Assignee in amount equal to, respectively, the Commitment and the outstanding
Advances assumed by it pursuant to such Assignment and Acceptance, and if the
assigning Bank has retained any Commitment hereunder, a new Note payable to the
order of such Bank in an amount equal to, respectively, the Commitment and the
outstanding Advances retained by it hereunder. Such new Note shall be dated the
effective date of such Assignment and Acceptance and shall otherwise be in
substantially the form of the attached Exhibit A.
(e)    Participations. Each Bank may sell participations to one or more banks or
other entities (excluding natural Persons) in or to all or a portion of its
rights and obligations under this Agreement (including, without limitation, all
or a portion of its Commitment, the Advances owing to it, its participation
interest in the Letter of Credit Obligations, and the Notes held by it);
provided, however, that (i) such Bank’s obligations under this Agreement
(including, without limitation, its Commitment to the Borrower hereunder) shall
remain unchanged, (ii) such Bank shall remain solely responsible to the other
parties hereto for the performance of such obligations, (iii) such Bank shall
remain the holder of any such Note for all purposes of this Agreement, (iv) the
Borrower, the Administrative Agent, and the Issuing Banks and the other Banks
shall continue to deal solely and directly with such Bank in connection with
such Bank’s rights and obligations under this Agreement, and (v) such Bank shall
not require the participant’s consent to any matter under this Agreement, except
for change in the principal amount of any Note in which the participant has an
interest, reductions in fees or interest, or extending the Maturity Date except
as permitted in this Agreement. The Borrower hereby agrees that participants
shall have the same rights under Sections 2.08, 2.09, and 2.11(c) hereof as the
Bank to the extent of their respective participations, provided that no
participant shall be able to collect in excess of amounts payable to the Bank
selling to such participant under such Sections in respect of the interest sold
to such participant or to collect any such amounts from the Borrower. Each Bank
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each participant and the principal amounts (and stated
interest) of each participant’s interest in the Advances or other obligations
under the Credit Documents (the “Participant Register”); provided that no Bank
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any participant or any information relating
to a participant's interest in any commitments, loans, letters of credit or its
other obligations under any Credit Document) to any Person except to the extent
that such disclosure is necessary to establish that such commitment, loan,
letter of credit or other obligation is in registered form under
Section 5f.103-1(c)

-90-

--------------------------------------------------------------------------------




of the United States Treasury Regulations.  The entries in the Participant
Register shall be conclusive absent manifest error, and such Bank shall treat
each Person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
(f)    Confidentiality. Each Bank may furnish any information concerning the
Borrower and its Subsidiaries in the possession of such Bank from time to time
to assignees and participants (including prospective assignees and
participants); provided that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree in writing to
preserve the confidentiality of any confidential information relating to the
Borrower and its Subsidiaries received by it from or on behalf of such Bank in
accordance with Section 11.20. Such Bank shall promptly deliver a signed copy of
any such confidentiality agreement to the Administrative Agent.
Section 11.07    Indemnification. (a) The Borrower shall indemnify the
Administrative Agent, the Banks (in any capacity or title and including any
lender which was a Bank hereunder prior to any full assignment of its
Commitment), the Issuing Banks, and each affiliate thereof and their respective
directors, officers, employees and agents from, and discharge, release, and hold
each of them harmless against, any and all losses, liabilities, claims or
damages (including reasonable legal fees) to which any of them may become
subject, insofar as such losses, liabilities, claims or damages (including
reasonable legal fees) arise out of or result from (i) any actual or proposed
use of the proceeds of any Advance, (ii) any breach by the Borrower or any
Guarantor of any provision of this Agreement or any other Credit Document,
(iii) any investigation, litigation or other proceeding (including any
threatened investigation or proceeding) relating to the foregoing regardless of
the identity of the party bringing such investigation, litigation or other
proceeding, or (iv) any Environmental Claim or requirement of Environmental Laws
concerning or relating to the present or previously‑owned or operated
properties, or the operations or business, of the Borrower or any of its
Subsidiaries, and the Borrower shall reimburse the Administrative Agent, each
Issuing Bank, and each Bank, and each affiliate thereof and their respective
directors, officers, employees and agents, upon demand for any reasonable
out-of-pocket expenses (including legal fees) incurred in connection with any
such investigation, litigation or other proceeding; and expressly including any
such losses, liabilities, claims, damages, or expense incurred by reason of the
indemnified Person’s own negligence, but excluding any such losses, liabilities,
claims, damages or expenses incurred by reason of such indemnified Person’s
gross negligence or willful misconduct or willful breach in bad faith of a
material provision of this Agreement as determined in a final non-appealable
judgment by a court of competent jurisdiction.
(b)    To the fullest extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any such indemnified party, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Credit Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Advance or Letter of Credit, or the use of the proceeds thereof.
(c)    No indemnified Person referred to in this Section 11.07 shall be liable
for any damages arising from the use by unintended recipients of any information
or other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Credit Documents or the transactions contemplated hereby or thereby.

-91-

--------------------------------------------------------------------------------




Section 11.08    Execution in Counterparts. This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Section 11.09    Survival of Representations, Indemnifications, etc. All
representations, warranties contained in this Agreement or made in writing by or
on behalf of the Borrower in connection herewith shall survive the execution and
delivery of this Agreement and the Credit Documents, the making of the Advances
and any investigation made by or on behalf of the Banks, none of which
investigations shall diminish any Bank’s right to rely on such representations
and warranties. All obligations of the Borrower provided for in Sections 2.08,
2.09, 2.11(c), 11.04 and 11.07 shall survive any termination of this Agreement
and repayment in full of the Obligations.
Section 11.10    Severability. In case one or more provisions of this Agreement
or the other Credit Documents shall be invalid, illegal or unenforceable in any
respect under any applicable law, the validity, legality and enforceability of
the remaining provisions contained herein or therein shall not be affected or
impaired thereby.
Section 11.11    Entire Agreement. This Agreement, the Notes and the other
Credit Documents constitute the entire understanding among the parties hereto
with respect to the subject matter hereof and supersede any prior agreements,
written or oral, with respect thereto.
Section 11.12    Usury Not Intended. It is the intent of the Borrower and each
Bank in the execution and performance of this Agreement and the other Credit
Documents to contract in strict compliance with applicable usury laws, including
conflicts of law concepts, governing the Advances of each Bank including such
applicable laws of the State of New York and the United States of America from
time to time in effect. In furtherance thereof, the Banks and the Borrower
stipulate and agree that none of the terms and provisions contained in this
Agreement or the other Credit Documents shall ever be construed to create a
contract to pay, as consideration for the use, forbearance or detention of
money, interest at a rate in excess of the Maximum Rate and that for purposes
hereof “interest” shall include the aggregate of all charges which constitute
interest under such laws that are contracted for, charged or received under this
Agreement; and in the event that, notwithstanding the foregoing, under any
circumstances the aggregate amounts taken, reserved, charged, received or paid
on the Advances, include amounts which by applicable law are deemed interest
which would exceed the Maximum Rate, then such excess shall be deemed to be a
mistake and each Bank receiving same shall credit the same on the principal of
its Notes (or if such Notes shall have been paid in full, refund said excess to
the Borrower). In the event that the maturity of the Notes is accelerated by
reason of any election of the holder thereof resulting from any Event of Default
under this Agreement or otherwise, or in the event of any required or permitted
prepayment, then such consideration that constitutes interest may never include
more than the Maximum Rate and excess interest, if any, provided for in this
Agreement or otherwise shall be canceled automatically as of the date of such
acceleration or prepayment and, if theretofore paid, shall be credited on the
applicable Notes (or, if the applicable Notes shall have been paid in full,
refunded to the Borrower). In determining whether or not the interest paid or
payable under any specific contingencies exceeds the Maximum Rate, the Borrower
and the Banks shall to the maximum extent permitted under applicable law
amortize, prorate, allocate and spread in equal parts during the period of the
full stated term of the Notes all amounts considered to be interest under
applicable law at any time contracted for, charged, received or reserved in
connection with the Obligations. The provisions of this Section shall control
over all other provisions of this Agreement or the other Credit Documents which
may be in apparent conflict herewith.

-92-

--------------------------------------------------------------------------------




Section 11.13    Governing Law. ANY DISPUTE BETWEEN THE BORROWER, THE
ADMINISTRATIVE AGENT, ANY ISSUING BANK, ANY BANK, OR ANY INDEMNITEE ARISING OUT
OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED
BETWEEN THEM IN CONNECTION WITH, THIS AGREEMENT OR ANY OF THE OTHER CREDIT
DOCUMENTS, AND WHETHER ARISING IN CONTRACT, TORT, EQUITY, OR OTHERWISE, SHALL BE
RESOLVED IN ACCORDANCE WITH THE INTERNAL LAWS (INCLUDING, WITHOUT LIMITATION,
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW, BUT OTHERWISE WITHOUT REGARD TO
THE CONFLICTS OF LAWS PROVISIONS) OF THE STATE OF NEW YORK.
Section 11.14    Consent to Jurisdiction; Service of Process; Jury Trial. (a)
Exclusive Jurisdiction. Except as provided in subsection (b), each of the
parties hereto agrees that all disputes among them arising out of, connected
with, related to, or incidental to the relationship established among them in
connection with, this Agreement or any of the other Credit Documents whether
arising in contract, tort, equity, or otherwise, shall be resolved exclusively
by state or federal courts located in the City, county and state of New York,
but the parties hereto acknowledge that any appeals from those courts may have
to be heard by a court located outside of New York. Each of the parties hereto
waives in all disputes brought pursuant to this subsection (a) any objection
that it may have to the location of the court considering the dispute.
(b)    Other Jurisdictions. The Borrower agrees that the Administrative Agent,
any Bank or any Indemnitee shall have the right to proceed against the Borrower
or its Property in a court in any location to enable such person to (1) obtain
personal jurisdiction over the Borrower or (2) enforce a judgment or other court
order entered in favor of such Person. The Borrower agrees that it will not
assert any permissive counterclaims in any proceeding brought by such Person to
enforce a judgment or other court order in favor of such Person. The Borrower
waives any objection that it may have to the location of the court in which such
Person has commenced a proceeding described in this subsection (b).
(c)    Service of Process. The Borrower waives personal service of any process
upon it and irrevocably consents to the service of process of any writs, process
or summonses in any suit, action or proceeding by the mailing thereof by the
Administrative Agent or the Banks by registered or certified mail, postage
prepaid, to the Borrower addressed as provided herein. Nothing herein shall in
any way be deemed to limit the ability of the Administrative Agent or the Banks
to serve any such writs, process or summonses in any other manner permitted by
applicable law. The Borrower irrevocably waives any objection (including,
without limitation, any objection of the laying of venue or based on the grounds
of forum non conveniens) which it may now or hereafter have to the bringing of
any such action or proceeding with respect to this Agreement or any other
instrument, document or agreement executed or delivered in connection herewith
in any jurisdiction set forth above.
(d)    WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY
RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT, OR OTHERWISE, ARISING OUT OF, CONNECTED WITH, RELATED TO OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED
IN CONNECTION HEREWITH. EACH OF THE PARTIES HERETO AGREES AND CONSENTS THAT ANY
SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL
WITHOUT A JURY AND THAT ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

-93-

--------------------------------------------------------------------------------




(e)    Waiver of Bond. The Borrower waives the posting of any bond otherwise
required of any party hereto in connection with any judicial process or
proceeding to realize on the collateral enforce any judgment or other court
order entered in favor of such party, or to enforce by specific performance,
temporary restraining order, preliminary or permanent injunction, this Agreement
or any other Credit Document.
Section 11.15    Knowledge of Borrower. For purposes of this Agreement,
“knowledge of the Borrower” means the actual knowledge of any of the executive
officers and all other Responsible Officers of the Parent.
Section 11.16    Banks Not in Control. None of the covenants or other provisions
contained in the Credit Documents shall or shall be deemed to, give the Banks
the rights or power to exercise control over the affairs and/or management of
the Borrower, any of its Subsidiaries, any Material Subsidiary or any Guarantor,
the power of the Banks being limited to the right to exercise the remedies
provided in the Credit Documents.
Section 11.17    Headings Descriptive. The headings of the several Sections and
paragraphs of the Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.
Section 11.18    Time is of the Essence. Time is of the essence under the Credit
Documents.
Section 11.19    Scope of Indemnities. The Borrower acknowledges and agrees that
certain of its Obligations and indemnities under this Agreement include any
claims resulting from the negligence or alleged negligence of the Administrative
Agent, the Banks, or any other Person being indemnified.
Section 11.20    Confidentiality. (a) The Administrative Agent, each Issuing
Bank and each Bank severally agrees that it will use its commercially reasonable
efforts not to disclose without the prior written consent of the Parent or the
Borrower (other than to an Affiliate or such Person’s or their Affiliate’s
directors, officers, employees, auditors, regulators or counsel) any Information
(as defined below) with respect to the Parent or the Borrower which is furnished
pursuant to this Agreement except that the Administrative Agent, each Issuing
Bank and each Bank may disclose any such Information (i) which is or becomes
generally available to the public other than by a breach of this Section 11.20,
(ii) which is known by or becomes known by such Person from another Person,
(iii) as may be required or appropriate in any report, statement or testimony
submitted to any Governmental Authority, regulatory authority or self-regulatory
authority (whether in the United States or elsewhere), (iv) as may be required
or appropriate in response to any summons or subpoena or any law, order,
regulation, ruling or similar legal process applicable to the Administrative
Agent, such Issuing Bank or such Bank, (v) to any other party hereto, (vi) in
connection with the exercise of any remedies hereunder or under any other Credit
Document or any action or proceeding relating to this Agreement or any other
Credit Document or the enforcement of rights hereunder or thereunder,
(vii) subject to an agreement containing provisions substantially the same as
those of this Section 11.20, to (A) any prospective participant or assignee in
connection with any contemplated transfer pursuant to Section 11.06 in
accordance with the provisions of Section 11.06(f) or (B) any actual or
prospective party to any swap, derivative or other transaction under which
payments are to be made by reference to the Borrower and its obligations, this
Agreement or payments hereunder, (viii) on a confidential basis to (A) any
rating agency in connection with rating the Parent or its Subsidiaries or this
Agreement or (B) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers with respect to this
Agreement, (ix) with the consent of the Borrower, or (x) to the extent such
Information becomes available to the Administrative Agent, any Bank, any Issuing
Bank or any of their respective Affiliates on a

-94-

--------------------------------------------------------------------------------




nonconfidential basis from a source other than the Borrower. For purposes of
this Section, “Information” means all information received from the Parent or
any of its Subsidiaries (including the Fee Letter and any information obtained
based on a review of the books and records of the Parent or any of its
Subsidiaries) relating to the Parent or any of its Subsidiaries or any of their
respective businesses; provided that, in the case of information so received
after the date hereof, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
(b)    Notwithstanding anything to the contrary set forth herein or in any other
written or oral understanding or agreement to which the parties hereto are
parties or by which they are bound, the parties hereto acknowledge and agree
that (i) any obligations of confidentiality contained herein and therein do not
apply and have not applied from the commencement of discussions between the
parties to the tax treatment and tax structure of the transactions contemplated
by the Credit Documents (and any related transactions or arrangements), and
(ii) each party (and each of its employees, representatives, or other
agents) may disclose to any and all parties as required, without limitation of
any kind, the tax treatment and tax structure of the transactions contemplated
by the Credit Documents and all materials of any kind (including opinions or
other tax analyses) that are provided to such party relating to such tax
treatment and tax structure, all within the meaning of Treasury Regulations
Section 1.6011-4; provided, however, that each party recognizes that the
privilege each has to maintain, in its sole discretion, the confidentiality of a
communication relating to the transactions contemplated by the Credit Documents,
including a confidential communication with its attorney or a confidential
communication with a federally authorized tax practitioner under Section 7525 of
the Internal Revenue Code, is not intended to be affected by the foregoing.
Section 11.21    USA Patriot Act Notice. The Patriot Act and federal regulations
issued with respect thereto require all financial institutions to obtain, verify
and record certain information that identifies individuals or business entities
which open an “account” with such financial institution. Consequently, the
Administrative Agent (for itself and/or as Administrative Agent for all Banks
hereunder) may from time-to-time request, and the Borrower shall provide the
Administrative Agent, the Borrower’s and each Guarantor’s and Material
Subsidiary’s name, address, tax identification number and/or such other
identification information as shall be necessary for each Bank to comply with
federal law. An “account” for this purpose may include, without limitation, a
deposit account, cash management service, a transaction or asset account, a
credit account, a loan or other extension of credit, and/or other financial
services product.
Section 11.22    No Fiduciary Duties. The Parent, the Borrower and each
Guarantor agrees that nothing in the Credit Documents or otherwise will be
deemed to create an advisory, fiduciary or agency relationship or fiduciary or
other implied duty between the Administrative Agent, any Issuing Bank, any Bank
or any Affiliate thereof, on the one hand, and the Parent, the Borrower or such
Guarantor, as applicable, its stockholders or its Affiliates, on the other. The
Parent, the Borrower and each Guarantor agrees that the transactions
contemplated by the Credit Documents (including the exercise of rights and
remedies hereunder and thereunder) are arm’s-length commercial transactions. The
Parent, the Borrower and each Guarantor agrees that it has consulted its own
legal and financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. The Parent, the Borrower and each
Guarantor acknowledges that the Administrative Agent, the Issuing Banks, the
Banks and their respective Affiliates may have interests in, or may be providing
or may in the future provide financial or other services to other parties with
interests which the Parent, the Borrower or such Guarantor may regard as
conflicting with its interests and may possess information (whether or not
material to the Parent, the Borrower or such Guarantor) other than as a result
of (x) the Administrative

-95-

--------------------------------------------------------------------------------




Agent acting as administrative agent hereunder or (y) the Banks acting as
lenders hereunder, that the Administrative Agent, any Issuing Bank or any Bank
may not be entitled to share with the Parent, the Borrower or any Guarantor.
Without prejudice to the foregoing, each of the Parent, the Borrower and each
Guarantor agrees that the Administrative Agent, the Issuing Banks, the Banks and
their respective Affiliates may (a) deal (whether for its own or its customers’
account) in, or advise on, securities of any Person, and (b) accept deposits
from, lend money to, act as trustee under indentures of, accept investment
banking engagements from and generally engage in any kind of business with other
Persons in each case, as if the Administrative Agent were not the Administrative
Agent and as if the Issuing Banks and Banks were not lenders hereunder, and
without any duty to account therefor to the Parent, the Borrower or any
Guarantor. The Parent, the Borrower and each Guarantor hereby irrevocably
waives, in favor of the Administrative Agent, the Issuing Banks and the Banks,
any conflict of interest which may arise by virtue of the Administrative Agent,
the Issuing Banks and the Banks acting in various capacities under the Credit
Documents or for other customers of the Administrative Agent, any Issuing Bank
or any Bank as described in this Section 11.22.
Section 11.23    Release of Guarantors. Within ten (10) Business Days following
the written request by a Responsible Officer of the Parent, the Administrative
Agent, on behalf of the Banks and the Issuing Banks, shall release any Guarantor
(other than the Parent) from its obligations under this Agreement and each other
Credit Document so long as: (a) there is no Default or Event of Default existing
under this Agreement either at the time of such request or at the time such
Guarantor is released; (b) the Parent shall have received and have in effect at
such time an Investment Grade Rating; and (c) a Responsible Officer of the
Parent delivers to the Administrative Agent a certificate in form and substance
reasonably satisfactory to the Administrative Agent stating that such Guarantor
requested to be released is either being released from its obligation under each
Senior Financing Transaction or is not required to provide a guaranty with
respect to any Senior Financing Transaction to which the Parent is a party or to
which it is simultaneously (or substantially simultaneously) entering into
(collectively, clauses (a), (b) and (c) shall be considered an “Investment Grade
Release Event”).
[Balance of page intentionally left blank]







-96-

--------------------------------------------------------------------------------




EXECUTED as of the date first referenced above.
BORROWER:
 
 
 
 
LASALLE HOTEL OPERATING
PARTNERSHIP, L.P.,
a Delaware limited partnership
 
 
 
 
By:
LaSalle Hotel Properties
General Partner
 
 
 
 
 
By:
/s/ Bruce A. Riggins
 
 
Name:
Bruce A. Riggins
 
 
Title:
Chief Financial Officer
 
 
 
 



PARENT:
 
 
 
 
LASALLE HOTEL PROPERTIES,
a Maryland real estate investment trust
 
 
 
 
By:
/s/ Bruce A. Riggins
 
Name:
Bruce A. Riggins
 
Title:
Chief Financial Officer
 
 
 
 




    
[Signature Page to LHO Revolving Credit Agreement]

--------------------------------------------------------------------------------






GUARANTORS:
 
 
 
 
LASALLE HOTEL LESSE, INC.,
an Illinois corporation
 
 
 
 
By:
/s/ Bruce A. Riggins
 
Name:
Bruce A. Riggins
 
Title:
Chief Financial Officer
 
 
 
 

GLASS HOUSES,
a Maryland real estate investment trust
 
 
 
 
By:
/s/ Bruce A. Riggins
 
Name:
Bruce A. Riggins
 
Title:
Chief Financial Officer
 
 
 
 

DA ENTITY, LLC,
a Delaware limited liability company
 
 
 
 
By:
LaSalle Hotel Properties
Member
 
 
 
 
 
By:
/s/ Bruce A. Riggins
 
 
Name:
Bruce A. Riggins
 
 
Title:
Chief Financial Officer
and
 
 
 
 
 
 
 
By:
RDA Entity, Inc.
Member
 
 
 
 
 
By:
/s/ Bruce A. Riggins
 
 
Name:
Bruce A. Riggins
 
 
Title:
Chief Financial Officer
 
 
 
 




    
[Signature Page to LHO Revolving Credit Agreement]

--------------------------------------------------------------------------------




RDA ENTITY, INC.
LHO GRAFTON HOTEL LESSEE, INC.
LHO LE PARC LESSEE, INC.
LHO SANTA CRUZ ONE LESSEE, INC.
LUCKY TOWN BURBANK LESSEE, INC.
RAMROD LESSEE, INC.
LHO MISSION BAY ROSIE LESSEE, INC.
PARADISE LESSEE, INC.
GEARY DARLING LESSEE, INC.
CHAMBER MAID LESSEE, INC.
SEASIDE HOTEL LESSEE, INC.
LET IT FLHO LESSEE, INC.
LASALLE WASHINGTON ONE LESSEE, INC.
LHO LEESBURG ONE LESSEE, INC.
LHO SAN DIEGO ONE LESSEE, INC.,
LHOBERGE LESSEE, INC.
DIM SUM LESSEE, INC.
FUN TO STAY LESSEE, INC.
SERENITY NOW LESSEE, INC.
SOULDRIVER LESSEE, INC.
each, a Delaware corporation
 
 
 
 
By:
/s/ Bruce A. Riggins
 
Name:
Bruce A. Riggins
 
Title:
Chief Financial Officer

LHO WASHINGTON HOTEL ONE, L.L.C.
LHO WASHINGTON HOTEL TWO, L.L.C.
LHO WASHINGTON HOTEL THREE, LLC
LHO WASHINGTON HOTEL FOUR, L.L.C.
LHO WASHINGTON HOTEL SIX, L.L.C.
I&G CAPITOL, LLC
LHO TOM JOAD CIRCLE DC, L.L.C.
H STREET SHUFFLE, LLC
SILVER P, LLC,
each, a Delaware limited liability company
 
 
 
 
By:
Glass Houses
Managing Member
 
 
 
 
 
By:
/s/ Bruce A. Riggins
 
 
Name:
Bruce A. Riggins
 
 
Title:
Chief Financial Officer




    
[Signature Page to LHO Revolving Credit Agreement]

--------------------------------------------------------------------------------




DC ONE LESSEE, L.L.C.
DC TWO LESSEE, L.L.C.
DC THREE LESSEE, L.L.C.
DC FOUR LESSEE, L.L.C.
DC SIX LESSEE, L.L.C.
DC I&G CAPITAL LESSEE, L.L.C.
LHO TOM JOAD CIRCLE DC LESSEE, L.L.C.
H STREET SHUFFLE LESSEE, LLC
SILVER P LESSEE, LLC,
each, a Delaware limited liability company
 
 
 
 
By:
LaSalle Washington One Lessee, Inc.
Managing Member
 
 
 
 
 
By:
/s/ Bruce A. Riggins
 
 
Name:
Bruce A. Riggins
 
 
Title:
Chief Financial Officer

LHO ALEXANDRIA ONE, L.L.C.
NYC SERENADE, L.L.C.
LHO VIKING HOTEL, L.L.C.
LHO CHICAGO RIVER, L.L.C.
LHO ALEXIS HOTEL, L.L.C.
LHO ONYX HOTEL ONE, L.L.C.
PC FESTIVUS, LLC,
MICASA SHUCASA, LLC
each, a Delaware limited liability company
 
 
 
 
 
By:
LaSalle Hotel Operating Partnership, L.P.
Managing Member
 
 
 
 
 
 
By:
LaSalle Hotel Properties
General Partner
 
 
 
 
 
 
 
By:
/s/ Bruce A. Riggins
 
 
 
Name:
Bruce A. Riggins
 
 
 
Title:
Chief Financial Officer




    
[Signature Page to LHO Revolving Credit Agreement]

--------------------------------------------------------------------------------




SEASIDE HOTEL, LP,
a Delaware limited partnership
 
 
 
 
 
 
By:
Seaside Hotel, LLC
General Partner
 
 
 
 
 
 
 
By:
LaSalle Hotel Operating Partnership, L.P.
Managing Member
 
 
 
 
 
 
 
 
By:
LaSalle Hotel Properties
General Partner
 
 
 
 
 
 
 
 
By:
/s/ Bruce A. Riggins
 
 
 
 
Name:
Bruce A. Riggins
 
 
 
 
Title:
Chief Financial Officer

GEARY DARLING, LP,
a Delaware limited partnership
 
 
 
 
 
 
By:
Geary Darling, LLC
General Partner
 
 
 
 
 
 
 
By:
LaSalle Hotel Operating Partnership, L.P.
Managing Member
 
 
 
 
 
 
 
 
By:
LaSalle Hotel Properties
General Partner
 
 
 
 
 
 
 
 
By:
/s/ Bruce A. Riggins
 
 
 
 
Name:
Bruce A. Riggins
 
 
 
 
Title:
Chief Financial Officer

CHAMBER MAID, LP,
a Delaware limited partnership
 
 
 
 
 
 
By:
Chamber Maid, LLC
General Partner
 
 
 
 
 
 
 
By:
LaSalle Hotel Operating Partnership, L.P.
Managing Member
 
 
 
 
 
 
 
 
By:
LaSalle Hotel Properties
General Partner
 
 
 
 
 
 
 
 
By:
/s/ Bruce A. Riggins
 
 
 
 
Name:
Bruce A. Riggins
 
 
 
 
Title:
Chief Financial Officer


    
[Signature Page to LHO Revolving Credit Agreement]

--------------------------------------------------------------------------------




LET IT FLHO, LP,
a Delaware limited partnership
 
 
 
 
 
 
By:
Let It FLHO, LLC
General Partner
 
 
 
 
 
 
 
By:
LaSalle Hotel Operating Partnership, L.P.
Managing Member
 
 
 
 
 
 
 
 
By:
LaSalle Hotel Properties
General Partner
 
 
 
 
 
 
 
 
By:
/s/ Bruce A. Riggins
 
 
 
 
Name:
Bruce A. Riggins
 
 
 
 
Title:
Chief Financial Officer

LHO GRAFTON HOTEL, L.P.,
a Delaware limited partnership
 
 
 
 
 
 
By:
LHO Grafton Hotel, L.L.C.
General Partner
 
 
 
 
 
 
 
By:
LaSalle Hotel Operating Partnership, L.P.
Managing Member
 
 
 
 
 
 
 
 
By:
LaSalle Hotel Properties
General Partner
 
 
 
 
 
 
 
 
By:
/s/ Bruce A. Riggins
 
 
 
 
Name:
Bruce A. Riggins
 
 
 
 
Title:
Chief Financial Officer

LHO LE PARC, L.P.,
a Delaware limited partnership
 
 
 
 
 
 
By:
LHO Le Parc, L.L.C.
General Partner
 
 
 
 
 
 
 
By:
LaSalle Hotel Operating Partnership, L.P.
Managing Member
 
 
 
 
 
 
 
 
By:
LaSalle Hotel Properties
General Partner
 
 
 
 
 
 
 
 
By:
/s/ Bruce A. Riggins
 
 
 
 
Name:
Bruce A. Riggins
 
 
 
 
Title:
Chief Financial Officer


    
[Signature Page to LHO Revolving Credit Agreement]

--------------------------------------------------------------------------------




LHO SANTA CRUZ HOTEL, L.P.,
a Delaware limited partnership
 
 
 
 
 
 
By:
LHO Santa Cruz Hotel One, L.L.C.
General Partner
 
 
 
 
 
 
 
By:
LaSalle Hotel Operating Partnership, L.P.
Managing Member
 
 
 
 
 
 
 
 
By:
LaSalle Hotel Properties
General Partner
 
 
 
 
 
 
 
 
By:
/s/ Bruce A. Riggins
 
 
 
 
Name:
Bruce A. Riggins
 
 
 
 
Title:
Chief Financial Officer

LUCKY TOWN BURBANK, L.P.,
a Delaware limited partnership
 
 
 
 
 
 
By:
Lucky Town Burbank, L.L.C.
General Partner
 
 
 
 
 
 
 
By:
LaSalle Hotel Operating Partnership, L.P.
Managing Member
 
 
 
 
 
 
 
 
By:
LaSalle Hotel Properties
General Partner
 
 
 
 
 
 
 
 
By:
/s/ Bruce A. Riggins
 
 
 
 
Name:
Bruce A. Riggins
 
 
 
 
Title:
Chief Financial Officer

LHO MISSION BAY ROSIE HOTEL, L.P.,
a Delaware limited partnership
 
 
 
 
 
 
By:
LHO Mission Bay Rosie Hotel, L.L.C.
General Partner
 
 
 
 
 
 
 
By:
LaSalle Hotel Operating Partnership, L.P.
Managing Member
 
 
 
 
 
 
 
 
By:
LaSalle Hotel Properties
General Partner
 
 
 
 
 
 
 
 
By:
/s/ Bruce A. Riggins
 
 
 
 
Name:
Bruce A. Riggins
 
 
 
 
Title:
Chief Financial Officer


    
[Signature Page to LHO Revolving Credit Agreement]

--------------------------------------------------------------------------------




LHO MISSION BAY HOTEL, L.P.,
a California limited partnership
 
 
 
 
 
 
By:
LHO San Diego Financing, L.L.C.
General Partner
 
 
 
 
 
 
 
By:
LaSalle Hotel Operating Partnership, L.P.
Managing Member
 
 
 
 
 
 
 
 
By:
LaSalle Hotel Properties
General Partner
 
 
 
 
 
 
 
 
By:
/s/ Bruce A. Riggins
 
 
 
 
Name:
Bruce A. Riggins
 
 
 
 
Title:
Chief Financial Officer

LHO SAN DIEGO FINANCING, L.L.C.,
a Delaware limited liability company
 
 
 
 
 
 
By:
LaSalle Hotel Operating Partnership, L.P.
Member
 
 
 
 
 
 
 
By:
LaSalle Hotel Properties
General Partner
 
 
 
 
 
 
 
 
By:
/s/ Bruce A. Riggins
 
 
 
 
Name:
Bruce A. Riggins
 
 
 
 
Title:
Chief Financial Officer

LHO HOLLYWOOD LM, L.P.,
a Delaware limited partnership
 
 
 
 
 
 
 
By:
LHO Hollywood Financing, Inc.
General Partner
 
 
 
 
 
 
 
 
By:
/s/ Bruce A. Riggins
 
 
 
 
Name:
Bruce A. Riggins
 
 
 
 
Title:
Chief Financial Officer


    
[Signature Page to LHO Revolving Credit Agreement]

--------------------------------------------------------------------------------




LHO NEW ORLEANS LM, L.P.,
a Delaware limited partnership
 
 
 
 
 
 
 
By:
LHO New Orleans Financing, Inc.
General Partner
 
 
 
 
 
 
 
 
By:
/s/ Bruce A. Riggins
 
 
 
 
Name:
Bruce A. Riggins
 
 
 
 
Title:
Chief Financial Officer

WILD INNOCENT I, LP,
a Delaware limited partnership
 
 
 
 
 
 
By:
Innocent I, LLC
General Partner
 
 
 
 
 
 
 
By:
LaSalle Hotel Operating Partnership, L.P.
Managing Member
 
 
 
 
 
 
 
 
By:
LaSalle Hotel Properties
General Partner
 
 
 
 
 
 
 
 
By:
/s/ Bruce A. Riggins
 
 
 
 
Name:
Bruce A. Riggins
 
 
 
 
Title:
Chief Financial Officer

CHIMES OF FREEDOM, LLC,
a Delaware limited liability company
 
 
 
 
 
 
By:
OF Freedom I, LLC
Managing Member
 
 
 
 
 
 
 
By:
LaSalle Hotel Operating Partnership, L.P.
Managing Member
 
 
 
 
 
 
 
 
By:
LaSalle Hotel Properties
General Partner
 
 
 
 
 
 
 
 
By:
/s/ Bruce A. Riggins
 
 
 
 
Name:
Bruce A. Riggins
 
 
 
 
Title:
Chief Financial Officer


    
[Signature Page to LHO Revolving Credit Agreement]

--------------------------------------------------------------------------------




WILD I, LLC
CHIMES I, LLC
OF FREEDOM I, LLC, 
each, a Delaware limited liability company
 
 
 
 
 
 
By:
LaSalle Hotel Operating Partnership, L.P.
Managing Member
 
 
 
 
 
 
 
By:
LaSalle Hotel Properties
General Partner
 
 
 
 
 
 
 
 
By:
/s/ Bruce A. Riggins
 
 
 
 
Name:
Bruce A. Riggins
 
 
 
 
Title:
Chief Financial Officer

LHO ALEXANDRIA ONE LESSEE, L.L.C.
LHO ONYX ONE LESSEE, L.L.C.
NYC SERENADE LESSEE, L.L.C.
LHO CHICAGO RIVER LESSEE, L.L.C.
LHO ALEXIS LESSEE, L.L.C.
CHIMES OF FREEDOM LESSEE, LLC
WILD INNOCENT I LESSEE, LLC
PC FESTIVUS LESSEE, LLC,
SUNSET CITY LESSEE, LLC
each, a Delaware limited liability company
 
 
 
 
 
 
 
By:
LaSalle Hotel Lessee, Inc.
Managing Member
 
 
 
 
 
 
 
 
By:
/s/ Bruce A. Riggins
 
 
 
 
Name:
Bruce A. Riggins
 
 
 
 
Title:
Chief Financial Officer




    
[Signature Page to LHO Revolving Credit Agreement]

--------------------------------------------------------------------------------




LHO SAN DIEGO HOTEL ONE, L.P., 
a Delaware limited partnership
 
 
 
 
 
 
By:
LHO San Diego Hotel One, L.L.C.
General Partner
 
 
 
 
 
 
 
By:
LaSalle Hotel Operating Partnership, L.P. 
Managing Member
 
 
 
 
 
 
 
 
By:
LaSalle Hotel Properties
General Partner
 
 
 
 
 
 
 
 
By:
/s/ Bruce A. Riggins
 
 
 
 
Name:
Bruce A. Riggins
 
 
 
 
Title:
Chief Financial Officer

LHOBERGE, LP
a Delaware limited partnership
 
 
 
 
 
 
By:
LHOberge, LLC
General Partner
 
 
 
 
 
 
 
By:
LaSalle Hotel Operating Partnership, L.P. 
Managing Member
 
 
 
 
 
 
 
 
By:
LaSalle Hotel Properties
General Partner
 
 
 
 
 
 
 
 
By:
/s/ Bruce A. Riggins
 
 
 
 
Name:
Bruce A. Riggins
 
 
 
 
Title:
Chief Financial Officer

DON’T LOOK BACK, LLC
a Delaware limited liability company
 
 
 
 
 
 
By:
Look Forward, LLC
Manager
 
 
 
 
 
 
 
By:
LaSalle Hotel Operating Partnership, L.P.
Managing Member
 
 
 
 
 
 
 
 
By:
LaSalle Hotel Properties
General Partner
 
 
 
 
 
 
 
 
By:
/s/ Bruce A. Riggins
 
 
 
 
Name:
Bruce A. Riggins
 
 
 
 
Title:
Chief Financial Officer


    
[Signature Page to LHO Revolving Credit Agreement]

--------------------------------------------------------------------------------




LOOK FORWARD, LLC
A Delaware limited liability company
 
 
 
 
 
 
By:
LaSalle Hotel Operating Partnership, L.P.
managing member
 
 
 
 
 
 
 
By:
LaSalle Hotel Properties
General Partner
 
 
 
 
 
 
 
 
By:
/s/ Bruce A. Riggins
 
 
 
 
Name:
Bruce A. Riggins
 
 
 
 
Title:
Chief Financial Officer

DON’T LOOK BACK LESSEE, LLC
a Delaware limited liability company
 
 
 
 
 
 
By:
Look Forward Lessee, LLC
Managing Member
 
 
 
 
 
 
 
By:
LaSalle Hotel Lessee, Inc.
Managing Member
 
 
 
 
 
 
 
 
By:
/s/ Bruce A. Riggins
 
 
 
 
Name:
Bruce A. Riggins
 
 
 
 
Title:
Chief Financial Officer

LOOK FORWARD LESSEE, LLC
A Delaware limited liability company
 
 
 
 
 
By:
LaSalle Hotel Lessee, Inc.
Managing Member
 
 
 
 
 
 
By:
/s/ Bruce A. Riggins
 
 
 
Name:
Bruce A. Riggins
 
 
 
Title:
Chief Financial Officer




    
[Signature Page to LHO Revolving Credit Agreement]

--------------------------------------------------------------------------------




DIM SUM, LP
a Delaware limited partnership
 
 
 
 
 
 
By:
Dim Sum, LLC
General Partner
 
 
 
 
 
 
 
By:
LaSalle Hotel Operating Partnership, L.P. 
Managing Member
 
 
 
 
 
 
 
 
By:
LaSalle Hotel Properties
General Partner
 
 
 
 
 
 
 
 
By:
/s/ Bruce A. Riggins
 
 
 
 
Name:
Bruce A. Riggins
 
 
 
 
Title:
Chief Financial Officer

FUN TO STAY, LP
a Delaware limited partnership
 
 
 
 
 
 
By:
FUN TO STAY, LLC
General Partner
 
 
 
 
 
 
 
By:
LaSalle Hotel Operating Partnership, L.P. 
Managing Member
 
 
 
 
 
 
 
 
By:
LaSalle Hotel Properties
General Partner
 
 
 
 
 
 
 
 
By:
/s/ Bruce A. Riggins
 
 
 
 
Name:
Bruce A. Riggins
 
 
 
 
Title:
Chief Financial Officer

SERENITY NOW, LP
a Delaware limited partnership
 
 
 
 
 
 
By:
SERENITY NOW, LLC
General Partner
 
 
 
 
 
 
 
By:
LaSalle Hotel Operating Partnership, L.P. 
Managing Member
 
 
 
 
 
 
 
 
By:
LaSalle Hotel Properties
General Partner
 
 
 
 
 
 
 
 
By:
/s/ Bruce A. Riggins
 
 
 
 
Name:
Bruce A. Riggins
 
 
 
 
Title:
Chief Financial Officer


    
[Signature Page to LHO Revolving Credit Agreement]

--------------------------------------------------------------------------------




SOULDRIVER, L.P.
a Delaware limited partnership
 
 
 
 
 
 
By:
Souldriver, L.L.C.
General Partner
 
 
 
 
 
 
 
By:
LaSalle Hotel Operating Partnership, L.P. 
Managing Member
 
 
 
 
 
 
 
 
By:
LaSalle Hotel Properties
General Partner
 
 
 
 
 
 
 
 
By:
/s/ Bruce A. Riggins
 
 
 
 
Name:
Bruce A. Riggins
 
 
 
 
Title:
Chief Financial Officer

SUNSET CITY, LLC
a Delaware limited liability company
 
 
 
 
 
 
By:
LaSalle Hotel Operating Partnership, L.P.
Managing Member

 
 
 
 
 
 
 
By:
LaSalle Hotel Properties
General Partner

 
 
 
 
 
 
 
 
By:
/s/ Bruce A. Riggins
 
 
 
 
Name:
Bruce A. Riggins
 
 
 
 
Title:
Chief Financial Officer






















    
[Signature Page to LHO Revolving Credit Agreement]

--------------------------------------------------------------------------------




ADMINISTRATIVE AGENT, ISSUING BANK AND BANK:

CITIBANK, N.A., as Administrative Agent, an Issuing Bank, and a Bank
By:    /s/ John C. Rowland                
    Name: John C. Rowland
    Title: Vice President

    
[Signature Page to LHO Revolving Credit Agreement]

--------------------------------------------------------------------------------






BANKS:


THE ROYAL BANK OF SCOTLAND PLC,
as a Bank


By:    /s/ Jonathan Lasner            
    Name: Jonathan Lasner
    Title: Director



    
[Signature Page to LHO Revolving Credit Agreement]

--------------------------------------------------------------------------------






BANK OF MONTREAL,
as an Issuing Bank and a Bank


By:    /s/ Aaron Lanski        
    Name:     Aaron Lanski
    Title: Managing Director

    
[Signature Page to LHO Revolving Credit Agreement]

--------------------------------------------------------------------------------








COMPASS BANK, as a Bank


By:    /s/ Don Byerly        
    Name:     Don Byerly
    Title: Senior Vice President

    
[Signature Page to LHO Revolving Credit Agreement]

--------------------------------------------------------------------------------




PNC BANK, NATIONAL ASSOCIATION, as a Bank


By:    /s/ Katie V. Chowdhry        
    Name:     Katie V. Chowdhry
    Title: Assistant Vice President

    
[Signature Page to LHO Revolving Credit Agreement]

--------------------------------------------------------------------------------




REGIONS BANK, as a Bank


By:    /s/ Lee Surtees            
    Name:     Lee Surtees
    Title: Vice President



    
[Signature Page to LHO Revolving Credit Agreement]

--------------------------------------------------------------------------------




U.S. BANK NATIONAL ASSOCIATION


By:    /s/ Lori    Y. Jensen        
    Name:     Lori Jensen
    Title: Vice President

    
[Signature Page to LHO Revolving Credit Agreement]

--------------------------------------------------------------------------------




WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Bank


By:    /s/ Mark Monahan            
    Mark Monahan, Senior Vice President

    
[Signature Page to LHO Revolving Credit Agreement]

--------------------------------------------------------------------------------




BRANCH BANKING AND TRUST COMPANY, as a Bank


By:    /s/ Glenn A. Page            
    Name:     Glenn A. Page
    Title: Senior Vice President

    
[Signature Page to LHO Revolving Credit Agreement]

--------------------------------------------------------------------------------




CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Bank


By:    /s/ Jason Chrein            
    Name: Jason Chrein
    Title: Director


By:    /s/ Joseph A. Asciolla        
    Name:     Joseph A. Asciolla
    Title: Managing Director

    
[Signature Page to LHO Revolving Credit Agreement]

--------------------------------------------------------------------------------




RAYMOND JAMES BANK, N.A., as a Bank


By:    /s/ James M. Armstrong        
    Name:     James Armstrong
    Title: Senior Vice President

    
[Signature Page to LHO Revolving Credit Agreement]

--------------------------------------------------------------------------------




ROYAL BANK OF CANADA, as a Bank


By:    /s/ Joshua Freedman        
    Name:     Joshua Freedman
    Title: Authorized Signatory

    
[Signature Page to LHO Revolving Credit Agreement]

--------------------------------------------------------------------------------




SUMITOMO MITSUI BANKING CORPORATION, as a Bank


By:    /s/ William Karl            
    Name:     William Karl
    Title: General Manager





    
[Signature Page to LHO Revolving Credit Agreement]

--------------------------------------------------------------------------------




DEUTSCHE BANK AG NEW YORK BRANCH, as a Bank


By:    /s/ James Rolison    
    Name:     James Rolison
    Title: Managing Director


By:    /s/ Joanna Soliman    
    Name:     Joanna Soliman
    Title: Vice President



    
[Signature Page to LHO Revolving Credit Agreement]

--------------------------------------------------------------------------------




TD BANK, N.A., as a Bank


By:    /s/ John Howell        
    Name: John Howell
    Title: Vice President

    
[Signature Page to LHO Revolving Credit Agreement]

--------------------------------------------------------------------------------




BANK OF AMERICA, N.A., as a Lender Bank


By:    /s/ Roger C. Davis        
    Name:     Roger C. Davis
    Title: Senior Vice President

    
[Signature Page to LHO Revolving Credit Agreement]

--------------------------------------------------------------------------------




FIFTH THIRD BANK, an Ohio banking corporation as a Bank


By:    /s/ Lauren Gajkowski        
    Name:     Lauren Gajkawski
    Title: Officer

    
[Signature Page to LHO Revolving Credit Agreement]

--------------------------------------------------------------------------------




THE BANK OF NEW YORK MELLON, as a Bank


By:    /s/ Carol Murray        
    Name: Carol Murray
    Title: Managing Director

    
[Signature Page to LHO Revolving Credit Agreement]

--------------------------------------------------------------------------------




BARCLAYS BANK PLC, as a Lender


By:    /s/ Noam Azachi        
    Name:     Noam Azachi
    Title: Vice President

    
[Signature Page to LHO Revolving Credit Agreement]

--------------------------------------------------------------------------------




GOLDMAN SACHS BANK USA, as a Bank


By:    /s/ Mark Walton        
    Name:     Mark Walton
    Title: Authorized Signatory

    
[Signature Page to LHO Revolving Credit Agreement]

--------------------------------------------------------------------------------




MORGAN STANLEY, N.A., as a Bank


By:    /s/ Michael King        
    Name:     Michael King
    Title: Authorized Signatory

    
[Signature Page to LHO Revolving Credit Agreement]

--------------------------------------------------------------------------------




First Commercial Bank, New York Branch, as a Bank


By:    /s/ Allen Li            
    Name:     Allen Li
    Title: Assistant General Manager

    
[Signature Page to LHO Revolving Credit Agreement]

--------------------------------------------------------------------------------




CHANG HWA COMMERCIAL BANK, LTD., NEW YORK BRANCH, as a Bank


By:    /s/ Eric Y.S. Tsai        
    Name:     Eric Y.S. Tsai
    Title: Vice President & General Manager

    
[Signature Page to LHO Revolving Credit Agreement]

--------------------------------------------------------------------------------




LAND BANK OF TAIWAN, NEW YORK BRANCH, as a Bank


By:    /s/ Arthur Chen            
    Name:     Arthur Chen
    Title: General Manager

    
[Signature Page to LHO Revolving Credit Agreement]

--------------------------------------------------------------------------------






E.Sun Commercial Bank, Ltd., Los Angeles Branch, as a Bank


By:    /s/ Edward Chen        
    Name:     Edward Chen
    Title: Senior Vice President & General Manager

    
[Signature Page to LHO Revolving Credit Agreement]

--------------------------------------------------------------------------------






TAIWAN COOPERATIVE BANK, LTD., acting through its Los Angeles Branch, as a Bank


By:    /s/ Li-Hua Huang        
    Name:     Li-Hua Huang
    Title: VP&GM





    
[Signature Page to LHO Revolving Credit Agreement]